Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Madam, I would just like to mention that my name is not included in the list of those present. I was present yesterday and I forgot to sign in.
Fine, we will record you as being present.
Are there any further comments?
(The Minutes were adopted)
Decision on urgent procedure
I would like to remind you that in its sitting on 16 September, Parliament postponed the final vote on Mrs Pack' s report on this matter.
Pack (PPE), rapporteur. (DE) Madam President, I should like to ask that we reject the request for urgent debate. During the last part-session of Parliament, we did not see any requests for urgent debate because we still wanted to give the Council and the Commission the opportunity to have a proper look at our amendments and to also evaluate them and perhaps even comply with them. It is not acceptable that, during the summer recess, we should, in no time at all, have responded to the Council' s request by producing a report, and that the Council should then not even have taken note of what we had proposed by way of amendments, let alone thought of complying with them. We expect that, by the time of the next part-session in October, the Council will have told us which of our amendments it has accepted and which it has not. At the last part-session in Brussels, Chris Patten told us that he too would examine these proposals and would then present one of his own. I believe that if, by means of its proposals, Parliament is speaking up for more efficiency in spending tax revenue, the Council should not do the opposite. If, in fact, money ever disappears or gets lost in the wheels of administration, then it is always the Commission which is to blame and never the Council.
We should like, as this agency gets off the ground, for everything really to be perfectly clear, for the administration to be stringent, for the headquarters of the Agency for Reconstruction in Thessaloniki to be closely linked to the headquarters of the Stability Pact (also in Thessaloniki) and for the Kosovo Agency to be an operational component of this in Kosovo. We also want the administrative structures to be so strict that the processes through which money is spent are precisely visible.
I should like here to contradict anyone who maintains that reconstruction in Kosovo will not be possible if we do not take a vote here today. That is nonsense. The EU Commission' s Task Force is already working in the area itself. It is doing this and, ladies and gentlemen, you all know very well that the Commission never pays up very quickly and that we cannot therefore say: today it issues its instructions and tomorrow it pays. It can confer the assignment today, and when, in October, the amount required has been estimated, it will then pay, perhaps in November or December at the earliest - as always, unfortunately, very belatedly.
We are not the ones who are impeding the reconstruction of Kosovo. It is the Council which will be doing this if it does not soon follow us on the path that we have embarked upon here.
Madam President, ladies and gentlemen, the Committee agrees with Mrs Pack' s remarks. The Council' s decision is also not anticipated for this week, so that no delay is to be expected. What is more, neither the Committee nor Parliament has yet received an official response from the Council to our representations. For this reason, I would ask that the request for urgent debate be rejected.
(Parliament rejected the request for urgent procedure)
Public health and food safety
The next item is the statement by the Commission on public health and food safety.
Madam President, ladies and gentlemen, in recent years, and particularly in recent months, the European citizens you represent have been shocked by a succession of food safety scandals. There have been times when, like today, they were no longer sure of what they were eating, and no longer believed that governments or even scientists could ensure that food was really safe. Our task today is to make every effort to see that this distrust does not occur again. You and I are as personally affected by this problem as any other European consumer is. It is our responsibility to protect the health of our fellow-citizens. It is our specific duty to take the fast, decisive steps that our citizens are demanding.
Food safety is an integral part of health protection. The issue is also important because of its cultural dimension, which we absolutely must not overlook. Europeans see food as part of their way of life and their identity. For these reasons, the new Commission has made food safety a top priority and I am glad that this is the first subject of debate of my term of office.
As regards food hygiene and safety, we must be proactive. We must not run around putting out fires as we have done up till now, but must make sure fires cannot start or not let them take hold. To do this, we must put an efficient and credible food safety system in place. As a consumer, I have to know exactly what is in a food product, a packet, or a jar and I have the right to know because this right, amongst others, is enshrined in the Treaty of Amsterdam. Labels do not always give me understandable information and I often do not realise the health and nutritional implications of my choice. I often do not understand what the environmental and ethical implications are of the way my food is produced. Just suppose the newspapers were talking about a food scare. I, as a consumer, would not know whether there really was cause for concern or if it was only a piece of sensationalist journalism. If I looked it up on the Internet, a lot of the information would be incomprehensible. And I would not know how much of it was trustworthy or had been manipulated for political and economic purposes.
These are just some aspects of the consumer policy we need to think about. Citizens have to know the absolute truth about what they eat. A starting point could be to give consumers access to a Community rapid alert system, and ensure that it covers not only agricultural products but also animal feedingstuffs. This would create a system to avoid counterproductive alarms and simply crying 'wolf' .
However, all too many of the recent scares have been well-founded, so we need to tighten up our food inspection system. The entire food production chain, from the fields to our tables, should be closely and rigorously monitored at every stage and in every Member State. In a single market, all citizens have the right to equal protection. We must therefore update the laws which the food inspection system is based on.
In 1997, the Commission issued a Green Paper which we must follow-up with the appropriate measures in order to streamline and modernise our food law. At the moment there are, for example, more than 100 basic directives on agricultural products and processed food. What we need is a single body of legislation. Food law must cover the whole food chain, from the countryside to the consumer. It must include the production of animal feedingstuffs, which has been one of the most sensitive issues over recent months. It must be flexible, so that it can easily be kept in line with advancing scientific knowledge and new production techniques. It must be based on information and sound, up-to-date scientific opinion.
The Commission currently consults the highest-level scientists, whose views are transparent and whose interests are publicly declared. But we absolutely must win back public confidence in our food and, therefore, the scientists have to be independent of dubious political pressure. One way to achieve this is to set up an independent European food agency. Several Member States have already gone down this path by setting up independent food safety authorities. A European food agency could, perhaps, be modelled along the lines of the European Medicines Evaluation Agency (EMEA). This agency has no decision-making power, but takes action of a mainly technical nature, with notable swiftness and efficiency. If anything goes wrong in connection with a drug, the agency can find the source of the problem within hours. However, in the case of a food scare, this can take weeks and weeks.
Another potential model - one of many - is the Food and Drugs Administration, which has far-reaching powers of initiative and decision. Such a body would enable action on food safety to be taken very rapidly, independently of politics. The problem, of course, would be how to ensure that decisions were taken democratically. This is why it is so important for this debate to begin in Parliament. This is why we are here today, because it is clear that we are faced with a choice where the issue of democracy is extremely important. Moreover, I am not sure that such an agency could be set up with the guarantees that some people ask for under the Treaty. Here too, we must examine the matter more closely. I do not yet have a ready-made answer, as this is a decision we must make together. Let us remember though, that consumers need a clear, specific and strong choice, and not a choice that allows doubts to linger because, in recent years, we have had far too many of them.
I would also add that food safety has international importance, as trade disputes with the United States and other countries have shown. The body responsible for settling these disputes is the World Trade Organisation, and therefore, in the Millennium Round, the European Union will be pushing for the establishment of credible international food standards, with consumers' representatives taking part in the process.
We must also clarify how the precautionary principle is used with regard to food safety. This is another Pillar. The idea behind the precautionary principle is very simple: provisional safety measures must be taken where scientific information is incomplete and when there are still concerns over safety. The problem is that scientific knowledge is always incomplete because we are constantly pushing forward the boundaries of knowledge. So there are questions to be asked about the precautionary principle - how much concern must there be for safety? Whose opinion do we need before restrictive trade measures are introduced on the basis of the precautionary principle? How complete must our scientific knowledge be before these measures are dropped? We need to clarify these points and a parliamentary debate is a positive step. As for any trade negotiations the European Union enters into, I want to stress that our priority will be the protection of consumers' health. There is no possibility of the Community being party to international agreements where we believe this would jeopardise our citizens' health, even if this is a highly controversial point.
I would again like to stress that the Union' s food policy must have food safety as its prime objective and it should be at the service of consumers and their health. Health takes precedence. Having said that, I would add that I firmly believe that a rigorous food safety policy is also in the interests of European farmers and processors. Agricultural and processing firms must be in the front line when it comes to the production of high-quality food. Public confidence is essential here. So what are the initiatives the Commission intends to launch? We want to avoid knee-jerk reactions which would lead to disorganised measures. It is our duty to be cautious, concerned and committed to action. Food safety is a field where we must tread carefully without rushing in headlong, yet we must move swiftly.
Therefore, before the end of the year, we shall present to the Council and European Parliament a White Paper on Food Safety and a Communication on the precautionary principle, which must be studied thoroughly. The White Paper will include an action plan on food safety, setting out a clear timetable for action over the next three years, including options for a possible European food agency. Our aim is a fundamental reform of food law and we will put forward all Commission proposals for this before the end of 2000. On this basis, we intend to establish an organised and up-to-date body of legislation by 2002, because some time is needed to actually establish it.
One final remark. Life is not a risk-free zone. No food can ever be guaranteed totally safe. What we must do though, is involve consumers' representatives much more fully in the decision-making process. They, in turn, must try to educate and guide the public. These are important issues and reactions may be emotional. But it is clear that for a debate to be fruitful, it cannot take place in an atmosphere where passion holds sway. I look forward to a debate characterised not by tension but by clarity. We need to be sure of what we do, and ensure the safety of our citizens.
Madam President, President Prodi, Commissioner Byrne, sometimes you get the impression that European food policy only moves forward a step when there is a new scandal. BSE and dioxin were good examples of this. President Prodi, on hearing today your very interesting analysis, what is lacking as far as I am concerned is precisely what you referred to at the very end: a bit more passion on this question. For politics consists, to a very large degree, of facts but also of passion. Otherwise, nothing new could be developed.
I believe, Mr Prodi, that it is not just a question of an agency but of whether we in Europe are going to obtain a European Framework Directive on Foodstuffs such as we have been demanding from you for more than ten years. Unfortunately, it has not been forthcoming.
I believe we have a host of good individual directives which, however, circle round Europe like satellites. Unfortunately, no-one complies with them. Particularly today, it once again becomes clear with what degree of commitment the Member States of this Union perceive this subject. For, as you have correctly explained, the Council of the European Community did not even consider it necessary to be present here during the first debate.
I regard this as scandalous, for the dioxin debate was a problem for the Member States and not for the Commission. I believe it would only have been good manners for them to be represented here in high numbers. For, again and again, in the sphere of foodstuffs, we have the problem of the Member States not transposing what the Commission and Parliament have quite rightly decided.
(Applause)
Commissioner, I share your view that the agency is something requiring real thought. I would, however, warn you against constructing a satellite of the kind of which we already have many examples in Europe: that is to say, glorified rotary clubs which operate on a very individual basis and over which Parliament has virtually no control at all.
(Applause)
For years I was rapporteur for the budget in the Committee on the Environment. That is the only real access point. What we need is precisely the opposite. Parliament must have some control over the agency and consistently be able to influence it. When Parliament decides, then things need to start moving in an agency of the kind we are discussing. In this way, the agency will really be working for the citizens of Europe. That is precisely what we want. That is also, in fact, what we have been paid for.
Commissioner, you have correctly stated that we require a rapid alert system. We need a precautionary system. There is the concept of 'company liability' . However, Commissioner, we have been experiencing just the opposite in recent years. All that about the rapid alert agreement was a complete mockery. The Member States have turned the rapid alert system completely on its head. That must be said clearly so that we might obtain the basis for a new environmental and consumer policy.
Commissioner, let me finally broach another matter. There is a European Directive on the placing of plant protection products on the market. In 1991 it was adopted, and in 1993 it came into force. At that time, we solemnly promised one another to place some 700 active substances which are in circulation on a European positive list. More than half of this entire period is now behind us, Commissioner, and just one single active substance is to be found on this positive list after six years. All I can do, then, is to ask you: where are the hundreds of officials whose job it is to conduct the relevant examination? I think it is high time we took action. This is the next scandal in the offing, for which I should not like to be responsible. I should therefore like to ask you, on behalf of my group, to take up these individual points with gusto. We support you. And I must say again that I am in the same position as my priest in church: he too is always speaking to the converted, namely to those who are there. To them, there is no need to say anything. Once again, the Council is not present. That really riles me.
(Applause)
Mr Florenz, I can assure you that, in the course of the three-way discussion which we shall have tomorrow morning, I shall notify the President-in-Office of the Council that the European Parliament is actively in favour of the Council being represented at our debates.
Madam President, Mr Prodi, I know that I was not very forbearing with you at the last part-session. I am therefore saying today, quite openly too, that I should like to have heard the speech you made today before now. It was very good. If you also really mean what you just said, then you may yet become a hero of mine. You have not occupied that position in the past, but I am prepared to think again. Until now, I have only wanted to place David Byrne in that position.
What, then, are we talking about here today, Mr Prodi? You have made it clear. We are talking about the safety of our citizens, about health and about consumer protection in the European Union. Let me, therefore, touch upon three points to which you also referred to some extent in your speech. First of all, what we call the precautionary principle. This must be the dominant goal of the policy of the European Union and of all its institutions. I shall give you an example, Mr Prodi, which you will certainly understand. This principle must be as important for us in the European Union and have as high a priority as, for example, the criterion of price stability for the European Central Bank. Have you understood this? I hope so, Mr Prodi. The Member States have not understood this. The Council has still not understood it. It is also your task to get this message across. We shall do our bit. That you can be certain of. The Council and the Member States are still light years away from this attitude. Therefore, work together with us in this area.
Secondly: what does the precautionary principle actually mean? It is about closing the loopholes that still exist in legislation. You therefore referred to a White Paper which David Byrne presented at the hearing in the European Parliament and for which we were very grateful to him. What ought this White Paper to contain? It must be very ambitious, Mr Prodi. I would quote here for you, in summary form only, a number of tasks which must be indispensable component parts of this White Paper. These include safeguard clauses for foodstuffs. At present, the European Commission is still not allowed to issue any safeguard clauses relating to foodstuffs. It only has this right in the veterinary field, and that is a flaw.
Let us consider the area of supervisory authority. When it comes to supervision in third countries, we may not exercise any supervisory authority in respect, for example, of fruit and vegetables. This is a shortcoming. Consider the so-called rapid alert system, the early warning system. This must be improved. You touched upon this subject, and I am grateful to you for doing so. However, I should also like to tell you how it can be improved. It must be made transparent. At present, the Member States pass on information to the Commission in confidence. This means that you, Mr Prodi, and you, Mr Byrne, have no right at all to inform our citizens about any dangers. This must be changed. This is not the sort of transparency which you and I value. This is not an instance of keeping the public informed.
It must be possible to improve the ways in which supervision is itself controlled in the Member States. The supervisory office in Dublin must have the ability to exercise supervisory authority in the Member States as soon as there are grounds for suspicion, and it must also have investigative powers. We need legislation in connection with feedingstuffs. You have referred to this subject, and I say again that we need a positive list and we need supervisory controls in the field of feedingstuffs. We do not have any of this. We need the duty of declaration, something which I and my colleagues, Mr Graefe zu Baringdorf and Mr Böge, have been demanding since the BSE scandal.
All this, Mr Prodi, must be achieved by the Commission before the end of 1999. It is on this basis that I shall be assessing whether you really want to achieve your ambitious goals. You have time before the end of the year to complete this White Paper. We in the European Parliament will then have time in the year 2000 to work on this. That is our task. We must change and improve the systems of supervision and monitoring. We have established that they do not work. For example, I am still calling for a dioxin register. I have already done this once before in this Chamber. We need a dioxin register which also includes other sources of dioxin such as incinerating plants and other facilities. In this way, you can see the close, two-way connection between environmental policy and consumer protection and vice versa. The two cannot be separated. The one is crucial to the other. How can it be, Mr Prodi, that fish for human consumption may have higher dioxin levels than meat? You need to change this.
The reports on residual matter which the Member States have, after a fashion, submitted to the Commission in recent years must be checked more thoroughly and more quickly. On the subject of antibiotics, why has more still not been done, Mr Prodi? We have known for months that a number of antibiotics in animal feed produce forms of resistance in humans. I therefore urge you to do something now, before the end of the year. Mr Florenz has touched on the subject of pesticides. There are more and more reports about the damage done to health and the environment by obsolete pesticides which no longer make sense in scientific terms. We need regulations to ensure that these are harmless.
I come now, Mr Prodi, to your, and my, favourite subject, and to the end of my speech. This is the third of my three points and concerns your "agency" . I put inverted commas around this, however the interpreters may translate these. What, then, do we want, Mr Prodi? What do you and I want? We want the best scientific expertise, we want transparency in everything and we want safe and harmless products for the citizens of the European Union. Is that what we have then Mr Prodi? I say to you, "yes" , we have a large part of this. During the BSE scandal, we ensured that the European Union' s scientific committees were restructured and that scientists are now appointed under an open appointments system, that their past careers and financial interests are known about and that the agendas, minutes and also minority opinions expressed are published on the Internet. That is what I want. I want transparency at a high level.
I do not, however, want what I fear you yourself want. I do not want industry exercising influence. You mentioned as an example the Medical Agency in London. It has the task of authorising drugs produced through biotechnology, and that is how it earns its money. If you make an agency responsible for doing this, then it is also responsible to industry. That is the wrong way to proceed, Mr Prodi, and I hope that you too will appreciate this very soon. With regard to what you are proposing, we must make it quite clear that we do not only want scientific expertise but also the exercise of supervision. If you were to discover today in the Commission, Mr Prodi, that there was a problem area in relation to the protection of plants, then you would have to be able to call upon the scientists to organise an investigation quickly, and I should like to be able to exercise supervision over them. Whatever else is created, there must therefore be a body of some kind, a subordinate authority. Whether we establish this on your own premises, Mr President, or at the joint research centre which we already have in the European Union or whether we locate it somewhere else, it is all the same to me. For me, the important things are supervision and transparency.
Finally, I would say Mr Prodi (and with this I end my speech) that if we want to ensure that our citizens regain the confidence of which you have spoken, then we must be democratic. I assume, Mr Prodi, that this proposal for an agency, as you call it, is to be put before Parliament. You said that you had still not decided. Then I can only say that you have been lucky! It is this Chamber which must decide, and it is not you in the Commission who decides. In this way, we shall certainly arrive at a satisfactory solution. Thank you for your attention.
Madam President, President Prodi, Commissioner Byrne, ladies and gentlemen, I too would like to return, as Mrs Roth-Behrendt did just now, to the dioxin crisis and Belgium, of course, without necessarily discussing it as a purely Belgian problem.
The recent Standing Veterinary Committee of the Union took the decision, a fortnight ago, to lift the embargo on Belgian beef exports, thus recognising the serious nature of the tests and the strictness of the standards which are now imposed by the new Belgian Government. The meat produced today in Belgium is henceforth certified as being of excellent quality, and may now return to its former position on the market. In fact, it seems to me that the European Union would be well advised to follow this example in promoting systematic testing for PCB and dioxin in all States, as this is not the case at the moment. It would be remiss of me not to mention the creation in Belgium of an agency for food safety, responsible for monitoring the entire food chain from beginning to end.
Victims of a crisis which they did not cause and whose consequences they have no control of, Belgian farmers, moreover, are waiting for concrete evidence of European solidarity, so that this dioxin crisis may be recognised as epizootic, in the same way as the mad cow crisis in Great Britain. This, in my opinion, is the price of Community solidarity.
We must now, four months after the start of the crisis, rise above the emotional atmosphere - you mentioned it too, Mr Prodi - which has often dominated the debate until now. It is not, as I said, an acute problem limited to Belgium, but is, indeed, a case with a European dimension. What do we want to eat? What level of quality do we want for our consumers? How can we guarantee this quality? It is our way of life, as you said, Mr President.
To do this, then, the Union must invest more in the safety of the food chain, at every stage of the process, and decide, for example - as we have discussed - whether or not it is useful to create this agency, this notorious independent food agency, supposedly inspired by an American model or some other such thing. I note your various proposals, Mr Prodi, particularly citizens' access to the early warning system; and Commissioner Byrne' s proposal on the White Paper.
Having said that, the questions remain: when will this actually happen? What is the timetable for these proposals? I would also like to ask you a question too: to what extent does the Union, in fact, use, if at all, its own resources, such as, for example, the research centre into health and food safety located at Ispra?
As the elected representatives of the citizens primarily affected by all these stakes, which are crucial, this Parliament must play an essential role in this area. The vote on the next budget, including a series of amendments designed to draw the initial lessons from this dioxin crisis, will indicate whether we have decided to lead the way or not.
Madam President, President Prodi, ladies and gentlemen, after hearing Mr Prodi' s proposals, I am utterly astounded by the position of the PPE and the PSE on food safety. Perhaps they do not feel capable of putting forward concrete proposals today, but we do. That is why we wished to propose a resolution for, throughout Europe, the series of scandals which have occurred means that, today, the citizens and consumers no longer have any confidence in their farmers.
The quibbling involved in stating that the Committee on the Environment has scheduled a hearing on animal feedingstuffs should not be an obstacle to the debate. Of course, one can listen to the experts on a small part of the subject, but the fact remains that we, as Members of Parliament, must take initiatives. It seems to me that what the citizens expect of Parliament and the Commission are initiatives.
Adopting a resolution today would have been a clear sign on this subject. From the recent past and its frenzied emphasis on high productivity, we have inherited a situation which, in the agricultural sector just as - too often - elsewhere, has subordinated policy to the major food-processing groups and major distributors resulting in mad cows, dioxin-contaminated chickens, motor oil in cooking oil, sewage sludge in cattle meal, and who knows what else? There is a long list of scandals which show that, as regards agricultural production, European States have been no more virtuous than their American counterparts, even if they have banned hormones. We should have the courage to say so. The recent attempts by some governments to control these industries are still insufficient. What is more, a good number of European States have not taken any action.
In order to achieve this, we need regulations which prioritise the precautionary principle which the Greens have long cherished. In addition, we must agree on the meaning of this principle. For us it means getting back to the quality of foodstuffs which guarantees the safety of products intended for consumption. We are first of all asking for a list of all the toxic substances which can contaminate our food through pollution, be it of air, water, or soil. We are asking for regular tests in branches of industry where there have been problems with toxicity, and inspections in agricultural areas located in the vicinity of firms creating pollution. We are asking for traceability at all levels, not just in the labelling of the products that go into the housewife' s shopping basket, but also beforehand. We want to ascertain the exact content of products which go into cattle feed. Finally, according to this same principle, it is vital to wait for a period before accepting genetically-modified products whose long-term effects on the resistance of plants unsuitable for cultivation are unknown, as little known as the adaptability of weeds to GMOs.
If the European Union really wishes to show all those who have suffered from past neglect that it wished to draw all the parties involved together and that they can once again have confidence in its policies, it must immediately put forward some very concrete proposals on food safety.
Madam President, against the background of a predictably fiercer debate about farming products costing as little as possible, a lot of damage has been caused to food production in the EC. Many active farmers who were working in accordance with good rural practice had to cease production. No details at all have so far been given of the costs of this. The massive industrial contamination of feedingstuffs through additives introduced without regard for any maximum permitted limit leaves the consumer with the justified impression that the production of animal feed has degenerated into its mere exploitation.
Disposing of used sludge and sewage sludge may be a problem, but guaranteeing the safety of animal feed additives must be placed higher on the political agenda than it has been so far. I expect the Commission, when it creates a food agency, to specify that animal feed should be traceable back to its origins and to formulate legal provisions which penalise criminal practices and reward working farmers. But this has to happen quickly.
President Prodi, you rightly said that scientific information is always incomplete. It is always incomplete in the sense that scientific information nowadays is progressing, but it is the duty of those in politics to realise that until we are certain about specific aspects, we must not experiment on citizens. You mentioned a White Paper on Food Safety. We find this proposal interesting and all hope that it will not be like Delors' White Paper on Unemployment, which, it appears, has still not created even a single job. Let us hope that the White Paper will make citizens' lives healthier.
We also want legislation, immediately. We want to know who the inspectors are, and who inspects the inspectors, as an old Latin saying goes. From March onwards, there were delays - given that the crisis happened as late as May, when Belgium' s dioxin crisis was exposed - which shows that there are not enough food safety checks and that analyses of our daily diet to check for the possible presence of PCBs and dioxin or other contaminants are, in practice, non-existent or incomplete.
To move on to another matter, we believe - and there have been various surveys in past years which uphold this - that large-scale distributors often 'like' to coat defrosted meat with toxic substances in order to put it back on the market. In 1990, we protested at the scandal of the gelatine-coated beef, also from England, which hit the headlines in 1992, and of which consumers bore the brunt.
We all know what dioxin is made up of: chlorine, carbon, hydrogen and oxygen. It is insoluble in water, is heat-resistant and lingers for hundreds of years. I do not think it is very sensible to keep consuming it every day. There is meat meal in animal feedingstuffs, which is made from abattoir waste along with a mix of blood, feathers and carcasses.
Since 1995, the European Union, in the shape of the Commission, has ruled that, following the mad cow affair, meat meal is no longer permitted for ruminants. Let us consider ruminants. Meat meal was fine for fish, fine for chickens, sheep and pigs. The consequence is that by continuing this system, we ended up with the Belgian crisis. Chickens continued to eat meat meal. How did we discover that there was excessive pollution? When the threshold was exceeded by an extra 1500 points, eggs no longer hatched to produce chicks and then they said, "well, maybe something' s wrong - even with all those checks!" So, since 1995, meat meal has been replaced by fish meal, but then, if we investigate a little - because there have been very few investigations in recent years - we discover that fish meal contains a high percentage of meat meal, which is still made with carcasses and feathers in abattoirs. I believe that until today, only France has had the intelligence to say, just a moment, let us change to vegetable feed because we can no longer guarantee our consumers' safety. And now we hear the European Union saying - and the rumour has been going round since August - that it wants to authorise meat meal residue for up to 0.15% of the total feed. But we must be aware that, if we look closely at the figures, 0.15% of 4000 tonnes of feed for cows means 6 tonnes. I do not think this is an acceptable percentage if we want to protect our health.
The Mario Negri Institute in Milan has shown that for Italians, dairy products, meat and fish are the biggest sources of PCB contamination.
We should also include in the debate the matter of the order...
(The President cut the speaker off)
Madam President, President Prodi, it is opportune for us to have a debate on food safety today, at a time when consumers have so many legitimate reasons for concern.
The Council and the Commission would like to get the measure of this concern, but at the moment, they do not seem to be particularly capable of offering solutions other than pernickety but overcautious regulations, which the sharpest and most unscrupulous people will continue to circumvent, to the detriment of food safety. Recent examples provide clear evidence of this.
So, I would like to take advantage of this general debate to stress to my fellow Members and to the other institutions the need to get back to a few common-sense principles which have been swept away by great theories which are based too much on economic concerns and not enough on human concerns.
Confidence is not achieved by decree, it must be earned. Of course, it may be something innate, especially in the case of country products which are subject to quality rules which are handed down for generations sometimes. So, let us take advantage of this in order to recognise and acknowledge as justifiably special the products which are deserving of confidence. At least, let us leave those who have forever known and practised their business with the complete confidence of the consumers to continue to do so, without raising the guillotine blade of unsuitable directives above their head, unsuitable because the author of the directives is unable to grasp the reality of the situation.
These country products, I say to you, should never be penalised under Community regulations, especially not when they are sold as local produce, for their quality is almost certainly the best guarantee of food safety. Let me take our local farmers' markets as just one example. Of course, the fruit and vegetables that I find locally are not kept in isothermic containers, but at least we know where the products come from. If they are not fresh, they rot. So, in this case, sell-by labels are not needed.
On the other hand, when one does not have the privilege of living so close to the production sites, it is necessary to intervene in order to merit confidence, and never to betray it. But I worry when I see that the most basic safety measures are not taken. Whether it is a case of negligence or deliberate disregard, it is a serious error for which all the parties responsible must be accountable to the population.
So, in order to ensure food safety in the face of the unknown, I believe that, going beyond the practice of scientific committees which is far too widespread in the United States - and which I deplore, even here in the European Union - with decisions taken behind closed doors, we must, above all, guarantee the consumer complete and accurate information right from the original production sites. The transparency of these products, their traceability with details of their production and components, and comprehensive labelling will enable everyone to be kept informed. In addition, the use of non-natural components, such as GMOs or hormones must be clearly indicated, even if we want them to be banned.
How many more scandals must we expect before requiring, without risking incurring fines, recognition of the precautionary principle which, in the field of human health, is the only one capable of guaranteeing consumers the protection they are entitled to? This is the question you must answer today if this debate is not to have been in vain.
Mr President, the mere fact that there is a need for this debate at all ought, I feel, to instil a degree of humility in all those who make policy at European level. After all, Europe has more competence in the agricultural sphere, which absorbs half our budget, than it does in any other area. Nevertheless, we have had to contend with what have proved to be particularly severe forms of food poisoning in various Member States in recent years and there is little or no supervision in the agro-industry, which incorporates all manner of filth and rubbish into the food chain.
My country is now having to contend with the consequences of the notorious dioxin crisis. But everyone knows that what is happening in my country is just the tip of the iceberg and that the food safety problem is not confined to one or a few countries. Everywhere you look, there are residues of medicines and pesticides in the food chain. There are salmonella and dioxin problems everywhere and the list just goes on.
We do have a large number of European regulations and standards but they are rather fragmented. There appears to be a lack of a framework. Most importantly, there is no effective supervisory body to ensure that all these regulations and standards are adhered to. At the present time, more and more people in my country are asking the question, and rightly so, if it is normal practice for us to foot the bill for the stringent standards adhered to and, especially, for the stringent supervision exercised in our country when other Member States, I regret to say, do not take a blind bit of notice of these standards and supervision. It is an either/or situation. But since there is a free market and open borders and almost unlimited imports, including those from non-member States I might add, then effective measures must also be taken to impose common safety and environmental standards within the European Union, but also in the countries from which our food imports originate. These standards must then be supervised in earnest.
As I said, European agricultural policy absorbs half of our budget. 80% of that budget goes on 20% of agricultural enterprises, which is a very clear sign, of course, that for years European agricultural policy has taken the side of the agro-industry rather than that of the small-scale producers of high-quality agricultural products.
I believe that some responsibility for the problems we are facing should also be taken at European level, and that the EU should step in with financial aid when large numbers of small-scale farmers and agricultural enterprises in my country fall victim to what in many cases amounts to nothing less than the derailment of European agricultural policy.
Madam President, Mr President of the Commission, if the PPE did not want this debate to be held today, it was not because it did not consider it important, but just in order to be able to shed light on a number of aspects, to hear the opinions of a number of experts, before making a statement. Well, the debate is being held today after all, and as we are here and we have heard President Prodi' s statement, we have been able to take into consideration the things he has announced, i.e. the creation of an independent European food agency, prioritisation of food safety, strengthening of controls, etc.
We hope however that these proposals are not just empty words. A European agency may be effective, but it may also be no more than a group of officials attempting to deal with problems far removed from real events, and this is not what consumers expect. Given the many scandals we have seen in the food sector and the growing concern of consumers, passed on, what is more, by political decision-makers, I believe there is an urgent demand for greater transparency, more controls, greater traceability, and especially greater responsibility at every stage of production.
President Prodi, there is no way around true reform in agriculture. I believe that recent decades show that we have been playing the role of the sorcerer' s apprentice. So, today, we are faced with food scandals relating to BSE, dioxin, antibiotics, pesticides, and the excessive use of fertilisers as well. What scandals we have already witnessed, and how many more are still to come? So, Mr President, you would be specifically to blame if you were unable to propose a real reform in agriculture and, from that point of view Madam President, it is a pity that the Council is not represented here, since agricultural policy is chiefly dependent on the Council. It is not possible to progress without carrying out real reform, one more concerned with product quality and respect for the environment. True, all this has a price, the price of extensive production, but the agricultural budget is a sizeable one and all that is required is the political will to change the way it is distributed.
Finally, Commissioner, Commission President, Madam President, we must present a united front in the discussions we are to have with the United States about our relationships within the context of the WTO.
Madam President, it is very appropriate that the issue which - in restrospect - did so much to blemish the reputation of the last two Commissions should be the subject of the opening debate for this new one. I welcome what President Prodi has said today. The citizens of Europe have the right to know what they are eating, where it was produced and by what means, and to have these things clearly indicated and labelled. Of course, all of us believe that where other countries' products are concerned; but we also need to know it about our own.
When I asked the Commission representatives in the Committee on the Environment, Public Health and Consumer Protection a couple of months ago about the reported illegal recycling of sewage sludge into animal feed in some Member States, nobody could define for me what sewage sludge was, where it was being used or why. Two separate directorates of the Commission were there - the then DG XXIV and DG VI. Everybody looked at everybody else. I would like to hear from Mr Byrne today, using this small example initially, whether he has got to the bottom of this problem. We are not talking here of a practice of which no-one knew the dangers before. It is a disgusting procedure. We need to know why and how it has been allowed to happen. I hope Mr Byrne, when he comes to reply, will be able to tell us.
What we need is the ability to act quickly where the law is not upheld. In the dioxin scandal, for example, what is needed, it seems to me, is not so much a mad rush to ban a whole range of products - RVOs and so on - as the possibility of discovering whether these things are new pollutants or simply products which have become polluted. It we can find that out we are on the way to a better scrutiny of the products themselves.
A food agency, which some have doubts about, is to me as credible and as necessary as an environment agency, about which there were also doubts at its inception. It would provide a benchmark for all Member States. For those whose precautionary legislation is defective it would be a boost and a buttress. For those who now set high standards, as I believe my own country does, it would be a reassurance that we are all toiling in the same vineyard and on the same level cornfield. The tragedy is that in areas where we have a rudimentary common policy, through the scientific committees and the new Veterinary Office in Dublin, some Member States still break ranks.
We have had a relentless drive to achieve full safety methods in beef production in my country, quite rightly after BSE. That led to the end of the beef ban in August of this year, but not, apparently, in France. I would like to know now from Mr Byrne how he proposes to validate Community decisions based on scientific advice - as the lifting of the beef ban was - when they are flouted by a Member State.
Safety issues simply cannot be allowed to degenerate into shabby national politics at the will of any Member State. I would like to know how the White Paper will ensure coherent safety standards, proper labelling and precautionary advice. We want to see these things implemented in the three-year target period that he has set for himself. It would be disastrous if we were left with the politics of retribution and recrimination where we could move towards common European standards. It would be absolutely ludicrous if we were to go into the next WTO round unable to set out clear standards ourselves which are the framework of the precautionary principle. If we do that we are left exchanging insults on the basis of self-interest and ignorance. Europe can surely do better than that.
Mr President, Mr President of the Commission, it is therefore clear, as you rightly said, that the entire process must be followed from the beginning right through to the consumer. In so doing, we have known for the past few years now that cattle fodder is one of the weak links in the food chain. I can remember that when the dioxin crisis began in Belgium, in my country that is, people said: how could we have detected that? Nobody had ever imagined that something like that would end up in cattle fodder. I now ask myself if there are still a number of things which we do not suspect of being able to enter the chain but which do, in fact, end up there. And so I think it is time to set to work on a positive list and, as Mr Florenz said, to ensure that we know what is allowed to be in the food chain and what is not. That is my first important point.
A second important point is this: after months of hard work, my country' s faith has been restored in the European Commission and so, we are starting work using a system that is stringent and that is very expensive, it is true, but that is worth the effort nonetheless; it is one of stringent supervision and stringent standards. The tests on cattle have shown that there are a number of cases which do not derive from cattle fodder but do derive from contamination, dioxin contamination, caused by industry and by incinerators. We are aware of this in Belgium because we have carried out a great many tests, but what is the situation in the rest of the European Union? Is it not the case that efforts should be made to monitor this in other EU countries as well, and a number of other things too? Was there not a report on incinerators by the European Parliament and should that not be in the hands of someone in the Council? Could we, at long last, be allowed to know what stage we have reached? I had wanted to ask the Council something else and I think it is a pity that they are not present. We note that the Commission wants to be strict, not just towards Belgium but also towards the others. I hear that there are a number of countries that are nowhere near as enthusiastic and that are putting the brakes on. I would certainly like to know who these countries are and why they are taking this line. Am I right in thinking that certain Member States no longer want to go as far as the Commission' s proposals?
I feel that as the European Parliament we must support the Commission when it takes rigorous, rapid and explicit action. Its White Paper certainly must not be used as a delaying tactic.
Mr President, Mr President of the Commission, we are agreed that the EU should no longer be synonymous with rubbish and poison being found in foodstuffs. Yet, a food agency does not create any security, and a White Paper ought not to be misused for the purpose of putting off long overdue decisions. We need a change of direction in foodstuffs policy. In the past, the Commission has made itself too much the mouthpiece of industry and all too often trampled on the precautionary principle. You spoke of labelling from field to table. All right, but what of the duty to label feedingstuffs? What of the duty to label genetically-modified additives? You know of the loophole in the Order on novel foods. What of an Order on novel feedingstuffs, an Order relating to genetically-manufactured feedingstuffs? What of a stamp of quality for foodstuffs free from genetic modification?
What is not needed is a mere shunting yard of a White Paper. Rather, what we need here is a quick decision. As long as two years ago, the Commission gave us an assurance about these matters. Really, we ought to have had these regulations a long time ago. What I am expecting from you here is a clear timetable and a clear statement as to when these legal decisions are to be taken. In the field of PCBs, too, more limit values are needed. We know from the EPA in the United States that there are further toxic PCBs. We also need clear rules and bans. It is not acceptable that you should demand more safety in the field of antibiotics too when, at the same time, the Commission permits antibiotics in additives.
As we have already been reminded, we must finally have a clear positive list in the field of pesticides as well. May I say one more thing. It is completely irresponsible to speak of industry' s accepting responsibility for its own actions while it postpones decisions about environmental and risk liability. We in the European Parliament, and it is to the big groups that I am addressing this remark, must...
(The President cut the speaker off)
Mrs Breyer, one minute thirty seconds is one minute thirty seconds and not two minutes. If you would like to speak for two minutes, you must argue within your group to be allotted two minutes. Otherwise, we are going to get in a complete muddle and off track as far as time is concerned. I hope you understand.
Mr President, Commissioner, ladies and gentlemen, I have listened with a great deal of attention to the statement from the Committee on Public Health and Food Safety.
The French delegation is extremely perplexed with regard to the comments we have heard if we put them back in the context of the crisis we witnessed several years ago, the BSE crisis or "mad cow" crisis. Indeed, following an assessment by the French national food safety agency, France decided last week not to lift the ban on beef from Great Britain.
I was personally in favour of lifting the embargo with regard to Northern Ireland. In fact, there was no BSE there, or virtually none. Controls and traceability of products were of an acceptable level there. This is not the case in Great Britain: the disease has not been eradicated and the numbers of diseased animals there is still too high to prevent all risks of contamination and to guarantee consumers a healthy product.
I have also taken note, like all my fellow Members, of the Commission' s intention to create a European agency for food safety and for medicinal products. I am resolutely opposed to this initiative. Member States must be in a position themselves to establish the level of precaution and food safety they wish for their citizens. We saw that the Commission was fully responsible for the slowness of the decision-making process in the mad cow crisis. I therefore do not trust the Commission to guarantee my fellow citizens an adequate level of health safety. The role of the Commission and the European institutions must, in the specific case of food safety, be limited to negotiating the precautionary principle within the framework of international agreements and to coordinating the policies of Member States and the European Union. The sacrosanct principle of the single market and globalisation must not be allowed to undermine the food safety which all the citizens of the European Union are entitled to expect.
Mr President, ladies and gentlemen, dioxin and BSE are different types of problems which have both hit the world of agriculture hard as well as directly involving consumers too. These are two matters which have been explained to citizens as extraordinary events, but given the frequency of similar cases in the European Union, in our opinion, we can no longer use stopgap measures but need real solutions instead.
The latest striking evidence comes from dioxin. We have to think of stable and lasting solutions. The solutions target specific areas: 1) the consumers; 2) a new agri-environmental revolution; 3) precise political direction which the Community bodies must give. Overall, the broadly positive note is coming from the producers and consumers. On the one hand, farmers, who have for some time firmly followed the set of rigid production rules, have been guaranteeing and giving their full backing to - as history and current events show - the maturity of consumers. On the other hand, a possible way to resolve the problem is linked to consumers themselves, who by now well understand the European policy on brands and typical products which aims to strengthen local European products that are perfectly able to avoid being crushed by international competition that favours standardised food products instead. But in this context, we certainly cannot ask the producers to sacrifice themselves in the context of problems which all too often means they give way and are beaten. They lose out in the market through no fault of their own and can only look forward to a prolonged period of trying to win back the confidence that they had gained by hard work and production costs which here again, were all too often undervalued or at least, not given their full value.
The subject of production costs does not appear either in the regulations on rural development or in the regulations on consumer policy. There is not even the barest mention. Issues such as dioxin should teach us that, while it is true that farmers who have higher environmental standards should have higher incomes, in the case of food these requirements should also be applied, to an even greater degree. So, if it can be proved that the producers had nothing to do with cases like the dioxin scandal, then it is worth considering putting an appropriate price on quality.
The concept of quality has often been discussed and I too would like to refer to a precise but complex weave of characteristics: hygiene, traceability, safety, specific production - and environmental - characteristics, nutritional value etc. But quality - not the standardised quality which I mentioned in reference to the global market - must be recognised both in normal situations and even more so in conditions where producers face almost constant environment risks. Agenda 2000 and Regulation 1257 recognise and emphasise aspects which are connected with moves in this direction.
Mr President, Commissioner Prodi, I think that the statement you have made today demonstrates that the Commission does indeed intend to provide consumers with full guarantees as regards safe and healthy food. Today, I want to touch on three points which appear to me to be crucial if these guarantees are to be lived up to.
First and foremost, we need effective legislation, at European level too, of course. You did indeed refer to 800 basic directives but in fact there are still huge gaps in this legislation. It just does not make sense for there only to be PCB and dioxin standards for Belgium, and for it not to be deemed necessary for other European countries. Neither does it make much sense to me that we are not to discuss how to proceed with pesticides, antibiotics and with other undesirable contaminants in food. I feel I have no choice but to agree with those here present who have called for a positive list to be compiled as regards cattle fodder, for you would not believe how much goes wrong there.
A second important point appears to me to be the introduction of a sound supervisory system. You may say that responsibility for supervision should fall first and foremost to the Member States and indeed it should. However, the Committee of Inquiry in Belgium has shown that things are going badly wrong there. To my mind, it is extremely important for supervision to be undertaken in the same way in all Member States, for there to be guarantees for this supervision, for the supervisors themselves to be subject to supervision, and for the agency in Dublin to be given more autonomous authority to exercise supervision on its own initiative.
My third and final point is one that I feel it is very important to touch on in today' s debate, namely that there is a real need for the work of all the departments concerned to be coordinated. We are all aware that there are many of them. Even though the Commission is being re-organised, it is still the case that a variety of departments are involved. President Prodi, Belgium has set up a food safety agency for this purpose. I feel it is also important for a coordinating body to be set up at European level, and that there is also a need for reliable, scientific advice, for coherent policy at European level. I welcome your announcement about the open debate that is to take place on the setting up of a European food agency.
President Prodi, if this agency is to be independent of something then, to my mind, it is essential for it to be independent of industrial lobbying. When it comes to our food policy, we cannot allow commercial interests to take precedence over the interests of the consumer. We believe it is absolutely essential that an agency of this kind should always fall within the Commission' s sphere of political responsibility, and always be under the political control of the European Parliament. Equally, we feel it is essential that all the Directorates-General throughout the Commission' s administration should work together in an efficient manner. I hope that Commissioner Byrne will be able to fulfil his role as coordinator efficiently and effectively.
Mr President, it was stated in a previous speech that consumers and the public do not trust producers. For our part, we must all swiftly rectify this basic error: this is not so much a matter which concerns producers: these crises are crises of the food production industry and the feedingstuffs industry, for which the producer then winds up involuntarily looking like the responsible party.
I would like to raise one issue which has not yet been mentioned, and that is the matter of heavy metals in sewage sludge. Sewage sludge contains heavy metals, including considerable quantities of cadmium and because of this, in my own home country, and in the Nordic countries generally, this sludge may not be spread on the fields at all, because cadmium gets into the food chain and thereby enters the human body. It is inconceivable that it has been possible to use sewage sludge for years in the preparation of feed and in fertiliser, although this was banned in the EU ten years ago. Our European agriculture model has received a heavy blow and, because of this, we must swiftly take up these issues.
President Prodi said that he would also deal with economic matters. For this reason, the factories using prohibited substances must be closed immediately. Then we would be acting on a sensitive issue, intervening in aspects of the economy, and that would have a very speedy effect. Such action, which adds to monitoring and bureaucracy, must be totally transparent, however, so that everyone knows what is actually going on. Sewage sludge and waste cannot be permitted to be used in animal feed.
Mr President, ladies and gentlemen, Mr President of the Commission, first and foremost, I would like to lend my support to the objection raised by Mr Florenz and the PPE about the Council' s failure to attend this plenary sitting. We are part of the three-cornered relationship of Council-Parliament-Commission, but I note that the Council attends rarely, if at all. This is scandalous.
We must search our own hearts. I feel that this Parliament behaved in a eunuch-like way yesterday in refusing to link this debate on food safety and the WTO with a resolution. I feel there is a need for a broadly based discussion in the public arena about the recycling industry. I endorse the comments made by Mr Whitehead.
We really need to have all the facts about what goes into our food. Waste matter must be treated as such. If something can still be recycled then it must only be allowed to enter the food chain having fulfilled extremely stringent conditions, and it must always be retraceable.
President of the Commission, I welcome your proposals. In common with Mrs Roth-Behrendt, I too feel very strongly that there should be a dioxin register. It is clear that our food contains dioxins that also derive from external sources. The situation in Belgium is evidence of this and that is why we must take action.
Mr Staes, I should like to point out to you that a Parliament in which we have so many female colleagues cannot, by its very nature, be a eunuch!
Mr Prodi, we shall judge your good intentions and declarations when they become proposals. Until then, we are asking you to do your job better.
First of all, you yourselves must actively seek out any breaches of the law and not wait around for the citizens to come forward with their accusations. In the last scandal, which few speakers mentioned and which concerns the carcinogenic coating on tinned food, we saw no initiative from you nor did we see any ensuing determination.
Secondly, we are calling on you to be tougher and to make public any legal proceedings against governments who breach the deficient legislation that we have. Tell us which governments you have referred to the Court and why, and which companies were responsible for those violations.
Thirdly, what we are asking for is for you all to be a little more forward-looking. We all know what the next scandal will be over: nitrate contamination of vegetables. Do you intend to do something about that? Do you intend to say something to the citizens? Do you intend to prepare yourselves for action?
As regards the body you wish to establish, do not go looking for other models. The best model is probably that of Europol. And as for the international dimension of it all, do not turn to the World Trade Organisation. For goodness sake! What about the World Health Organisation, Mr Prodi!
Mr President, Mr President of the Commission, the Commission' s statement on food safety comes not a moment too soon. We have been pondering the Green Paper for one and a half years now. The Green Paper itself has been in existence for more than two and a half years and, in fact, nothing more has been done in the meantime. The BSE crisis and now also the events of the last few months have demonstrated that food safety must be made a priority, but also that such things are only given priority when there are crises. We are banking on the fact that this is now going to change. Mr President of the Commission, the fact that it was you that provided the introduction to today' s debate gives us cause for hope.
Your statement was certainly full of good intentions but I only heard a little about the actual measures that are to be taken. That is why there are some questions I still want to ask and which I would be pleased to hear answered.
Firstly there is the matter of the agency for food safety. It seems that an agency of this kind is to be something of a deus ex machina, but still we must ask the question: what exactly is its role to be? What would the division of labour be between the proposed agency and the existing one in Dublin? Would it be adequately staffed from the beginning? What would its relationship with the national services and agencies be? Last, but by no means least, to whom would this agency be accountable?
My second point concerns the internal market. It must now be obvious to everyone that public health must take precedence over economic interests and those of the internal market. Nevertheless, the internal market is an established fact. What will the Commission do to stop Member States introducing protectionist measures under the pretext of public health? Suspicions on that score are rife. I would also refer you to the intervention made by Mr Whitehead.
My third point is prompted by the dioxin crisis. The Commission compelled Belgium to carry out PCB testing but there is no European PCB standard. It is an either/or situation: either there is a public health problem or there is not. If there is then the whole of Europe is affected, which means that Europe-wide measures must be taken and the same yardstick must be used throughout the EU. Hence, my question: will the Commission produce a European PCB standard, and if so, when? I have submitted a question in writing on this but I am sorry to say that I have received no response as yet.
I also have a question about the distribution of competences. I see there are no less than four Commissioners whose competences relate to food safety. My question is as follows: how are these responsibilities to be coordinated? Has a system of cooperation been agreed? Who in the Commission is to have the final word?
Then, of course there is the international dimension. The Green Paper is long behind us and we have the White Paper to come. We have prohibitive regulations in relation to hormones in meat and our own regulations as regards genetically-modified organisms, but the question is to what extent the European Union will continue to be able to choose its own policies, and how far the Commission will be able to go in demanding international recognition for the right to autonomy and the right to maintain EU authority over food safety and political choices relating to food policy. These are questions which I would be pleased to receive an answer to. I lend my support to the comments some of my colleagues have made about the scandalous absence of the Council from this debate.
Thank you, Mr President. I have listened with interest to the debate today. I have listened with interest to the things which Mr Prodi has said in the past about how we can reach a solution to the crisis with food safety within Europe. One conclusion comes immediately to my mind which I do not hear Mr Prodi addressing, and that is the implementation and enforcing of existing legislation. Forget about creating new agencies, forget about new rules; why are you not looking much more seriously at implementing and enforcing the existing legislation? If you had done that, then we should not have had a dioxin crisis in Belgium. Mr Prodi really has to think about that and perhaps produce proposals for that before Christmas.
Central to the solutions that he is proposing is the food agency. We have to remember, Mr Prodi, that when this Parliament has looked at this problem of a food agency in the past, we have not been absolutely sure about whether this is the right way forward. However we, like you, are prepared to listen and consider it. But I have to say to you that we will have to ask you some very hard questions before we can be satisfied that you are moving in the right direction.
The first question will be whether it is a food and drug agency or a food safety agency that you are proposing? The second will be how much power you will devolve from the Commission to this new agency, and perhaps to some of the existing agencies, so that they can do their job better and assist the food agency in solving the problems regarding food in Europe? How will you ensure the accountability of these new agencies? Would you consider, for example, hearings held here in the European Parliament to choose the directors of those agencies? There are many issues that we want to hear from you about, Mr Prodi. We would like to hear from you today about them. We definitely want to see them in your White Paper.
Finally, Mr President, I would say that there is already a confusion in the minds of parliamentarians about who is responsible inside the Commission for key elements of this problem. We have Mr Byrne responsible for some issues and Mrs Wallström responsible for others, particularly as regards GMOs. You must resolve those issues inside the Commission before you take steps towards creating a food agency.
Mr President, ladies and gentlemen, it is becoming increasingly clear that problems relating to public health and to healthy food truly are European problems, world problems, and not just one Member State' s problems. For that very reason, support must be given to the efforts made by Member States such as Belgium, which is endeavouring to keep the consequences of the food contamination episode to a minimum and to guarantee safe and healthy food. I would even go as far as to say that these efforts must be continued at a European level.
I consider there to be four priorities arising from the dioxin crisis experienced by my country and these are as follows: firstly, Belgium has set up a federal food agency which will become operational at the end of this year. I believe that the same course should be pursued at a European level, but that there is no need to set up a new body in the process. The work can be incorporated into the existing office in Dublin.
Secondly, notwithstanding the European Veterinary Committee' s decision that it is no longer necessary for PCB tests to be carried out on Belgian meat, Belgium continues to carry out these tests on meat destined for export. I therefore believe that tests of this kind must take place throughout the European Union.
Thirdly, supervision must be carried out on the basis of the same quality standards. It is not permissible for Member States to still be using different standards for ascertaining food quality. This distorts competition, which is to the detriment of those who play the game by the rules, if I can put it that way. European legislation must provide a quality labelling system and must ensure that tests and quality standards are the same throughout Europe.
Lastly, a European financing system must be established. It is not acceptable for one Member State to bear the brunt financially for a crisis such as the dioxin crisis. There are a number of amendments to next year' s budget on the table that will be able to provide the necessary financial room for manoeuvre. We hope that these will be adopted during the next plenary session and that you, Mr Prodi, together with your Commission, will give it the legal basis it needs.
Mr President, Mr President of the Commission, agricultural production of the conventional kind uses more and more chemical substances, additives, auxiliary substances, antibiotics and hormones - I could go on - and our food processing plants resemble chemical factories rather than food production facilities. In this situation, supervision at the final stage and the setting of upper limits are no longer adequate measures. What matters is that we have supervision over the process as a whole. Interestingly enough, supervision of the process as a whole is laid down in the order concerning conventional, organic farming. So, in an area where production holds no dangers, we have supervision of the process as a whole, and quite rightly too. I support that as well. In the other areas, however, we do not have such controls. This kind of final-stage supervision is a direct invitation to criminal wheelings and dealings. Meanwhile, opportunities are taken to blend substances, something which - we must suppose - has led to the systematic addition of toxic substances in the field of feedingstuffs. This must be changed.
The second point I should like to address is the need to restore the close relationship between producer and consumer. There is no place for anonymity. I tell you that if I were to behave on my farm in the way that much of industry, including the food industry, does, people would not come back; or, if they did, it would be with a stick in order to teach me a lesson! Then I would have no more customers. This close relationship between producer and consumer, together with responsibility on the part of the consumer for his or her own behaviour, must be restored.
Mr President, Commissioner Prodi, consumers are living ever longer lives and are becoming ever healthier at more advanced ages. In spite of this, the subject of food safety is high up on the agenda. I believe that producers and consumers are in the same boat here, for the producers are themselves also consumers. That is something we sometimes forget in the overall discussion. Losses in the cattle and meat industry due to falling sales caused by constant public discussion of these matters are, however, unsustainable in the longer term.
In Germany, a country in which animal corpses and waste from slaughterhouses are recycled in the appropriate manner, the discussion of animal feed has now become a macabre media spectacle. Unappetising pictures, together with headlines about the everyday cycle of horror in disgusting factories, are increasingly marginalising meat production and the practice of keeping livestock on farms. The fact is that, in a number of countries, sewage sludge is now also being declared a biomass and animal feed enriched with this is driving the last customer away from the meat counter. Feedingstuffs legislation is part of a quite distorted picture. I appeal to you and to us all. We can no longer skulk in dark corners. That must be our maxim! Should the consumer really be convinced, in the future too, that farm animals have been reduced to the status of interim depositories for dubious feedingstuffs? Is the consumer to go on thinking that we in the EU close down farms and so give up cultivating cereal, but burn the corpses of our animals and use meat and bone meal as animal feed? I cannot begin to imagine that, in this period of innovation, we cannot find new and different ways of disposing of waste.
Our farmers certainly do not want this policy. Should the consumer then continue voluntarily supporting this practice through his consumption of meat? He will simply not do this, and for ethical, moral and emotional reasons. Declining to use meat and bone meal as animal feed benefits both producer and consumer. Voluntarily refusing to be involved in such processes is something which is already seen to be having a very positive influence upon the way in which meat is advertised.
I shall say one more thing: as far as I am concerned, food is not superfluous junk. Food is now already being wasted, partly because of production costs. This state of affairs also has a bad effect upon European agriculture. Mr Prodi, it is not acceptable to deceive consumers again, as in the dioxin scandal. We need an entirely clear information policy in all Member States. The tactic of covering up these matters really must be brought to an end. I fully support you when you say that we need a comprehensive system of labelling. This should include everything of relevance to the consumer. But we also need reasonable prices so that both producer and consumer are in accord with one another.
Mr Prodi, we are particularly concerned about the fact that, in recent years, matters of vital concern relating to the quality and safety of food and the protection of the health of European citizens are continually in the news, which does not always guarantee valid and reliable information.
I am particularly pleased that you yourself are here today to inform us about a most important issue, even though I believe that it is too soon since the new Commission was nominated for you and your fellow Commissioners to have come up with specific proposals.
It is true that there is now an urgent need to set up a system of continuous scientific control not only for the safety, but also for the quality of food. Mr President, the Green Paper on food was discussed two years ago, and we are still waiting for the White Paper which I hope will outline specific initiatives and the responsibilities of the European policy on food issues.
I would like you to tell me what steps you will be taking over the next six months and to clarify who will be responsible for the portfolio for food safety, because I believe that, up until now, there has been some overlapping of competences. Now that we are undergoing institutional reform, I would like to know who will be responsible for announcing the relevant information and for tackling the crises when they do crop up. As part of the reform of the common agricultural policy, I wonder, Mr President, whether you should perhaps look at promoting small producers, so as to ensure better quality goods. Unfortunately, all too often, citizens have been informed about everyday issues which concern them when it is too late. For such sensitive matters, preventative action should be taken so that the food chain can ensure the physical and psychological well-being of all consumers and not be an object of exploitation for purely financial interests.
Mr President, Commissioner, we appear to have lost our elementary knowledge of biology. For tens of thousands of years, our forefathers have known that corpses, both animal and human, have to be buried or burned. They have to return to the great cycle of nature and become new materials. Nowadays, we seem to believe that natural cycles of this kind imply re-use and that animals we shall be eating ourselves should be fed with dead animals of their own species. We need to regain a holistic understanding and realise that whatever we put onto our fields we get back in the form of bread and, above all, drinking water, which is also an important form of sustenance. What we give animals to eat, we later find on our own plates.
There is a need for openness and public scrutiny at every link in the food chain. That is our best form of inspection. It is obvious that consumer groups, environmental organisations and the media should have free access to farms and to factories manufacturing foods and animal feedingstuffs.
The European Union needs a clear and precise set of regulations governing food safety. This would not distort the market if it were the same for everyone. It must cover agriculture, the methods we use for rearing animals, the feedingstuffs and medicines which animals are given and, of course, how the raw materials are handled subsequently. It is quite a simple matter to produce a set of regulations but very difficult indeed to monitor compliance with them. What is needed in fact is intensive collaboration and interaction at local and district levels. The European Union must create some form of supervisory system for supervising the inspectors.
Mr President, food safety issues have quite rightly dominated much of our thinking and that of Member States in recent years. I welcome today' s statement and debate as a recognition of the continuing need for action. It is right that public bodies and politicians, whether in local authorities or governments, should play a part in regulating food production and processing. The European Commission and we in the Parliament, too, should do all in our power to ensure that consumers Europe-wide can have confidence in their food purchases.
The BSE problem is one case where, at a European level, stringent conditions were put in place in relation to the export of UK beef. These conditions were met, resulting in the recent lifting of the ban which has had such a major effect on agriculture and related industries in that country. This came as a long-awaited sign, bringing some relief to our hard-pressed farmers.
Can it be acceptable then, given that the European Union body responsible judged it the right time to lift the ban, that individual states, without producing and publishing a clear justification in terms of food safety, should maintain the beef ban This decision by the French government last week comes as a particularly bitter further blow to Scotland' s beef farmers, whose herds are predominantly grass-fed and did not have a BSE problem in the first place.
Mr President of the Commission, there are so many cases of food contamination that there is no way that this phenomenon is arbitrary, neither is it the simple result of human error. In our opinion, the main cause is that the social system puts profit before human health, especially when it comes to the profits of large corporations and the health of their workers.
The problem is further exacerbated by both the liberalisation of trade resulting in the circulation of products which have not undergone any fundamental inspections and the severe competition which has become an excuse for monopolies to seek out more unorthodox ways of cutting costs and increasing their profits. Thus, fundamental quality control is being left to the consumers themselves.
Neither Mr Prodi' s statement nor the discussions so far have touched on the core of the matter. Our problem is not about the confidence or lack of confidence of the citizens. The matter will not be resolved with food labelling or White Papers, nor will it be resolved by increasing the directives from 100 to 150. If we do not tackle the irresponsibility of monopolies at all levels, the dangers will become even greater.
Mr President, Mr Prodi, I am grateful for the information which you gave Parliament this morning, but I would like to stress the fact that these accidents - those of mad cow disease and dioxin - are not really accidents. I believe them to be the consequences of the policies that have been pursued.
We have a Green Paper on this issue, we will have a White Paper and 800 directives, but the root of this matter, the reality, is that it is a consequence of the economic policies and decisions which have been taken in Europe, and of globalisation. In agricultural production, quantity has taken precedence over quality and this has caused the balance to be upset. We have abandoned European traditions, we have ended up with extensive and semi-extensive livestock farming and, as Ferdinando Riccardi pointed out a few days ago, Plutarch reminded us in his treatise on animals of some cows who had gone mad as a result of becoming carnivores. We have turned our ovine and bovine animals, which are ruminant herbivores, into carnivores, like those animals in Plutarch. And not only have we turned them into carnivores, we have tied them up, immobilised them, treated them with unnecessary antibiotics, castrated them, inseminated them, kept them in conditions which are inhumane - and the expression is quite appropriate - for animals. We have changed to an earthless form of agriculture. We have abandoned European traditions. This is the real cause of the problems we are experiencing.
And apart from this, whatever happened to animal welfare? We talk of animal welfare, but this welfare must begin with food.
President Prodi, do you and your Commission really intend to tackle the problem at its source or will you carry on acting as a trouble-shooter and apply stopgap solutions every time a problem arises? I would ask for more investigation, more control and more accountability for those countries which do not comply with the regulations.
Mr President, Mr Prodi, I would like to speak about two basic conditions for improving food safety. Firstly, the European inspectorate must be able to inspect whenever it deems it necessary. The current situation in which a Member State, in the case of fraud, can hold the key which locks the European inspectorate, cannot be allowed to continue. This legislation must be amended.
Secondly, we must fight fraud relentlessly, and to this end it is necessary that some sectors, which have paid an unfair price for this dioxin crisis, are compensated by means of market measures. It is essential that fraud is never rewarded in any way, through direct or indirect measures. Food fraud has been committed and, therefore, the Commission must ensure that it does not, through any measure, for the first time, reward fraud.
Finally, I would like to point out that during the dioxin crisis, there has been a degree of genuine dishonesty between the Member States. We must ensure that there is Community honesty with regard to information policy. Perhaps this lack of honesty with regard to information is due to the fact that we were in an election period, but I must point out that there was a real war of accusations between certain Member States. This is very serious and we require measures which will safeguard this Community trust between the different Member States.
Mr President, I tried yesterday to get a Commission statement on the French refusal to lift the beef ban but unfortunately the proposal to change the agenda was rejected.
We need urgently to know what steps the Commission is taking against the French. The British farmers are in crisis at the moment. GBP 1.5 billion worth of exports has been lost in the UK because of it. Commission scientists say they are satisfied, so why are the French flouting the rules? They have no new scientific evidence.
The BSE crisis happened because the previous government reacted too late to the problem. They closed their eyes to it. Cows should never have been fed the remains of other cows, but it was not just a problem in the UK. Britain is vigilant now. Since 1996 no cases of BSE in the eligible age group - that is 6 months to 30 months - have been discovered. Some other countries cannot say the same. They do not have to adhere to the same rules.
It is time we had a level playing field. Hygiene standards in the UK are second to none, and the ban must be lifted across the EU, including France.
Mr President, the fact that the President of the Commission, Mr Prodi, is present shows that it is indeed the case that European citizens must be able to rely on their food being safe and healthy. I am referring to food produced here but also to food imported by the European Union. The same safety standards are needed in both cases. This will form an important part of the discussions due to take place at the WTO Round.
What appears to be forgotten is that the food industry is of enormous importance to the European economy. On average, a fifth of disposable income is spent on food and drink. This means that BSE and dioxin scandals and the like do not just harm consumers and farmers, who are often able to do little about it, but, without a doubt, they harm all the workers employed in the industry too. This has many unpleasant consequences.
That is why I also feel that those who take risks with food must be severely punished. On turning again briefly to the relevant section of the food book or the Green Paper, I find that as early as 1997, there were calls for national legislation and European penalties to be harmonised. I have the feeling that nothing has happened there yet and that we are simply taking far too much of a softly softly approach. When someone infringes an environmental law in the United States the name of the company and that of its managing director are published, and so perhaps we could do something similar in the Netherlands.
I have just mentioned the publication of the Green Paper. However, the Commission now wants to produce a White Paper. I have the feeling that this will delay matters somewhat. It would be more useful to receive a proper answer to the questions that were already raised in the Green Paper. Everyone here accepts the need for integral chain management, but how is this actually carried out in the Member States? What control does Europe actually have over this and what options does it have as regards imposing penalties? Problems arise with the animal feed meal. What is being done on that score? It ought only to be permissible for animal feed to contain components of vegetable origin; why is this not so? If this were the case, then the feed would definitely be safe.
My third point relates to supervision. Our system for obtaining scientific advice is now very well organised. We must supervise food safety at a European level. An excellent idea. I am certainly not in favour of a system along American lines. It is the government that must be responsible for food safety, fulfilling a coordinating function. But what would the Commission do if, for example, food safety controls in the Netherlands were to be improved upon by those of a new agency? Would Brussels be informed? Do you have an opinion on this? All these sorts of affairs are going to have to be better organised.
Mr President, our common goal is food safety and consumer health. I share all the views expressed by my colleagues in the Socialist Group. I would, however, like to draw the attention of this House and of the Commission to an often neglected aspect of this whole problem, i.e. the resignation of the parties responsible at the European, and more especially the national, level for the health and safety of consumers.
Generally, authorities are slow to react. They do not always effect the necessary preventative controls. But as soon as a scandal breaks, public authorities go into overdrive, opening all the umbrellas they can, with the primary intention of covering themselves. This is the Dr Garetta syndrome, named after the official responsible for the contaminated blood case in France. Since then, the people responsible for public health no longer take any risks whatsoever. This is called the precautionary principle, in itself a valid principle, but one which authorises all sorts of aberrations if it is used by Ministers or officials whose only purpose is to cover themselves against taking any sort of responsibility.
So bans are introduced with a vengeance, without any regard for confusion of the farmers or the shopkeepers who are doing nothing wrong. I do not have enough time now to expand upon the subject, but I would like to draw the Commission' s attention to the need not just for preventive action but also for increasing the accountability of all the official inspectors, all the experts, so that the precautionary principle does not become a principle of refusing to accept responsibility on the part of those in charge of monitoring food safety and consumer health.
Mr Chairman, Mr President, Commissioner Prodi, ladies and gentlemen, the food crises and, most recently, the dioxin crisis have released a wave of uncertainty, yes even of anxiety, throughout Europe. How safe is our food? Who can guarantee its safety? Who keeps watch over these matters? The internal market has removed frontiers and border controls, and we are proud of this and happy about it. Free trade. A Europe of citizens. Europe must now, therefore, also guarantee food safety. That is what the people at home are saying to us, and that is what we are concerning ourselves with in the field of consumer protection. I would remind you of the Directive concerning Product Liability of a few months ago which inflamed passions in this very Chamber. The crisis about dioxin in eggs and meat shows that directives and orders alone are not enough. At home, ordinary people are already saying to us: trust is all well and good, but proper supervision is better. Europe must accept its responsibility; that is to say, we certainly first need crystal-clear definitions so that we can say that one thing is healthy and the other unhealthy, one thing harmful and the other harmless. We need clear, uniform, Europe-wide standards, Mr President of the Commission. For us in Germany, sewage sludge is waste and does not, under any circumstances, belong in feedingstuffs.
Feedingstuffs are to be found at the beginning of the food chain, and they must be as safe as the food itself. Healthy animal feed means healthy animals, and healthy animals go on, logically enough, to produce healthy meat. That is the farmers' capital. Farmers must be able to rely upon manufacturers of feedingstuffs. Farmers themselves cannot check up on what feedingstuffs contain. Above all, they cannot know whether they contain substances they ought not to contain, for there are no labels specifying these substances. Manufacturers of feedingstuffs are liable for their products and they must also be liable for losses caused to farmers. What has happened here is not permitted under any order in connection with feedingstuffs. That means that the consumer has been deceived.
Commission President Prodi, we are reducing cereal production in Europe in order to avoid over-capacity. To save money, unhealthy substances are being mixed in with animal feed in order make it go further. That can no longer be conveyed to anyone. The trouble is certainly to be found in the low prices. If, for example, farmers are only able to earn EUR 1.25 per kilo of pork, then everyone wonders how the production costs can be covered. So feedingstuffs have to be cheap. The issue then comes full circle with consumers asking the question: are we also prepared to pay more for foodstuffs? Food must also have its value. We must be prepared to pay more for it.
Education and the provision of information can contribute to improving and enhancing citizens' relationship with the foodstuffs they eat. But responsibility for food safety comes first, and only then can confidence increase.
Mr President, I have asked my group to again give me the opportunity at the end of this debate to elucidate a number of points arising from it. Let me now again emphasise, Mr Prodi, that what you have talked about - and what has also in part become clear from many other interventions - is something which you ought to, if you would, take home with you.
For us, there are three essential points. We need good, proper legislation, and we need it quickly. There is one thing you must do in connection with this, Mr Prodi: you must also put your own house in order. It is just not acceptable that responsibilities should be scattered among different Directorates-General with the result that no healthy, sensible legislation comes into being. It is not acceptable that Directorate-General III should be responsible for processed food, drugs and genetically-modified organisms and that Directorate-General XXIV should also have a portion of responsibility for these while Directorates-General VI and XI should retain a small portion of responsibility for feedingstuffs. This is just not on, and I would ask you, Mr Prodi, to regulate the situation in a sensible way. Legislative powers belong inevitably with whatever Directorate-General is responsible for consumer protection and health policy.
What is more, we have established in this debate that we need good scientific advice. Many of our colleagues have referred to this and have said that we need an independent, authoritative advisory body. I would say again that any such advisory body must not be influenced by Member States or the interests of industry, Mr Prodi, and it ought not to have any powers to lay down regulations. This power lies with the European Parliament alone and, in a small number of exceptional cases, with the Commission in its comitological proceedings. Nowhere else! We must be in agreement about this.
We then come to the subject of supervision, Mr Prodi. When we have all this - that is to say when we have good, healthy, sensible and integrative legislation, together with good scientific advice - we still need supervision. I would ask you to make it clear to the Member States that supervision cannot be had for free. In recent years, the Member States have neglected their obligation to implement legislation and supervise production. They have never really reported to us about how many supervisors in the Member States supervise what, when and where. It is, however, their duty to do this, and you, Mr Prodi, must convey this unpleasant news to the Member States. When the Member States in fact carry out what should have been their task for a long time, namely to check that food does not poison us but enables us to live, then we still have a supervisory authority at the Commission. We have the Control Office, or the Foodstuffs and Veterinary Office, which reports to Mr Byrne' s department and which has its headquarters in Dublin. In the Committee on Budgets, we have just now decided that this body should have more departments so that it can carry out its supervisory tasks. I would ask you, Mr Prodi, to lend your support to the idea that this body in Dublin should be able to visit the Member States without warning, that it should have investigative powers and that it should be able to carry out its task of overseeing the relevant supervisory arrangements in the Member States.
Once these three goals have been achieved, that is to say, once we have designed sensible legislation, have access to scientific advice at a high level and are properly carrying out the relevant supervision, only then are we really on the safe side. Then, we shall have a system unlike any other in the world. We shall then also be able to go to the WTO negotiations in Seattle and say: everything is above board, we are not practising protectionism, we are enabling our citizens to live healthily and that is what we also want for you in the United States and in the developing countries. We want to cooperate in what we do. This, however, is our task: that we should put our house in order, as we already have done in a sense. It is still not perhaps perfect in every detail. We are, however, getting there. We must, then, also make this clear outside the European Union in the negotiations which will begin with the Millennium Round. I believe that we shall then be able to say to our citizens: nothing is ever guaranteed in life, but we are providing you with the highest possible levels of safety, well-being and health that, as far as anyone can judge and on the basis of scientific advice, we can offer at present. If that is your stated goal, Mr Prodi, then you will be a successful President of the Commission.
Madam President, first of all, I would like to congratulate President Prodi on the scientific rigour, but also on the high degree of transparency which characterised his address. Obviously, I share the premises of Commission Decision 640 of 23 September 1999 which highlighted that on the basis of WHO findings, dioxin is one of the most carcinogenic substances in existence. This is why the WHO recommends keeping the acceptable daily dose at 1-4 picograms per kilogram of body weight. And yet, as a scientist and as a politician, I cannot help but feel perplexed and concerned by the conclusions arrived at in this decision, in other words, a maximum ceiling of tolerance set at 200 nanograms of PCB per gram of fat, both in poultry, in meat and in pig derivatives.
I wonder, Mr President, who can guarantee - albeit with this point of reference for PCB at hand - that the levels of dioxin present will not harm people? Basically, the danger is not only linked to the levels, but also to other pharmacokinetic characteristics typical of these compounds which have a half-life of around 5.8 years, maybe even 7 years. This means that they linger for dozens of years after intake. Therefore, after continuous intake, there certainly will be an accumulation which can be dangerous. I therefore think that the directives issued by the Commission which you lead should cover permanent checks on dioxin levels but also other pollutants, in all the food we eat. The same goes for the air we breathe and the water we drink. Taking all this into account, I think then that clear directives are in the interests of citizens and consumers so that people' s levels of exposure to dioxin and PCBs - which belong to the same class as dioxins - are as low as possible.
In conclusion, I agree with what Mr Florenz said about a European agency. It is something that would be extremely useful, but would achieve little, Mr President, if it were not organised across the Union, as close as possible to the citizens following what I myself suggested to the Finnish Health Minister. And so we must have highly specialised laboratories in every European region that are close to the citizens and which can scientifically guarantee what we eat, drink or breathe each day. And this can all be done, as I have already clearly said, in specialised laboratories already in place in universities.
Madam President, Mr President of the Commission, ladies and gentlemen, eating and drinking have a high status in the lifestyles of Europeans. The clear trend is for consumers to desire and demand high-quality food. It is essential that our farmers should produce fresh and natural food. European food must correspond to the demands which consumers are increasingly placing on it, and quite rightly too. Consumers want food which is safe and healthy and which has been produced and processed in ways that are friendly to the environment and to animals. In the end, health is important to all of us, ladies and gentlemen. I should like to point out here that over recent years, indeed decades, Austria has pursued another path in agricultural policy. I must say that it has proved worthwhile. Over 10% of farmers in Austria, in other words 20,000 businesses, engage in organic farming.
In view of increasing competition and further concentration in the market, the future of the foodstuffs industry lies in the specific promotion and development of quality products and services. That is one reason why we cannot, and should not, afford scandals such as the BSE and dioxin affairs, irrespective of whether they were triggered by carelessness, avarice or whatever. The image of us all, of farmers and producers, is damaged by such events, and this has consequences. Not only does it lead to uncertainty for the European consumer, but it also damages our foreign trade. The strength of Europe and that of European agriculture lie in their good reputation. I would therefore vigorously urge us to go in more for trademarks and symbols of quality. With our guaranteed production methods, we can really only win.
I would also urge that Europe should not fence off or close its markets, but pursue purposeful agricultural and food policies which are in keeping with the conditions and also the needs to be found in Europe. The European model for agriculture, as decided at the European Summit in Berlin, must be given priority in the WTO negotiations. I would also call for it to be at last stipulated that all feedingstuffs should be labelled. We as farmers can only produce high-quality products if we can also be certain that the animal feed we also have to buy is also in order. Labelling is one way to achieve that goal. For the consumer, however, this means that quality has its price and that food, including meat, should not be used, as it has been to date, as a lure in supermarkets.
Madam President, Commissioner Prodi, Commissioner Byrne, the BSE and dioxin crises coupled with the ongoing controversy regarding genetically modified foods have combined to seriously undermine consumer confidence in the safety of food. Furthermore, inept handling of these issues by the respective governments and the EU itself has seriously undermined public confidence in the ability of politicians to deal with crises in the food chain.
For these reasons, I welcome both Commissioner Byrne' s commitment to make food safety his number one priority and also the statement by the Commission President, Romano Prodi, in this House on 23 July, when he said that one of the first tasks of his Commission would be to restore consumer confidence in the safety of food products. Hence this debate. Commissioner Byrne, I may add, is to be commended for his prompt action in agreeing to produce a White Paper on EU food law later this year and also to tighten up the EU' s rapid alert system for food emergencies.
However, I would urge the Commissioner to go the extra mile: if he and his colleagues are determined to regain the confidence of consumers and the food industry in the EU' s food safety structures, then he should establish a European food agency along similar lines to the US Food and Drug Administration. Such a body could take responsibility for the Commission' s present inspection and enforcement functions in relation to the food hygiene, veterinary and plant health legislation. It could also have responsibility for the rapid alert system itself. It could be given the role for the authorisation process for GMOs and genetically modified foods while also maintaining a monitoring brief on genetically modified foods throughout the EU. Health promotion campaigns on nutrition and diet and the ability to initiate research into food allergy and food-borne disease could also come within its remit.
I would argue that the list of possible functions is by no means exhaustive, and its accountability could also be ensured if it were required to produce an annual report and if its officers regularly appeared before the Parliament' s Environment, Public Health Consumer Policy and Committee.
I would urge you, Commissioner Byrne, to give serious consideration to the establishment of an independent food agency along these lines. Such an initiative would, in my view, restore not only consumer confidence in food but also public confidence in the EU itself.
Madam President, from some of the contributions, you would get the impression that all foods are rubbish and constitute a danger. That is, of course, as false as if one were to maintain that everything is in order. That is just the first thing I want to say. In fact, the dioxin crisis was necessary in order to ensure that a number of the Commission' s and the Member States' shortcomings arising out of the BSE crisis might finally be sorted out. I am talking about the positive list and the question of open declaration. But the question of how, in future, we are to handle the issue of meat and bone meal in terms of an effective recycling system still remains.
In this connection, it is of course remarkable if, on the subject of labelling, the Member States and also the Commission consider postponing the identification of cattle and the labelling of meat until after 1 January 2000. They would not be able to explain the fact to anyone outside. There must be clarity about what is going to happen. Mr Prodi, an agency is naturally no substitute for a policy, and there can be no question of our seeing a proliferation in the number of agencies, for then there would come a point when we no longer needed the Commission!
You cannot, however, go and create agencies where things might become difficult for you in order to evade some of the responsibility and then say, in cases where you can in fact exercise power (as with cartel law): we are doing this as the Commission! These things do not go together. As always, discussions are therefore required. I believe that we need a rapid alert system and that the Commission must be entitled to intervene in the Member States more quickly than has so far been the case. Also relevant in this connection is a framework Directive on Foodstuffs which is worthy of the name and which, in providing preventative protection to the consumer, is easy to read, workable and can be overseen.
(Applause)
Madam President, the recent successive crises in the area of food safety have shown in the most convincing manner that the protection of public health must take priority over all other policies. In order to make this a priority, however, we need a series of actions which will cover the whole of the issue of safe food for European citizens and not just part of it.
In general, the following is required. Firstly, from a legal perspective, we need a review of Community legislation on food, animal feedingstuffs, raw materials, additives, preservatives, contaminants such as pesticides, and the labelling thereof. We should deal with this issue first in the immediate future, so as to successfully fill the legislative gaps which exist today in the single market.
Secondly, as far as administration and controls are concerned, we need to draw up measures so that the Commission services can function effectively, without any overlapping of competences, and so that we know who is responsible for what. Furthermore, we need effective implementation of the legislative framework, which inevitably means cooperation both at Community and national level, mainly through coordinated action.
Thirdly and finally, from a scientific perspective, we should widen and further the scientific knowledge and methods we have for the production of safe food and animal feedingstuffs. We should introduce methods of detection and restrictions on various substances which contaminate food, and examine the suitability of various animal and plant-based foodstuffs and foodstuffs based on recycled products such as oil.
Here, then, are three areas in which action is needed: legislation, controls with constant vigilance and a scientific perspective with constant advancement of knowledge and methods. In this way, we can always be ahead of the problems and not run around panic-stricken when such problems crop up, shattering the confidence of European citizens and causing serious damage to public health.
Mr Prodi, we hope that you will act soon and swiftly, because this issue and food safety are prerequisites for safeguarding the health of the European citizen.
Mr President, in July of this year the House expressed its grave concern over the Belgian dioxin contamination and urged the Commission to act urgently to address the whole issue of food safety. It is both welcome and reassuring that from the very outset the new Commissioner, Mr Byrne, has demonstrated an unequivocal commitment to restoring consumer confidence in the food industry. The review of EU animal feed legislation in the wake of the recent series of scares is most welcome as it goes to the root cause of problems that have arisen.
I am pleased that the review will address key areas of concern to Parliament in its July resolution, such as sufficient controls in the animal feed production chain, a register of all animal feed producers, traceability of ingredients in animal feed and the setting of dioxin limits.
Coming from a region that depends heavily on the fishing industry, I want to refer to Commissioner Byrne' s proposals on dioxin levels. It is important that scientific testing look at the dioxin/PCB level of compound feed as an end product, rather than the dioxin level of just one ingredient such as fish oil. In this regard, proper consultation of the fishing and aquaculture industries is not only desirable, but absolutely necessary and essential so as to avoid any detrimental consequences for the fishing industry that may be caused by levels not scientifically justified.
The damage done by the dioxin scare is immeasurable, both in terms of shattering consumer confidence and the economic consequences of tarnishing the image of key industrial sectors and export generators. Producers, traders and the entire agri-food business have felt the effect. The Commission' s determined effort to restore consumer confidence by putting effective control mechanisms in place is clearly welcome. Consumer protection must have absolute priority in all measures regarding food safety.
Mr President, I should like to apologise to the House for being absent when my name was called earlier, and to thank you for giving me an opportunity to speak. Could I say to the President and to the sessional services that it would be helpful if there were monitors in all the meeting rooms to ensure that we were fully au fait with what was happening in the House.
Madam President, I will be very brief because Commissioner Byrne is going to reply to your detailed questions. I think that here, too, the Commission must prove it is capable of working as a team.
You said that the White Paper must be very ambitious, that it must have a precise timetable and the Commission will undertake to achieve this. We must also clarify the matter of the precautionary principle because it is a framework principle which everything hinges on. It is unthinkable that without dealing with this aspect we could have rules which would convince all consumers and clarify the system. During the debate we must keep in mind - and this is important - all the problems of agriculture and reward quality agriculture, as well as giving a lot of room to the matter raised by Mrs Roth-Behrendt of the relationship between technical and democratic control. This is why we have introduced this debate today. It is an extremely important issue because we must have - let us call it - an agency, which will take these two fundamental principles into account. This agency, this structure - and here I am addressing Mr Nisticò in particular - absolutely must be in contact with the citizens. So the monitoring structures must be adapted and be decentralised to a local level. We must not create a centralised bureaucratic structure.
The last matter, which I believe to be of enormous importance for our future work, was raised by Mrs Roth-Behrendt and Mrs Thyssen, and is the fact that various Commissioners and various Directorates-General are involved with Parliament. I would respond that this is - for better or for worse - our way of working. This is a very complex question which not only involves the Committee on Public Health, but also the Committees on Agriculture, Research and Trade. We cannot consider simplifying complex matters. We must have a coordinator, but also keep in mind that the whole Commission - and there are various Directorates-General - are still involved. Our problem is to constantly coordinate this process and not try to reduce it by taking away the role of the various Commissioners.
We discussed this subject in depth at the meeting of Committee Chairmen and we are trying to improve things because I do not think we can solve the problems by pretending that the competences have been simplified or unified. We have to be aware of the complexity and assume the responsibility for coordinating, but make it understood that the other Commissioners also have their responsibilities for this delicate task.
I now invite Commissioner Byrne to reply in detail to your questions on this debate which I am finding very constructive.
Madam President, ladies and gentlemen, let me say at the outset how pleased I am to have an opportunity to address you this morning on this important issue. This is a very timely debate and I am happy that it is taking place at an early stage of the Commission' s life. I am particularly happy of course to have my friend and colleague, the President, here with me to discuss these issues with you.
We speak a lot about consumer confidence, but I would like to say once again that consumer confidence is not an objective in itself. The real objective is to achieve food safety as one of the pillars of public health policy. I have been giving some thought to how this can be achieved, and that is why I have made the proposal that we should bring forward a White Paper on food safety. I am pleased that this has been welcomed by you here this morning. The White Paper will contain an examination of important issues that have been raised by you, such as the control of the food chain, the reinforcement of controls, the labelling of foodstuffs, and the improvement of the early warning system so as to ensure that there is full transparency in the rapid alert system and in the early warning system.
A number of you have mentioned that there is not the degree of accountability or the degree of openness or transparency in relation to the rapid alert system that we would all like to see, and I intend to address that in the White Paper.
We have had quite a lot of discussion on the issue of a food agency. Its model is not yet fully determined, its shape has not yet been finally realised, but we have given some considerable thought to this already. I believe that we can have an agency that is independent, that gives scientific advice in an independent way, and yet at the same time can achieve the degree of accountability that all of you here as parliamentarians require and deserve. I believe that these two concepts are not mutually exclusive. They can both be achieved if we design the shape of the agency carefully and in a proper manner. And, of course, I look forward to discussing that with MEPs at the appropriate time and I look forward to the meeting that I will have with the Environment Committee later this month when this issue will be discussed further.
Greater transparency for consumers is absolutely essential. I will also be addressing the issue of traceability. Many of you mentioned this issue and it is, of course, of enormous importance.
There are a number of other issues that we would like to touch on. I am conscious of the amount of time I have available to me and I would like to point out that I will be discussing all of these issues in more detail with you at the Environment Committee meeting later in the month.
First of all, there is the issue of the controversy that has occurred recently in relation to the ban on UK beef. Let me say at the outset that I have received preliminary advice on the report that has been presented by the French authorities, and this advice leads me to the conclusion that there is no new evidence contained in that report that has not already been considered by the Scientific Steering Committee of the European Union. Bearing this in mind, I have sought to have an urgent meeting between officials from France and the Commission, and this will be taking place this week.
I have also, last night, sent a letter to the French authorities asking them to reply as a matter of urgency to me, and to set out whatever background evidence they may have that led them to the conclusions that they appear to have reached. If there is any new information contained in the reply from the French authorities, that of course will be referred by me immediately to my own scientific advisers and I will seek an urgent analysis from them of these matters. The preliminary advice available to me so far is that no such new information is available, but I wish to see if we can resolve this difficulty which has emerged over the last couple of days in a diplomatic and an amicable manner. It is for this reason that I wrote the letter last night and asked for the officials to meet one another.
Finally, I want to bring you up to date on the meetings which I had with the Agriculture Council last week in Brussels. I should say that this was the first occasion when a Commissioner with the responsibility for food safety attended the Agriculture Council. At that meeting, there were three issues that I focused on and I would like just to briefly refer to them with you this morning because these are issues that many of you have identified as being important.
The first one relates to the dioxin issue and the Belgian authority' s involvement in that.
As many of you are aware, the tests that have taken place in Belgium have indicated that in one per cent of the examinations there was a small residue of dioxin and that this dioxin was present not as a result of the animal feed - what the tests were originally designed to determine - but rather from background industrial pollution.
It is reasonable to draw the conclusion, as many of you have, that if it exists in Belgium, there is a risk that it may exist in other parts of the European Union or, indeed, in other parts of the world.
I drew the Agricultural Council' s attention to my concern about this and informed the Council that it was my intention to add to the Residues Directive two further substances that are contained in the list of substances at Annex I. The two substances I intend adding are dioxin and PCB. In addition I informed the ministers that I wished to have monitoring take place in other Member States to determine the existence and levels - if any - of dioxin as a result of background environmental factors. I am happy to tell you that the ministers were very receptive to these proposals. I expect movement on this in the relatively near future.
The second issue that was of concern to me and to which I drew the ministers' attention was the existence of sludge in foodstuffs. Some of you have mentioned this morning the importance of feeding stuffs. The common factor in a lot of these crises in relation to food, whether it is BSE, dioxin or sludge, is animal feeding stuffs. That is why I have focused on this issue as being an important one for examination and remedial action.
I pointed out to the ministers that there appears to be an argument being advanced that there is some ambiguity in the feeding stuffs legislation in relation to sludge. I am not satisfied that such ambiguity exists. I have said so. I expect Member States not to include residue in feeding stuffs. I pointed out to them that it is my belief that consumers are shocked by this development.
I got a good reception from the ministers and they approved of the views that I put forward to them. I expect there to be progress on this front also.
In relation to the sludge issue, in the event that there is continuing difficulty on this and that an argument continues to be advanced that there is ambiguity, I will have no hesitation in bringing forward legislation to resolve any ambiguity that may exist.
Lastly, I drew the ministers' attention to the question of GMOs and feedstuffs. I propose to bring forward another feed directive in relation to this matter. It is the best way to deal with it. I informed the ministers of that fact also.
The final issue I want to address this morning is the question of international trade and the relationship with the World Trade Organisation. All of you know that Articles 152 and 153 of the Treaty, as inserted in Amsterdam, give the portfolio for which I have responsibility considerable horizontal rights in relation to the examination of all Community policies. My belief is that it is essential that we focus - as President Prodi has said - on health issues and food issues as being of primary importance when we consider matters of international trade.
I look forward to discussing all these issues with you in the future and, specifically, as I have already said, at the Environment Committee later this month.
(Applause)
Thank you, Commissioner Byrne.
The debate is closed.
Eleventh international AIDS conference in Lusaka
The next item is the statement by the Commission on the eleventh international AIDS conference in Lusaka.
I would like to begin by extending my gratitude to the European Parliament for bringing up the important theme of AIDS in developing countries and by discussing the conclusions of the International Conference on AIDS in Africa which has just taken place in Lusaka, Zambia.
The Commission is very concerned about the devastating effects of AIDS in the developing world and the apparent inability to stem the epidemic drastically and provide appropriate care for all those affected and infected. The statistics and analysis show convincingly that developing countries and the global community cannot ignore the AIDS epidemic. In developing countries, where 90% of all HIV infections occur, AIDS is reversing hard-won gains in improving the quality of life. In many hard-hit countries AIDS has already reduced life expectancy by more than ten years.
AIDS is also rooted in and exacerbating poverty and inequality. Its effects are especially devastating for the poor, who have the fewest resources with which to cope.
I should like to highlight some of the efforts made by the Commission and in particular some of the new initiatives envisaged. The Commission has been confronting AIDS since 1987 with widely-debated AIDS policies, strategies, actions, finances and, last but not least, through global and country partnerships. By the end of 1997 the EC had committed a total of EUR 200 million to HIV/AIDS projects in most developing countries. We are eager to do more both by providing more money, and by working with the countries, our Member States and international partners to devise effective strategies that curtail the spread of HIV, cushion its impact on the health sector and provide care for those already afflicted with AIDS.
However, we cannot confront AIDS without first acknowledging that it threatens every country and that each country has a core responsibility and potential to protect its populations through political leadership, sufficient resources and effective and equitable strategies. Country after country has ignored the AIDS epidemic, denying that the behaviour that spreads HIV occurs within its borders; and country after country has been proved tragically wrong.
It is particularly important that the authorities of these countries should be clear in their calls for prevention of the spread of the epidemic. Hiding the facts will do no good. The populations must be clearly informed of the danger they are in and about the possible prevention measures. Here I am thinking especially about the younger generation.
The latest post-Cairo-plus-five international conference on population and development debated the subject of sexual habits and rights, particularly of the young. It is necessary to focus more on this vulnerable part of the population if prevention measures are to have an improved effect. But political leadership and recognition of the problem of AIDS is only the first step. Our joint response to the epidemic must also be sufficiently wide and fair. Poor people and poor countries face many pressing problems besides AIDS, and government and international resources are scarce and even declining.
In a typical developing country it costs as much to treat one AIDS patient for a year as it does to educate ten primary school students for a year. Balancing these worthwhile objectives is difficult but essential. Therefore all partners should play an appropriate role and do so in genuine partnership.
This has been the spirit of the EU' s response in the past and will also be at its core in the future.
Countries are looking for incentives as part of the solution for people to lower their risk and vulnerability even in the most difficult situations. Countries have to decide about sustainable and fair financing. In addition the international community, including the EU, can assist, for example by lowering the cost of condoms and providing clean needles and essential drugs. This should include those drugs that can have sizeable effects on reducing HIV transmission from mothers to children and those that provide primary health care especially for the poorest, most affected and most vulnerable.
Having mentioned condoms, it must be said that this is one of the best and safest ways of preventing the spread of the epidemic. Some people express moral reservations about using and promoting this type of prevention.
However, I would like to underline that, given the size of the public health problem we are facing, the interests of the population at risk must be given priority over dogmatic positions of principle. It is most encouraging that an increasing number of developing countries have already given priority to the interests of their population, but there is still a long way to go.
AIDS must be even more at the core of our development and poverty reduction efforts. We know that higher inequality is associated with higher HIV infection. This is especially so in the case of inequality between men and women. AIDS spreads more widely where women depend on men' s earnings, are unable to read and have limited legal rights to divorce, inheritance and child custody.
The EU, jointly with its international and national partners, has been generous and timely in its response to the AIDS pan-demic in several developing countries. Our support has not, however, always gone to the most effective interventions, and has not yet reached the level needed to have the impact required. We will therefore continue to work with developing countries to ensure that the available knowledge, and our funds, produce better results in the future.
However, only a joint action can reach the level required and we will therefore step up still further our efforts to coordinate with all those involved.
Finally, the Commission welcomes the SADC Heads of States' Declaration on HIV/AIDS, which was signed in Lusaka. We ourselves look forward to finalising, as soon as possible, the signing of an extra financial package for the regional AIDS Action Plan in the SADC region (EUR 5m) as well as an additional all-ACP regional initiative on AIDS for another EUR 20m. These additional resources may appear meagre in view of the problem; however, it should only be seen as an extra effort, providing a further catalyst to EU and global commitments to confront this devastating epidemic.
We must all work together in this effort.
Madam President, when the first grave reports about AIDS first inundated Europe and the United States at the beginning of the eighties, some very grave predictions were made as to the extent and the social implications of this disease. Now, twenty years on, AIDS is reasonably under control in Europe and the United States, although the situation still gives a great deal of cause for concern in certain areas and amongst certain groups. In Africa, however, all our worst fears as regards the disease have been realised and exceeded.
Although the situation varies from country to country, there are, in fact, a number of countries in which 20-30% of the active population is infected. These are mainly young adults, therefore people who are active in economic terms but who also often have family responsibilities; a generation of people who in most countries form the backbone of society. When such a group contains so many people suffering long-term illness and who are seriously weakened, and there is such a high number of deaths, then these countries suffer disastrous consequences. At the grass roots level of the family, we see the large scale on which families are without breadwinners and children without people to bring them up, whilst at local and regional level the social, health and educational problems are really getting out of hand.
Madam President, the problems experienced by the older generations, who often have to be cared for by these groups, are on the increase. We can see how, at the national level, the economy and foundations of society are weakening. That is what we have seen happening in Africa over the last twenty years. As a result, everything that has been built up in terms of aid and progress these last 25 years is at risk of being demolished. The question is, how can we help the African countries to ward off this fate? I believe it is Europe' s duty to share our knowledge and experience of this disease and to give financial aid to those African countries that want to participate in the process themselves, with a view to supporting them in their fight against AIDS and the consequences of AIDS.
African countries really got to grips with the situation at the eleventh conference in Lusaka. I want to express how much respect I have for the experts and relief workers, including those from the African regions, who made their contribution with such frankness and expertise. What needs to be done now in order to tackle the disease in Africa? What can we do to help? My group considers the following points to be essential. In each African country, an assessment must be made of the scale of this disease and of the proportions it threatens to assume. All efforts must be directed at achieving maximum openness and preventive measures. As far as openness is concerned, a lot still has to be asked of African leaders in terms of breaking through traditional African taboos, particularly with regard to speaking out about the dangers of unprotected sex. This is not just about traditional African taboos. There are certain churches, European ones too, that, to my mind, with all due respect for their teachings, ought to warn against unprotected sex, and that includes advocating the use of condoms. Prevention will only be possible if there is honesty and openness. Prevention is vitally important and must be encouraged in all sections of the African population, and particularly amongst young people.
People must grasp the idea that having unprotected sex puts your life at risk, all the more so in present-day Africa. This is not about preaching at people but it is about becoming fully aware of the dangers.
Madam President, when it comes to prevention, it is also important, of course, to avoid a situation in which pregnant women with AIDS pass this disease on to their unborn children. There are drugs for this and they must be made available. Lastly, Madam President, there is the help we need to give the children who have been left orphaned. They must be helped to go about their lives, to pursue an education and to make a fresh start. We believe these to be the most important points that need to be addressed. That is why it is so difficult to comprehend why the European Commission has reduced the original budget for the AIDS assistance programmes, specifically with regard to third countries. I was pleased to hear the Commissioner say that additional resources are to be made available again. That is a good thing. But I hope that this will also be taken account of in the Budget as soon as possible.
Do more and do it better. That was the theme of the Lusaka conference. We call upon the Commission to boost its programmes for Africa with this theme in mind. The disease is being tackled successfully in Europe and the United States. Let us help Africa to avert the disaster that threatens it. My group wants us to become involved here, even if there are budgetary consequences. The Africans are our neighbours and we must not abandon them.
Madam President, ladies and gentlemen, in fact the problem cannot be taken seriously enough. AIDS is threatening to become a health catastrophe on an unimaginable scale, particularly in the countries of Africa south of the Sahara. Children are affected above all. According to an estimate by UNAIDS and the World Health Organisation, 7 out of every 10 people newly infected with the HIV virus live in this region. In the case of children under 15 years of age, the figure is as many as 9 out of 10. Approximately 83% of deaths from AIDS take place here, and at least 95% of all children orphaned by AIDS are African boys and girls in this region. Of the 34 million people infected since the epidemic appeared in this part of Africa, 11.5 million have already died, a quarter of them children.
At the same time, reference has been made to the fact that all the successes there have been in terms of increasing life expectancy have been reduced to nothing. In many countries, life expectancy has even fallen again to the level recorded in the 1960s. To put it another way: a child who is born today in an African country badly affected by AIDS has an average life expectancy of only 43 years. Without AIDS, it could have been 60 years.
The situation in Eastern and Southern Africa is particularly dramatic. In Botswana, Namibia, Swaziland and Zimbabwe, a fifth of the adult population is infected or ill with AIDS. This dreadful situation could continue indefinitely. However, AIDS is no inevitable fate. A number of countries such as Senegal, Tanzania and Uganda committed themselves early on to prevention, and with success. It is high time that, where the politics of health are concerned, the emergency brake was put on throughout Sub-Saharan Africa and also in other affected parts of the world. Social, political and religious taboos have no place here. They must be cleared away; how and by whom is immaterial.
Trivialising AIDS and making it taboo are a direct route to catastrophe. The partnership, AIDS against AIDS in Africa, founded at the Lusaka Conference, deserves firm support from the European Union, both in material terms and in terms of visionary perspective. Civilian society, including the private sector, together with representatives of governments, international aid organisations and non-governmental organisations of various kinds have come together in order to declare war on the epidemic. They have undertaken to launch comprehensive AIDS or, rather, anti-AIDS programmes in all African States. One of the ambitious goals of these programmes is to achieve a 25% reduction in the number of young people between the ages of 15 and 24 newly infected by AIDS, and this by the year 2005 in the most badly affected countries and by the year 2010 in all countries. These efforts can and must be supplemented by the European Union and, above all, vigorously supported through cooperation with the ACP countries.
In fact, the European Union has not been inactive to date. Between 1987 and 1997, almost 200 million ecus or euros were spent on HIV/AIDS programmes in more than 90 developing countries. This fact should be expressly recognised. To this will be added, over the next three years, a further EUR 45 million in the context of a special budget strand for developing countries in regions around the world, together with EUR 20 million for a regional 5-year programme for the ACP countries and additional funds in the context of specific programmes such as those for the ACP countries. These figures do not include, for example, research programmes or co-financing by non-governmental organisations.
More than in Europe, it is young girls who are especially at risk in Africa. Nowhere are there more teenage mothers and nowhere do they give birth to a larger number of infected babies.
The main effort must therefore be to educate young people. This is a task which must be carried out in schools. The education campaigns and condom advertising in Tanzania and Uganda have shown that success is possible. Above all, the radio must be employed as a means of information to reach everybody. Here too, specific measures of support are absolutely necessary. Joint efforts in a spirit of partnership are the right path to go down. But if these are to be effective, more rather than less resources are needed and, in this regard, I am anxious about the Commission' s, as well as this Chamber' s, financial policy. Mrs Maij-Weggen, I hope that your group will help ensure that the decisions of the Committee on Budgets that I have heard about will be revoked or altered in the plenary sitting, while any watering down of the proposals tabled by the Committee on Development will be reversed. We must together ensure that whatever it is that we want can also be financed.
Mr President, on behalf of my group I would like to say how pleased we are that this debate is taking place and I also welcome the Commission' s statement, which has a ring of vigour and decisiveness. As far as policy in Africa is concerned, the figures speak for themselves. AIDS threatens the long-term development of at least ten African countries. The epidemic there causes more deaths than do armed conflicts on that continent. Two million people have died of AIDS-related diseases, which is ten times the amount of people that have died due to armed conflicts. In the year 2001 there will be more than 13 million orphans in Africa on account of AIDS.
At the same time, there is no, or at least not enough, money to pay for drugs in Africa. Of course it is not just an African problem, as the Commission rightly commented. The disease knows no boundaries. That is why it is our duty to do something about it, and I fully endorse what Mrs Maij-Weggen had to say in this regard.
Accordingly, there are two issues I would briefly like to go into. Firstly there is the problem relating to compulsory licensing, which I believe will also come up for discussion at the WTO meeting soon to take place in Seattle. Compulsory licensing must not be allowed to lead to people in Africa no longer being able to afford anti-AIDS drugs. This really is a big problem over there. AIDS drugs can be produced more cheaply than is the case at present. That is an issue that needs to be addressed.
My second question relates to the financial aid delivered by the European Union. I hear reports to the effect that not all this aid gets to where it is supposed to be going and that one of the reasons for this is that this aid, or at least a part of it, is distributed via national governments. If that is the case, then it would be worth looking into whether something can be done about this.
On a final note, I want to add my voice to the appeal made by the Commission. I have in mind its appeal to religious authorities to play an active part in preventive programmes, particularly where the distribution of condoms is concerned
Madam President, ladies and gentlemen, the problem of the fight against AIDS in developing countries has been discussed many times in the European Parliament. Yet, since 1996, the situation has further deteriorated - 89% of the people afflicted with AIDS are resident in the 10% of the poorest countries on Earth. This is clear evidence of the failure of a policy dedicated purely to limiting the illness without looking into the economic and social reasons for the spread of the disease.
On the one hand, the economy of African countries is crumbling due to the structural adjustments made necessary by the World Bank and the IMF. States are making swingeing cuts in their social budgets, resulting in an inability to provide patients with minimum care. The European Union must assist these countries in providing this minimum care, and more, if possible. Indeed, we were stupefied to learn that, against the advice of the Committee on Development and Cooperation, the AIDS budget was to be halved, which would be a scandal, given the urgency of the situation, and contradictory to the comments made by Mr Nielson.
In the majority of African countries, there is no access to screening and, even if it were accessible, surely it is understandable that no one wishes to find out their status when discovering that you are HIV positive means that all you can do is wait to die. The fact is, treatment is practically non-existent in most of these countries. Confronted with this situation, the Lusaka conference maintained an often inappropriate line, promoting abstinence, moral order and traditional medicine. AIDS cannot be fought by ignoring the provision of medical treatment.
Thus, the States most affected by the disease ought to be able to benefit from compulsory licences permitting them to produce, at reduced cost, the generic anti-HIV treatments effective in preventing the development of the opportunistic infections which lead unavoidably to death. Today, this right is not applied due to pressure from holders of patents, from States or multinationals. Within the scope of the precautionary principle in health matters, the European Union must therefore defend the application of the entitlement to compulsory licences in the Millennium Round
Millions of people dead, millions of orphaned children, we cannot stand by and do nothing. This is why, on behalf of the Group of the Greens/European Free Alliance, I ask you to support our proposals, so that we can give developing countries some real means of combating this scourge which is AIDS.
Madam President, everyone remembers the alarm cry which went out from the eleventh international AIDS conference in Lusaka less than a month ago. HIV has become the principal cause of death in Africa. In some countries, it affects a quarter of the population. We may speak of a risk of humanitarian catastrophe.
In requesting, therefore, a debate in the European Parliament, I was hoping that we would show that Europe had heard this alarm cry. Since then, I have met some of the main NGOs involved in the fight against AIDS in the field. Arising from these discussions, there are three essential proposals which I would like to mention now.
The first, naturally, is to do with the budgetary resources which Europe assigns to the fight against AIDS in developing countries. I am not the first to remind you that the draft budget for the year 2000 anticipates a spectacular fall in the level of our aid, a two thirds reduction of the commitment appropriations from EUR 16.5 to 5.5 million, at the very time when, quite the opposite, it is the strengthening of international mobilisation which is needed. Consequently, we Members of Parliament shall soon have to face up to our responsibilities in this matter.
The second area where we can and must improve our intervention involves, in my opinion, the selection of our priorities in the field. The Commission favours prevention, which is indispensable, but it underestimates the possible inconsistency of access to treatment. For, indeed, how can people be persuaded to go in for screening if they know full well that they will not receive any treatment? It is a situation which promotes fatalism. We should therefore, in my opinion, see prevention, access to treatment and research as indivisible components.
In the third place, there is the necessary question of the cost of medicines and how to enable the countries of the South to have access to these. Commissioner Nielson mentioned this problem and, for my part, I would put forward two proposals. Firstly, the European Union can and should enter into negotiations with laboratories in order to obtain different prices for North and South. Secondly, Europe could in fact play a decisive role at the negotiations in Seattle on world trade. In fact, agreements on intellectual property signed within the framework of the WTO allow for States to authorise the local production and distribution at reduced cost of medicines, which are otherwise protected by patent, in "emergency situations" . So far this exists only in principle, but surely this is such a case. This is the matter of the compulsory licences which have been mentioned. In actual fact, implementing this clause exposes the countries concerned to the threat of sanctions by the most powerful groups and States. This must cease. Then, the European Union could take pride at Seattle by firmly defending the principle of a sort of exception for health, in other words, by demanding that the major imperatives of public health are not threatened by international trade agreements. The European Union could, furthermore, assist the countries of the South in preparing their legislation in this spirit in order to counter ultra-liberal pressure.
Madam President, by adopting these proposals, Europe can affirm its own identity on the international stage while contributing towards giving new hope to millions of human beings.
Mr President, it is now over fifteen years since the disease we all now know as AIDS came into the public domain. Though the number of people suffering from HIV has stabilised in recent years in Europe, the problem of AIDS is still a very real one particularly in the more deprived and disadvantaged urban areas and of course, within the African continent.
A recent study carried out by an organisation in my constituency called Cáirde points to the fact that 80% of people who contract HIV in Ireland are in receipt of welfare payments. Social exclusion and inadequate income, and living in a disadvantaged or deprived area, are all factors explaining why HIV as a disease mainly affects the more deprived communities in urban Ireland. There is no room for complacency when it comes to the issue of combating HIV and AIDS. Again according to the report of Cáirde, in Ireland almost 3 000 people are HIV positive, and a further 3 000 people are affected when one considers the family members and children of those who are HIV-positive. Medical treatments are certainly improving; however, they are not inexpensive and one year' s treatment for HIV illnesses costs an average of between IEP 12 000 - 14 000. Public information campaigns must be supported both within Ireland and the European Union, because prevention is the best cure in such matters. While medical treatments are improving, and while standards of care, standards of treatment and the cost of such care are paramount in our concerns, if one can prevent transmission of such diseases, then we may go a long way to reducing the number of those affected.
I believe that the European Commission, the European Parliament and the national member governments should redouble their efforts to publicise the public health information campaign; this should be done either via the respective Departments of Health or through voluntary groups who play such an important role in helping those who are affected by such diseases.
As a member of the Development and Cooperation Committee of the European Parliament, I recognise that AIDS is rampant, particularly on the continent of Africa. Health and education programmes must be targeted at the African continent where the AIDS plague is out of control.
Mr President, the aim of the eleventh ICASA conference in Lusaka was to set in motion a critical evaluation of the priorities and strategies which have been drawn up so far in the fight against the HIV/AIDS epidemic. I would like to thank the Commissioner for his statement.
We are going to have to give particular attention in our debate on this subject to the solutions being proposed by the African scientists themselves. As affluent western countries, we must not start talking in a high-handed manner about what we consider to be the best approach. For it is heart-rending to think that, of all peoples, it is the impoverished African people who are having to endure this affliction.
On the occasion of the Lusaka conference some comments worth listening to were made on the question of how to tackle the spread of AIDS effectively. A case in point was the courageous contribution made by Professor Nkando Luo, the Zambian Minister for Public Health, who called for high moral standards to be maintained and for responsible sexual behaviour. In saying this, she reached the heart of the matter. Other speakers in Lusaka also suggested that this is not being made a subject for discussion in all candour, although everyone is aware that the spreading of the HIV virus is due, above all, to promiscuous behaviour.
It goes without saying that this should never give rise to the stigmatisation of those who are infected with the AIDS virus. Compassion and mercy are the key words when it comes to our behaviour towards these sick fellow human beings. Cheap drugs and the means to relieve their suffering ought therefore to be available. Where this is not the case, as affluent countries it is only right that we should make a contribution.
But what I have just said relates to curative care. Preventive measures are even more necessary. If we are to tackle a problem effectively, then we must always begin at its root. If we drop the moral standard advocating that sexual intercourse be embedded in a relationship based on mutual trust, in which the man and woman know each other inside out, then it is to be feared that this will bring about disintegration and breakdown in society. When people lead promiscuous lives we are not talking about relationships in which respect for the other person as a human being sets the tone. This means that we are destroying that which is loveliest. The comment made by the South African Zindaka Sibeko during the ICASA conference was telling. He said: "I believe that the longing for marriage raises a painful dilemma these days, for we have been completely robbed of the happiness, the joy that accompanies a wedding."
Africa holds up a mirror to Europe in this respect: the selfish lifestyle, in which purely individual sexual pleasure without respect for the other person or responsibility to society is considered the norm, has a very high price. Too high. Perhaps there is a need for a European version of the Lusaka conference at which we as Europeans would reflect on our principal responsibilities, for the draft resolutions submitted to date do not contain so much as a hint of how badly this is needed.
Mr President, ladies and gentlemen, in Africa over two million people die every year, four million people become infected and we know that 70% of new HIV-positive people are in Africa. This is obviously a pandemic that is the primary cause of death for a citizen in an African country. This is far-reaching and of unprecedented seriousness owing to the way this illness is affecting, in particular, a continent which the European Union has special relations and links with. But in recent years, I think these have slackened and have completely missed the mark. I am referring, obviously, to the Lomé Convention, to this partnership pact that is a bit exclusive, a bit special, and that we have always described as the European Union' s response to the former colonies, as well as to other areas, but which mainly addresses the African continent. And the response, as Mr Wurtz and other speakers stated, was a bureaucratic response to initially reduce the expenditure linked to the budget as regards investment in the AIDS sector. Clearly, the response should be political, which it was not. We are undoubtedly dealing with this illness a bit differently, according to whether it is in this part or in the other part of the hemisphere.
Next week, when we meet our African partners in the ACP Parliamentary Assembly - European Union meeting, we must bear in mind that, while Lusaka was a failure, in part this is definitely down to the fact that we did not pay enough attention to this matter, along with other matters. We should therefore organise a large conference on AIDS, but not leave it only to those countries that must then deal with such terrible consequences in practice, but a conference that we have wanted for years, since 1993, on pandemics and AIDS. With us there to oversee things, we could meet this situation head on and finally agree on measures that are appropriate for an international authority, given that in this regard the WHO is completely incapable of offering specific responses.
I think this would be a wise and sensible measure, a measure which, up till now, we certainly have not taken. I hope that this will head our agenda next week in the context of the ACP and that it will become, Commissioner, a proposal that the Commission and the European Union will themselves make, so that we can finally approach this matter in a serious way.
Mr President, the HIV epidemic so far has very often been described primarily as a health-related problem. Indeed the health implications are serious. In less than two decades, a very short time in the world of infectious diseases, AIDS has become the leading cause of death in sub-Saharan Africa. But the implications of this epidemic go far beyond the health sector. The loss of young men and women in the prime of their lives is devastating as regards economic development and productivity, education, agriculture and a whole host of socio-economic spheres. Hard-won gains in terms of development are being eroded and even reversed as a consequence of this epidemic. Reference has already been made in this debate to the demographic consequences. Countries where the population grew by 3% or more just a few years ago will experience negative growth. If a comparison is allowed, I believe that what several countries in sub-Saharan Africa are going through is something similar to the Black Death in 14th century Europe.
Mr Nielson referred to the response so far. There have been efforts at international level, I agree, but far too limited. I welcome Mr Nielson' s suggestions for the budget to be topped up, but more has to come. What is needed in the first instance is more money and support in terms of financial resources. Here the international community can do a lot. Then we have to bring about - and this is primarily the responsibility of the countries concerned - more openness. The whole area of HIV prevention has been surrounded by too much silence. There has even been a stigma attached to it. In such an environment prevention through education is difficult. In such an environment people are discouraged from seeking testing and counselling.
Let us hope that the recent conference in Lusaka represents a turning point. What is needed in the future is more funding, more concerted effort and more openness.
I have personally followed very closely efforts within the international community over the last couple of years to bring about a more concerted fight against HIV/AIDS. A joint programme, UNAIDS, was established a few years ago. It has done some good things, but efforts within that programme have been undermined by shrinking budgets within the UN system.
It is my absolute conviction that the European Union has to take a much stronger lead in international efforts in terms of AIDS and HIV prevention. Our aid budget is considerable. We ought to allocate a gradually bigger share of that budget in support of HIV prevention. If we are serious about development we have to do this. Otherwise all our other efforts in the area of development will be very much in vain.
I have four specific questions to ask the new Commissioner. Firstly, are you willing to work hard to ensure that a permanent increase in the Union budget will be allocated for HIV prevention? Secondly, are you willing to make sure that whatever the European Union does in this field is well coordinated with other donors? In few areas, I believe, are coordination and cooperation more necessary than here. Thirdly, are you willing to make sure that efforts go beyond the health sector, realising that the socio-economic and developmental consequences are so serious? Last but not least, are you willing to seek partnership with the pharmaceutical companies, on the one hand, to speed up work to try to develop a vaccine and, secondly, to make medicines more accessible to the poor of this world?
Mr President, my thanks to the Commissioner for his statement. In 1998, Commissioner, 530 000 children were infected with the AIDS virus in Sub-Saharan Africa. The startling contrast is that 1 000 children in total were infected by the virus in the whole of Western Europe and North America during that year.
So we have to ask the question: why does such a discrepancy exist Why are there such stark contrasts in terms of the sheer scale of the poverty of people' s lives in Africa and, of course the resulting lack of proper health services, education, and AIDS treatments. Of course, as others have said, the neglect of Africa has very severe economic consequences. These include the suffering and death of productive members of their societies and, very importantly, the diversion of women away from employment towards the role as carers, and the diversion of resources in families and communities from savings to care, and indeed, as I am sure you are aware, to the endless funerals that you can witness in countries like Zimbabwe if you stand on a street corner.
The time has come to invest in programmes that target more effectively the health needs of the people in Africa. It is, of course, ironic, as we mentioned in the Development Committee yesterday, that the Budget Committee voted last week to cut the budget line on reproductive health care and HIV/AIDS work by half from EUR 25 million to 12 million, and that we are now discussing the need for investment in this area. In rich countries, anti-retroviral therapies are extending the lives of significant numbers of people in wealthy nations. But I have to say that these solutions will never be affordable or accessible to the tens of millions of the world' s poorest people.
I welcome the fact that the European Commission is placing increasing emphasis on giving resources to support the development of an AIDS vaccine. Only last week, as I am sure you are aware, the British development minister announced a very large investment in research for that vaccine. Early clinical trials will begin in January 2000 in the United Kingdom, and afterwards in Nairobi. In countries like Zimbabwe where 20% of the population are positive, vaccines, in my view, are the only hope.
Meanwhile, in the short term, women are the key to progress. Adolescent girls in Sub-Saharan Africa are 6 times more likely to be infected than boys of their age. In a recent study in Kenya 25% of girls between 15 and 19 were HIV positive and 4% of boys. Women are literally silenced by ignorance, fear and stigma. Gugu Dlamini announced in a rally in Johannesburg last December that she was HIV positive. A week later, she was beaten to death by neighbours who said that she had brought shame to their community. That kind of situation, President, shames us all.
Mr President, Commissioner, ladies and gentlemen, the AIDS epidemic in Africa is acquiring increasingly dramatic proportions. The recent conference in Lusaka showed this quite clearly. Every year, two million people die of AIDS and another four million are infected. In total there are today in Africa 25 million people who have contracted AIDS and who are virtually programmed to die. In one tenth of the countries of Africa, life expectancy will not reach 60 or 70 by 2010, as might be expected, and will drop to 40, a rate similar to that we experienced in Europe in the Middle Ages.
This endemic is not just a catastrophe in humanitarian and health terms, it is also a threat to social and economic cohesion and to the demographic balance of the countries of Africa. In Kenya, therefore, 43 of the 50 employees of the tax department who died last year died as a result of AIDS. According to the Farmers' Union in Zimbabwe, the virus is responsible for a drop in production of 60% for corn and 30% for animal husbandry. In Zambia, if projected figures are substantiated, in 2010 there will be a million fewer children than there are today.
In this situation, how can we accept reducing by one third, in the year 2000, the appropriations allocated to the fight against AIDS in developing countries? How, Commissioner, can we accept that the pharmaceutical companies have a virtual monopoly on manufacturing and distribution? We must re-negotiate the agreements signed on intellectual property. Solutions do exist. The pharmaceutical industry must no longer be content just to calculate its profit margin in relation to its profitability on western markets alone, and must urgently provide poor countries with triple-combination therapy - at cost price too. Right now, it is essential for the countries of the South to have the possibility of producing and obtaining for themselves the necessary medicines.
In a few weeks' time, in Seattle, the forthcoming WTO negotiations may constitute a significant stage. We must do all we can to ensure that free and anonymous screening centres are set in place. This is an effective means of curbing the disease throughout the world. We must also intensify the use of condoms because, in countries such as Senegal, it is known that condom use has played an important role in the decline of the illness. But how many of us would agree to give half our daily wage for one condom? Because, for a farm worker in the Sahel, a condom costs 150 CFA francs, that is 1.50 Francs, half of his daily wage?
I invite you, Mr President, ladies and gentlemen, and you too, Commissioner, to together call upon the United Nations, the United States, and the European Union to create a world fund for medical solidarity. What could be more urgent than to save 25 million people from programmed death?
Mr President, there is also one matter I would like to raise, and that is the relationship of drugs to this problem. We are looking at Africa but we must also look around us, to our own local societies. Northern Ireland is on the periphery of this Union and it is a peripheral part of the Union and yet we are seeing the start of a terrible spread in our country, greatly linked to drugs trafficking.
Whether this Parliament likes it or not, when laws are violated there is always a sad reaping to the violation of law. The Bible says that if you sow to the flesh, of the flesh you will reap corruption; and that is a fact that has to be faced. Nevertheless, there must be infinite compassion for those who have been stricken. I am glad that my own church has a programme to that effect and is working hard on it. There must be compassion. We must sit where these people sit, we must recognise the circumstances that they are in, and we must do everything in our power to seek to help them in their dire plight.
It is a tragedy that this Parliament is meeting today in the shadow of the fact that our Committee on Budgets is cutting down on aid. We should be doing our best to get more finances to deal with this problem.
Mr President, our position has been very well explained by Mr Wurtz and Mr Sylla.
I only want to highlight three aspects. The first one - and I say this as a medical historian - concerns the fact that, in a continent that has been destroyed by colonisation, which is the case with Africa, it is not an accident that the AIDS epidemic has occurred, but rather it is a consequence of the impoverishment of that continent, and therefore we are responsible, as the former colonial power, for helping Africa.
The second is that, given the prevalence of AIDS in Africa and knowing that thousands of young people cross the Mediterranean into Europe, via Spain and other countries, and also bearing in mind the incubation period of the disease, which is from five or six to twelve years, we can calculate that a third of these young people are infected with AIDS and are living in Europe. This issue, therefore, affects us directly.
Thirdly and finally, I would like to point out that the most suitable instrument we have - this has been demonstrated by the UN by means of the WHO in the fight against smallpox - is the WHO. It is incredible that we have abandoned such an important international instrument as the World Health Organisation.
Let me first of all thank everyone for this debate. I was very happy to note that there is full agreement to what has been said by the different groups in Parliament. I also think that the nature of this problem demands a response which cuts across what otherwise often divides us in politics. I should like to give an assurance that the Commission wishes to increase its efforts in this area, not least in accordance with what has been the unifying theme and approach in the various interventions.
I have a number of more specific comments to make. Mrs Maij-Weggen stressed that this is a very serious issue for the younger generation. I, too, was making the same point, and others have also emphasised it. If we are to contribute some hope to Africa, it is here that something is to be done. The figures which a number of people have quoted, tell their own story. I think that the situation is very serious and I agree that this is something other and more than a health problem, as has been pointed out in the course of the debate. Mrs Maij-Weggen said that what we are seeing is a breakdown of the societies concerned and that the progress which has been achieved is being undermined. I think these figures are hugely important. Producing better statistics and providing better information to the rest of the world about just how bad the situation in fact is, could be factors in increasing understanding among our populations of the necessity of increasing our efforts on behalf of Africa, and also generally, because this particular problem is bound up with the general situation in Africa.
Statistics are also crucial for supporting those who wish to counter the taboo surrounding the problem. In Zimbabwe, it is very useful to obtain clear public statistics, not only about how bad things are there and how many people have been affected, but also about the results it has been possible to achieve over a number of years in neighbouring Tanzania and Uganda, and in Senegal. The more openly the authorities approach the problem, the more effective the results they can achieve.
I have also noted in the debate about condom use that there is very broad agreement as to the crucial importance of making condoms available at low cost and of providing the population with accurate and straightforward information, as has been the case in Tanzania, Uganda and Senegal.
In this connection, I should like to talk about an experience I had in the Binga district in Zimbabwe. There, 25% of women giving birth for the first time are HIV-positive, and more than 30% of women giving birth in maternity wards at the local hospital are also HIV-positive. This is a dreadful situation. We visited a number of nuns involved in an AIDS project. I asked them if the question of condoms was discussed in their educational work. They answered that they could only accept and recommend the use of condoms where prostitutes or similar groups were concerned. Otherwise, they preferred that people should be protected through the use of moral strength. This was a hard line to take, I think. When we know what is effective, we also have a duty to share this knowledge with people who can use it; in fact, to force it upon them, I would almost say.
I think that the moral aspect of the matter and the question of where our duty lies can also move the discussion on. Also, this discussion may be seen in the light of the concept of conditionality which we do not refrain from utilising in these very poor countries, which need our partnership and our support. It might also be said that when, in relation to formulating conditionalities, we talk about structural adjustments and macro-economic support for these countries, it might be worth discussing certain conditionalities in regard to the countries' ability to ensure survival of their own population. We ought, of course, to avoid too rigid an approach to this problem, but there is, in any case, a moral aspect to it which means that it would be wrong of us to accept the fact that people close their eyes to what is going on in certain countries. Survival is also a human right. And when we talk about the broad modern concept of human rights, it is, therefore, the new-born child in Zimbabwe, infected with HIV, who is our partner in securing these and not those groups of people who deliberately close their eyes and do not share with the population their knowledge of how HIV can be treated and, especially, prevented.
The budget problem has been referred to by almost everyone in the debate. I should like to say that what we have here is a variant of a very general problem: that of how far it may be deduced from the budget' s various, and more or less specific, headings what the Commission, as a whole, is doing in a given area. In fact, it cannot be deduced. We are in the middle of an operation involving many more budgetary headings than the one discussed. It is an operation aimed at simplifying and clarifying the budget. That is what characterises the discussion. What we are doing about HIV and AIDS cannot be deduced merely by looking at the particular heading in the budget which has been discussed. That having been said, I would be the first to admit that it cannot properly be discovered from our own budget either (or, sadly, from our reporting) what, when it comes down to it, we are actually doing in this area. This is a significant weakness in the organisation of the whole reporting process and of efforts to make information available. It is a reminder to us that there is a lot of work ahead. The aim is that we should be able to report precisely, to our own public also, on what it really is we are getting for our money.
My answer, then, is that it is not very significant if there is this particular heading in the budget. As I said in the introduction, there are now EUR 25 million on the way as an extra input into this area, and this sum has been taken from a variety of resources. This demonstrates that it is not only this one particular budget heading which shows how much we are doing.
Mr Wijkman mentioned relations with other organisations, and the WHO was mentioned by another speaker. We shall be doing more to open up the EU with a view to better cooperation and coordination with other players, including players in addition to our fifteen Member States. This is an important part of improving the quality of what we offer, especially from the recipients' point of view. I can therefore answer positively that this is something of what we want to aim for.
Those are my comments. Thank you again for this debate. Finally, I would point out that, in a week' s time when we have the debate in the ACP-EU Joint Assembly in Nassau, I should very much like - if it is possible against the background of the questions I shall be answering - for us to discuss some of these themes there too and pass on some of the same messages which have characterised the present debate.
Thank you, Commissioner Nielson.
I have received six motions for resolution pursuant to Rule 37(2) of the Rules of Procedure.
The vote will take place tomorrow.
Granting of supplementary macro-financial assistance
The next item is the joint debate on the following reports:
A5-0017/1999 by Mr H.-P. Martin, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council Decision providing further macro-financial assistance to Bulgaria [COM(99)0403 - C5-0098/1999 - 1999/0165(CNS)];
A5-0018/1999 by Mr H.-P. Martin, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council Decision providing further macro-financial assistance to the former Yugoslav Republic of Macedonia [COM(99)0404 - C5-0099/1999 - 1999/0166(CNS)];
A5-0019/1999 by Mr H.-P. Martin, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council Decision providing further macro-financial assistance to Romania [COM(99)0405 - C5-0097/1999 - 1999/0167(CNS)].
Mr President, ladies and gentlemen, the three draft reports we have before us concerning further financial assistance to Bulgaria, Romania and Macedonia cover much the same ground in terms of content and political perspective so I should like to explain them together. What are they about? The Commission proposes granting loans to help the balance of payments in the context of a macro-economic stabilisation programme drawn up by the International Monetary Fund. It is intended to grant a sum of EUR 100 million to Bulgaria and a sum of EUR 200 million to Romania, in each case as a long-term loan. In the case of Macedonia, a contribution of no more than EUR 30 million in addition to the euro loan of EUR 50 million has been proposed because the country' s financial position has been particularly exacerbated by the conflict in Kosovo.
In the case of all the countries, the financial assistance is to be provided in two tranches with the second tranche only being released once economic development and reforms have been satisfactorily resumed.
The amounts I have mentioned for the various States are proportionate, on the one hand, to the estimated deficits in the balance of payments of the individual countries and, on the other hand, to the multilaterally agreed share which the EU has to contribute to these forms of macro-economic financial assistance. We are therefore concerned here with comparatively modest amounts. Just to support the balance of payments of the six States bordering Kosovo, the World Bank and the International Monetary Fund have estimated that USD 1.5 billion in financing is required.
Let me briefly go into details about the three countries which we are now dealing with here. For Macedonia, an external financial shortfall to the tune of USD 372 million is expected in 1999. Financial assistance is therefore an urgent matter in view of the vital interests which Europe has in stability in the Balkans. The dramatic reports may have disappeared from the television screens, but there are still thousands of Kosovan refugees in Macedonia.
With the economic development since the change of government in 1997, Bulgaria has made some remarkable progress. Economic growth has been stimulated again. The rate of inflation has fallen. Exports have increased and direct foreign investments have been noted. However, the balance of payments deteriorated in 1998, with the crisis in Russia being partly responsible for this.
In Bulgaria' s balance of payments for 1999, a financial shortfall of approximately USD 500 million is anticipated. Without the balance of payments loan of a maximum of EUR 100 million proposed by the Commission, the Bulgarian reform programme might be placed in jeopardy. Aid from the EU might also make it easier for Bulgaria to make some progress with safety at its nuclear power plants. This is also a matter of some concern for my home country, Austria.
Because of the conflict in Kosovo, foreign trade has further deteriorated in Romania. An additional balance of payments deficit amounting to USD 190 million is in the offing. Here too, the laborious process of economic reform must be continued with and supported.
In order to make further progress, Bulgaria, Romania and Macedonia need our help. The planned financial aid which, in the first place, is really a technical process, is also politically significant in connection with the discussion about enlargement of the European Union and, above all, against the background of the destabilisation of South-East Europe because of the Kosovo conflict. My own homeland, Austria, borders on four countries which want to join the European Union. It, therefore, has a particular interest in the economic and also political stabilisation of Central and South-East Europe. Such stabilisation cannot be achieved unless the region makes its own contribution. How much would growing uncertainty in Central and Eastern Europe cost in terms of political and financial capital? In the end, how much would it cost us to look on and do nothing? We must therefore commit ourselves, and not only financially but also politically.
The Group of the Party of European Socialists last week lent its support in Skopje to the idea of a Stability Pact in South-East Europe and, above all, took up the themes of democracy, human rights and a civilian society. Strengthening civilian society is undoubtedly an important concern but is inconceivable without stable framework conditions for the various national economies.
I therefore recommend approval of the Commission' s proposals for financial assistance, including the amendments included in the report. My amendments to the Commission' s document are a reminder of the goal of macro-economic stabilisation. What, however, we must be concerned with, above all, is securing long-term employment and improving the conditions of people' s lives in the countries affected. In this context, the IMF' s policy of economic restructuring is often cause for fierce and necessary criticism. In the end, programmes in South-East Asia and particularly in Indonesia were to the detriment of poor strata of the population when, for example, subsidies for basic foodstuffs were cancelled.
In the case of the economic reforms which are on the agenda in the former socialist States, a situation must therefore be prevented in which the burdens of change again affect those in society who are least able to defend themselves. It is true that the IMF has improved in many respects, but there is still a great deal of work to be done. Accordingly, we are also arguing for having representatives of the programmes join us here in Parliament, or at least in the Committees.
With my changes, I should also like, however, to go on emphasising that the Commission and the relevant States are obliged to comply with the rules for budget supervision and efficient administration. It must go without saying that the European Parliament will be informed appropriately and in good time about any payments made and about the ways in which these are used. Finally, steps must be taken to ensure that the macro-economic financial assistance is not misappropriated, as we have seen happen in a dramatic way in Russia.
The Council has requested urgent procedure in connection with the financial aid to these three countries. This means that we must approve them this week here in Strasbourg. In commenting upon this, the Committee on Budgets pointed out the basic interinstitutional problems and problems relating to budget policy which would arise if we were to comply with the Council' s request for urgent procedure in the case of financial assistance for Macedonia, since in this case, the Commission' s proposal contains a subsidy component.
Granting up to EUR 30 million in subsidies to Macedonia throws up budgetary problems of a technical nature. The funds specified in Category 4, "External Actions" , of the Financial Perspective have already been exhausted by the funds assigned in the draft EU budget. The European Parliament must therefore insist upon a corresponding review of the Financial Perspective as a prior condition for granting the subsidy. Overall, there ought, however, to be agreement about the fact that aid is quickly needed for Bulgaria, Romania and Macedonia.
Mr President, I will mainly speak on the same subject the last speaker finished on. What we are concerned with is macro-economic financial assistance for those countries. That means that the European Union only acts as an intermediary in obtaining funds. The money is borrowed on the international markets and passed on to these countries for their use. The European Union can guarantee that the cost of borrowing is less than it would be if these countries borrowed the funds directly from the international markets.
The aid to be given to Macedonia is the most problematic of these financings, because in this instance it is not only a case of a loan, but also of a grant, to be paid over two years. The Council has decided on this form of financing, but it made the decision without the corresponding funds being available. The Committee on Budgets draws its attention to this fact. If the Financial Perspective is not revised, we will have to adjust other budget lines under heading 4, "External Action" , and in order to secure the aid to Macedonia, we will find ourselves cutting aid to other areas. With this kind of financial aid, it cannot be the intention that, in order for one country to receive, money should be taken away from others. For this reason, the Committee on Budgets has proposed to the Committee on Industry, External Trade, Research and Energy that it should demand a revision of the Financial Perspective in this regard, and positive reference has been made to this in the report.
Examination of the Financial Perspective is, in any case, an important matter and is linked in its entirety to the question of what the financial basis is or, in other words, to the fact that the war in Kosovo has brought about a situation which is unexpected and new and which had not been catered for by the Financial Perspective. This is also linked directly to an examination of the Financial Perspective, which must be carried out on account of the aid to Kosovo, the funds to rebuild areas of Turkey devastated by the recent earthquakes and on account of the agreement on fishing with Morocco. Neither is it unconnected with the fact that at this moment in time there are not sufficient funds available to realise all those projects in Category 4 which the Council and the Commission want to realise and which they have proposed. The response of Parliament to the form proposed by the Committee on Budgets is that it is important in connection with this issue to examine the Financial Perspective and in this way also to ensure that general aid from Parliament and from the European Union really does reach its destination and also to safeguard the possibility of bringing these matters to a favourable conclusion.
Mr President, first of all, I would like to congratulate the rapporteur, Mr Martin, for producing the three reports, which can be examined together since they concern common issues. I would say that he has presented a well-balanced set of reports with particular sensitivity. Not only do I believe this, but our Committee also displayed this by adopting the amendments and text with a majority vote.
The European Union' s granting of financial assistance concerns three countries: FYROM, Bulgaria and Romania. We should once again clarify that we are talking about financial assistance of a macro-economic nature. In other words, on the one hand, it anticipates a viable balance of payments for those countries and, on the other hand, it facilitates the implementation of structural reforms which are necessary for all three countries if we want to see them face a future brighter than the past. Particularly noteworthy is the fact that in addition to the EUR 50 million loan for FYROM, there is also the non-returnable grant, a financial boost in the region of EUR 30 million. The reason behind this is that this country has been worst affected and has welcomed many refugees as a result of the atrocities in Yugoslavia and Kosovo.
As regards Bulgaria, EUR 100 million have been granted by way of loan solely in order to support the balance of payments and facilitate the structural changes and reforms which are scheduled. The same goes for Romania, for whom a loan in the region of EUR 200 million is envisaged.
Of course, the aid will not be given arbitrarily but will be monitored by the Commission with the cooperation of the Committee on Economic and Monetary Affairs and, of course, with the coordination of the International Monetary Fund. I believe, and those of us who support these reports believe, that those monies will be put to good use, as it is clear that those countries are venturing in the right direction. Of course, what we must realise and understand, and what we should be particularly mindful of, is the fact that those countries set off from a different starting-point to us. If we consider the fact that they have less than ten years' experience of functioning within the private economy, within the free market and with free competition, whereas we were born into, we have grown up with and we have been shaped by the framework of a free economy, then we will understand just what these countries are up against. That is why I am certain that the aid they receive will prove to be beneficial.
In addition to this, I would like to say that the sooner they are given this financial assistance, the sooner they can grow and develop in the best possible way. There are no time limits. They are waiting their turn. They found themselves to be victims of a war they did not start and in which they did not participate except for acting as host countries to the negative after-effects. We have a moral duty and, indeed, we are in a position to give them this material support. At the same time, however, we must, of course, tackle the economic repercussions of all this, and there are other problems here which need to be resolved.
I am making an appeal, Mr President, ladies and gentlemen, I am calling on everybody to vote in favour of these three reports. They are a move in the right direction; they express the sentiments of the European Union; they express the sentiments of this European Parliament. I would like to ask that we all contribute towards increasing those resources, within the fiscal limitations - and we need to make some fiscal amendments to certain articles - so that we not only show our good intentions but that we turn them into deed in the best and most effective way.
Mr President, ladies and gentlemen, the aid that we are calling on to be approved for these three European countries - and I stress "European countries" because we are forgetting that we do also have needs in Europe - i.e. in FYROM, Bulgaria and Romania, is both necessary and urgent.
Firstly, I say necessary because these countries are trying to adjust to a new environment of economic and commercial relations which are causing them problems, particularly in their balance of payments which, in turn, is affecting the general functioning of the market and economic development.
Secondly, this aid is urgent - and I would say particularly urgent - because following the bombings in Yugoslavia, the whole economic equilibrium of the region was dangerously affected with exceptionally negative repercussions on those countries which fell victim to the intervention, without their wanting or causing it. Therefore, this macro-financial assistance is both necessary and urgent and our Parliament must show its support by promoting these Southern European countries.
The third point which will sway decisions to vote in favour of the Council' s proposal is that the level of financial assistance is relatively low and so it will not affect the economic programme of the Commission. As for the difficulty which was mentioned regarding Category 4 of the Budget for FYROM, it is absurd to insist on this aid and not come up with the EUR 30 million.
In conclusion, Mr President, this aid is necessary, urgent and imperative and yet our contribution is minor compared to the great efforts that these countries are displaying in their adjusting to the new challenges they are facing and which the war has tragically exacerbated. I believe this aid merits our unanimous support.
Mr President, ladies and gentlemen, macro-economic assistance for the three countries which lie outside the war zone but which have suffered in the extreme during the war in Kosovo is only right and very important. Each of you will be thinking, are there still questions about this issue? Support for lasting, successful development in the countries concerned is, however, urgently necessary. Here, I wish to clearly state again on behalf of my group, that we want to do everything to ensure that Bulgaria and Romania are not left behind in the process of enlarging the European Union. These countries, and also the neighbouring country of Macedonia, urgently need our political and economic support. In this connection, I should again like to remind you that this Parliament has decided here on several occasions that the visa requirement for entering and leaving Romania and Bulgaria, which constitutes a form of exclusion, should finally be removed. The Council and the Commission should urgently state their position on this issue at the Helsinki Summit.
On the question of financial assistance, the Commission and the Council always extol their splendid charitable initiatives in referring to the huge sums given by way of macro-economic aid. Have you ever asked, though, how effective this macro-economic assistance is in regard to economically and socially-balanced development in these crisis-racked countries? What basically is the money for? Whose pockets is it really going into? The truth is that not a single euro benefits the people in the region, neither small and medium-sized businesses nor the education and health systems. Nor is the money used to create employment. It does not contribute either to the local and regional infrastructure, the reconstruction of which is an important prerequisite for investment. No, it amounts to nothing more than bribes for international banking systems. It offsets the indebtedness into which the IMF has brought these countries. It flows practically direct into the coffers of the international banks and in that way contributes to the further indebtedness of the so-called recipient countries. It is also only a credit, even if the conditions are better than those of the EMF. Nonetheless, the conditions are: save on health care and on social insurance and pensions systems. The result: the further impoverishment of broad strata of the populations of the countries concerned. Is that what we mean by stability? Can stability in the region be based upon further indebtedness and further impoverishment? In practice, the macro-economic assistance only contributes to account being taken of the budgetary conditions of the EMF. The indebtedness is therefore compounded. In other words, we need a change of direction in the structure, and we need politics to again assume priority in this domain and responsibility for economic and socially-balanced development which is genuinely stable.
Mr President, I would like to thank the Members, firstly, for their analysis of the problem and, secondly, for their generally positive reaction to the proposal which is being examined here today.
I would also like, in my first appearance before this Parliament, to insist once again on something that I insisted on in the Commission, which is the need to establish the best possible relationship between my duties as Commissioner and the people responsible for the corresponding areas in this Parliament.
I believe that the various interventions have shown that there is no group which, in principle, will stand in the way of aid. In fact I have noticed a position which is clearly favourable to the proposals. We all agree that the crisis in Kosovo, which has given rise to this difficulty, leaves us no choice but to make a greater effort. However, I would like to clarify certain issues which may help us to understand the Commission' s position with regard to the different proposed amendments.
Firstly, we are talking about balance of payments aid. Balance of payments aid is very different from the provision of funds for normal programmes. Balance of payments aid is aimed at boosting a country' s reserves in such a way that it can confront its external payments problems, which always have a compensation: it is always either the provision of services or the supply of goods which is being paid for. Therefore we are not talking about funds directed at the budgets of each one of these countries, the aim of which would be to carry out specific actions. Clearly, and as a consequence of this fact, they are connected neither to specific projects or programmes. We are talking about a financial contribution aimed at confronting these difficulties.
Secondly, in the case of Bulgaria and Romania, the funds are connected to agreements with the International Monetary Fund which have this same objective. In the case of FYROM, the situation is rather different. That country is currently negotiating an agreement with the International Monetary Fund. It is possible that agreements will be reached, in which case we will cooperate with them, but, in the event that no agreement is reached, we believe that the situation demands the support of the European Union in any event. Therefore, whether or not there is an agreement with the International Monetary Fund, there will be support for FYROM, although it must clearly be conditional upon the application of the necessary reform programme so that these funds will be put to specific effective use.
I would like to remind you that this is not the first time that this type of aid has been granted to these countries. It has happened in the past. This aid has always functioned efficiently. We have never had problems with regard to the repayment of debts, there have never been delays on the part of these countries, and therefore, from our point of view, and in financial terms, they are absolutely viable partners.
Having made these preliminary comments, I would like to deal with the various proposals put forward by Mr Martin in his report. In view of the philosophy that I have explained, I believe that our position is understandable.
With regard to the first proposal, if I have understood correctly, the intention is something which I share completely with Mr Martin and that is that, ultimately, growth and economic reform should increase employment and improve standards of living. In these two respects, we are in absolute agreement.
Therefore, we would accept a wording which, in place of what has been put forward in the proposal, said "with a view to increasing employment and living standards." This wording would be perfectly acceptable to the Commission.
We come to the second point, which is the second Amendment, which intends to establish budgetary control by the Commission with regard to the funds in question. Given the difference between these funds and the normal projects which supply money to the budget, I am afraid that, in this case, this idea of budgetary control, which we all accept and defend, is not really applicable. In this case, the control must be carried out differently. We should control in general terms whether the country is using the funds correctly. Consequently, we would be in favour of an idea which seems to us fundamental, and that is that the Commission monitors the reforms which must be carried out in the said countries so that the aid may be used correctly.
However, we do not believe that this point should be included in the text of the decision. The Commission is committed to carrying out this control and it should be done, obviously, in accordance with the evolution of macro-economic factors. We believe that this type of control will be sufficient. However, as I have said, we do not believe that including the proposed amendment is the best method.
With regard to Amendment No 3, the fundamental idea, as has been said, is to try to ensure that a proportion of these resources is dedicated to the provision of the basic social needs of the population. This raises once again the problem that I mentioned before concerning the nature of this aid. If we were talking about budgetary aid I would have no hesitation whatsoever in accepting your proposal. In this case we are talking about financial support for these countries' reserves in order to help them deal with a certain type of counterpart. We are not here to discuss whether or not we should support the basic needs of the population. Nevertheless, for your peace of mind, I will tell you that these cases are radically different from the case you have mentioned concerning Indonesia.
Also with regard to the International Monetary Fund' s own plan, in the Fund' s global plan concerning the definition of budgets and expenditure of the said countries, it is clearly established that a certain percentage of expenditure will have to be dedicated to social spending.
In the specific case of Romania for example - I have the figures here - at the moment, for 1997, 8.3% of GDP is being spent on social expenditure. However the condition established in the Fund' s plan states that in 1999, this figure should rise to 10.5% of GDP. Therefore, I hope that this addresses the Honourable Members' concerns regarding the issues involving the International Monetary Fund. Nevertheless, I do not believe that it falls to the Commission to define internally, with regard to national budgets, how a global budget is to be established given that, as I said before, the Funds in question do not themselves have any particular specific purpose.
We could clearly say the same of Amendment No 4, which has a similar justification and problems of an analogous nature.
With regard to Amendment No 3, however, I would like to make an additional point. There are specific Union programmes dedicated to this idea of improving administration and dealing with basic social needs. Please remember, for example, that in the PHARE programme, 30% of the resources are dedicated to "Institutional Building" , which is clearly linked to the whole question of improving administrative functioning which will allow the problems to be resolved. These are the reasons why Amendments Nos. 3 and 4 do not seem acceptable to us.
However, we are in total agreement with Amendment No 5. To Amendment No 5, we would simply propose a small correction in terms of style and that is, instead of the phrase appearing after the reference to the International Monetary Fund, we believe it should appear immediately after the word "Commission" . Therefore it would be worded, "the Commission, in accordance with the principles of sound and efficient management, shall verify..." , etc. In this way we would totally accept your proposal but it would be more correctly worded.
In Amendment No 6, the Commission is asked to inform Parliament before carrying out the second payment of balance of payment appropriations. Again this raises a problem of form and practice. The problem is as follows: decisions of this type are based on elements which must be treated, I would not say as secrets, but at least, with a degree of confidentiality and that, therefore, it would not be appropriate, it seems to me, to explain them and discuss them in sessions which are absolutely public and on record. Therefore, the problem stems from how we will find a procedure which will inform Parliament of these facts before they happen without involving a public meeting which I believe could cause certain problems with regard to the handling of these issues.
The formula which I would now propose, and which I can commit myself to, is that, before these payments are made, the Chairmen of the Committees involved in these issues, for example, should be informed, so that Parliament has knowledge of them and there is no problem with regard to the need for confidentiality in relation to certain matters.
We are in total agreement with Amendment No 7 concerning the provision of information before a certain date.
Lastly, we come to perhaps the most problematic amendment, in terms of the form it should take, which is the one concerning the additional loan of 30 million. The Honourable Members raise budgetary problems and, insofar as this is a contribution of a budgetary nature, they will have to be resolved. The resolution you propose involves a revision of the Financial Perspective.
I would like to distinguish between the two time periods. Firstly 1999 and then 2000. We are talking about EUR 30 million - 15 for this year and 15 for next year. With regard to the 15 million for this year, I can tell you that the figures are laid out in the budget and therefore, we have no problem with meeting these payments immediately. The problem concerns next year and, in fact, in the Commission' s decision, if the Honourable Members would like to see page 7, in section 4 which refers to this issue, it clearly states that, given the existing budgetary restrictions, there could be some difficulty and an adjustment in Category 4.
This is clearly not a new problem therefore. It is a problem that has been noted and you are right to raise it now. The difficulty is which solution to adopt. Should we adopt a specific solution consisting of revising, by means of a specific Council decision, the Financial Perspective with regard to a specific point? We believe that this would cause difficulty in terms of budgetary authority and analysing the issues individually, in such a way that we are not able to have a global view of the difficulties which we may have to face.
Therefore, I would ask you not to include this reference to the revision of the Financial Perspective bearing in mind two things: firstly, that the Commission will clearly in any event consider revising the Financial Perspective in the future, taking into account not only this question but also other matters relating to Kosovo. Secondly, that logically it will fall to the budgetary authorities, to you as Parliament, to the Commission in its proposals and to the Council in its decisions, to take the decisions which it considers appropriate for 2000 without, at the moment, anticipating the definitive solution.
The joint debate is closed.
The vote will take place tomorrow at 12 p.m.
(The sitting was closed at 1.20 p.m. and resumed at 3 p.m.)
ALTENER multiannual programme (1998-2002)
The next item is the debate on the recommendation for second reading (A5-0016/99) by Mr Langen, on behalf of the Committee on Industry, External Trade, Research and Energy, on the common position adopted by the Council with a view to adoption of the Decision of the European Parliament and of the Council adopting a multiannual programme for the promotion of renewable energy sources in the Community (ALTENER) (1998-2002) (7122/1/99 - C5-0032/99 - 97/0370(COD)).
Mr President, ALTENER is part of a multiannual programme of measures in the field of energy policy for the period 1998-2002. It is concerned with the important aspect of alternative, renewable energy sources. The Commission' s proposal dates from November 1997. At the first reading in March 1999, the last Parliament adopted its position on the basis of the draft report by our former colleague, Carlos Robles Piquer.
With the entry into force of the Treaty of Amsterdam, the legal basis has changed. The multiannual energy programme now falls under the codecision procedure. On 21 May 1999 - on the basis of the new legal position and directly after the Treaty of Amsterdam had come into force - the European Commission fundamentally altered and revised its proposal on the basis of Parliament' s decisions of 11 March 1999. On 28 June, the Council adopted its common position.
Today, we can see that both the Commission and the Council have, to a large extent, accepted our proposals, and speaking here as rapporteur for the Committee on Industry, I should therefore like to say a sincere thank you for the constructive cooperation in this matter.
At this second reading, Parliament now has to examine whether the common position requires further amendment. On 22 September, the Committee on Industry and Energy unanimously adopted a recommendation on this. It is a shared goal of Parliament and the Commission to increase the proportion of renewable energy sources to 12% of gross energy consumption within the Community by the year 2010. That is approximately double the present figure. This is an ambitious goal requiring considerable efforts. The compromises which have now been reached are only a step along this road. Parliament is convinced that it is necessary for the Member States in particular to make increased efforts. The resources we have for the ALTENER programme are so modest that this ambitious goal cannot be achieved.
The amendments we have tabled - nine in all - call on the Member States to make a voluntary commitment to promote renewable sources of energy. A charter should be used to overcome the fact that the European Union Treaty does not contain a specific chapter on energy policy. What is more, Parliament wants to include in Article 1, paragraph 1 implementation of the campaign to promote renewable sources of energy already called for by the 1997 White Paper. It also wants to create new instruments and mechanisms to promote rapid and coordinated penetration of the market by all sustainable energy technologies. In addition, the Eastern and Central European States and, as the Liberal Group has rightly requested, the Mediterranean States should also play an important role in implementation.
In Article 5 of the ALTENER programme, Parliament would also like to insert a reference to the new procedures for exercising powers of implementation in order to improve the participation of the European Parliament.
We are convinced, ladies and gentlemen, that part IV of the programme of several years' duration consisting of measures in the field of energy policy cannot fulfil everyone' s wishes. In this connection, I should remind you of the second report being discussed today: the report by Mrs Ahern on energy efficiency. I should, however, also remind you that, in implementing alternative sources of energy, we have two major examples, namely water and wind power, which are already proportionately so important that the others, such as solar energy and also utilisation of biomass, will have to be promoted extremely intensively. I am very grateful and happy that you, Commissioner, now have responsibility for this important subject for, as a former Spanish Minister for Agriculture, you know that it is possibly much more sensible to reduce the surpluses achieved in the context of European agricultural policy than to make areas available for cultivation which could be exploited for utilising energy from biomass. I am aware, however, that there is quite a lot of resistance in this area and that we are encountering opposition from industry and also from those who formulate agricultural policy. We should all be striving, however, to combine agricultural and energy policy in the sphere of renewable energy sources. With this in mind, I should like to say a warm thank you for your valuable cooperation and hope that the report will be accepted by a majority in Parliament.
Mr President, I should first of all like to express my thanks to the rapporteur, Mr Langen, for presenting a really good report. We in the Committee have gone along to the greatest possible degree - in fact, unanimously - with the proposal to again take up important requests for changes which arose out of the first reading and which have not been taken into account by the Council although we were very happy - and I say this here too, Mr Langen - that extensive approaches to Parliament were made.
It is a declared goal of the European Union to double the proportion of renewable sources of energy consumed by the year 2010. Parliament and the Commission were already in agreement on this in the debate on the Green and White Papers. The Council too has supported their stance in the common position we have before us. Although it is clear that the technical potential available from wind power and solar energy, from biomass, from water power and from geothermal energy could cover considerably more than 12% of energy consumption by 2010, we know that achieving just this 12% will require great efforts, judging by growth rates in the past.
This means that the Member States must do their homework. It also means that the European Union must make greater headway than in the past. For this to happen, it is necessary, on the one hand, to facilitate fair access to the grid for electricity from renewable energy sources. I would point out to the Commissioner that Parliament awaits the relevant proposals which must be such as to contribute to real market penetration. The close connection between conditions of access to the grid and growth rates in the proportion of electricity produced from renewable energy sources is something we can see from the above-average rates of increase in Denmark, Germany and also Spain.
But what we are concerned with today is the ALTENER programme. It is the only EU programme which alone has the promotion of renewable energy sources as its goal. This programme is also the main instrument for implementing the Community strategy for renewable energy sources and it is therefore also the main instrument of the breakthrough campaign for renewable sources of energy. By means of this campaign, we want to introduce photovoltaic systems with a maximum output of one million kilowatts within the European Union and in developing countries. Among other things, 15 million square metres of solar collectors are to be erected. 10,000 megawatts are to be obtained from wind power and a further 10,000 megawatts from biomass. This campaign has to be financed from resources of the Member States, privately and with European funds.
The Commission had earmarked the amount of EUR 81.1 million for the four-year period from 1998 to 2002 in the ALTENER programme. According to the Commission' s estimates, the breakthrough campaign alone requires public financing to the tune of approximately EUR 7 billion by the year 2003. That is to say, EUR 7 billion which has to come from the Member States and from the European Union. We know that this 81.1 million would only be a drop in the ocean, but we cannot, under any circumstances, accept that this sum should again be reduced to EUR 74 million, as specified in the common position.
I would therefore urge you, ladies and gentlemen, to endorse this position of the Committee, which has been unanimously adopted, in tomorrow' s vote and to also ensure that corresponding decisions are taken in the budget votes.
Mr President, the promotion of the use of renewable energy sources is of particular importance for environmental reasons. The Union cannot meet its environmental targets unless the use of renewable energy sources is actively increased.
The ALTENER programme is an important part of the strategy to reduce carbon-dioxide emissions. Renewable energy sources reduce the dependence on imported energy and an increase in their use will also improve competitiveness. Europe must attain a leading position in the rapidly growing area of the economy which is based on new technology for renewable energy sources. We must also remember that the use of renewable energy sources has a positive effect on regional development and employment.
The ALTENER programme is a step in the right direction. Mr Langen' s amendments also received broad-based unanimous support in the committee, which is no everyday occurrence. This consensus is a good starting point for promoting the use of sources of renewable energy. As has been stated here, however, this programme alone is by no means sufficient. An increase in the long-term use of renewable energy sources still requires a lot of research, pilot studies, an exchange of results, the harmonisation of legislation, a change in attitudes, information campaigns and also private and public investment which will pay for itself, but only in the long term. The sums used to finance the ALTENER programme are paltry considering the scale of the undertaking. In future we will need to investigate how we can increase investment in the greater use of renewable energy sources.
At the present time, increasing the use of renewable energy sources is mainly the responsibility of the Member States. Hopefully, this programme will encourage the Member States to act decisively in increasing the use of renewable energy sources. In the list of renewable energy sources, peat has not yet been mentioned. It is, however, at least in Finland, an important, sustainable, and slowly renewable source of energy. I hope that it can be added to the list of renewable energy sources at some point.
Mr President, as a member of the Group of the Greens/European Free Alliance, I should like to thank the rapporteur. I think we have a fairly broad consensus on this ALTENER programme. I also hope that, in the negotiations with the Council, he is able to get at least the EUR 81.1 million we have been talking about.
It is important, however, that, one day before the debate here in Parliament on the Kyoto follow-up conference in Bonn, and also a few days after the second-worst nuclear accident in history (this time in a hi-tech country), we should also place this ALTENER programme in a wider context. It is against a particular background that we are framing energy policy: we want to protect the environment and we want to cut down on CO2 emissions, so we must examine in particular whether the liberalisation of the European electricity market, as is at present being implemented in a number of Member States, is not counter-productive. Wholesale liberalisation in Germany is now already putting both biomass and solar projects under pressure and, in the social sphere, it will also, of course, result in our soon finding ourselves with a lot of little Michelin-style incidents because jobs are being rationalised out of existence so that power companies' share prices rise.
I think it is time to analyse this liberalisation - in both ecological and social terms - and then to consider what are the good approaches. Personally, I particularly like the Danish model, where there is transparent access to the grid; there is an energy tax which corrects prices; there are clear targets for renewable energy sources; and there is an almost protected market. We also need a protected market for renewable energy sources and for block-type thermal power stations. In my view, merely national corrective measures or national "protective barriers" of an ecological and social nature are insufficient. We must also consider, at a European level, how we might build in corrective features. We naturally want this "feed-in directive" adopted very quickly. I believe we need mechanisms in the field of renewable energy sources similar to those we have today for nuclear energy. We need an export guarantee because, all in all, renewable energy sources mean many more jobs and better environmental protection. Renewable energy sources should be worth that to us.
Mr President, the share of renewable energy resources in the production of energy in the EU stands at less than 6%, and hydro-electric power makes up the bulk of this. It will be impossible to reach the target to double this figure with the current way of thinking, which would have us believe that oil and gas will last for ever, and if they do not, coal is cheap in any case. Far too little money has been devoted to the ALTENER programme. It is self-delusory to apply such small sums of money to good ends. We are deceiving ourselves by investing so little in a new approach. The security of the EU must also be considered. By 2020, 94% of the quantity of oil needed in the EU will be imported, as well as 80% of the coal and 75% of the gas. If we leave the future of our energy in such a precarious position, we will not be able to provide a secure future for our people.
Mr President, I would like to say to my fellow Members that, once again, I fear that this Parliament may be distinguishing itself by its faintheartedness. As Mrs Rothe said, 12% is not enough. Mr Langen said that the resources made available are not enough to ensure 12% of production and, yet again, in spite of these warnings, we are going to adopt this report.
I think it is important to take a broader view of the question. It is not enough to see the amounts, which are quite inadequate, that we are going to spend on renewable energies; we should perhaps also take a little time to consider the financial energies which we are expending on other forms of energy, particularly nuclear energy. Our colleague from the Group of the Greens mentioned the tragic events in Japan, and yet Japan is not a problem country or an underdeveloped country. So today, in the same annual period, we will be allocating EUR 60 million to nuclear fission as against EUR 15 million to renewable energies, and EUR 200 million to nuclear fusion. That gives us an idea of the real policies which the European Union is pursuing. It is totally unacceptable.
Especially now that a number of Member States have decided to abandon their nuclear policy, including their fission policy, we cannot accept that the Union as such should continue to finance nuclear policy by up to four times as much. We must become aware of these disparities. We must demand sums that are at least greater than those allocated to an energy about which we know nothing - nuclear fusion. We must immediately abolish the appropriations which we allocate to nuclear fission and transfer them entirely and directly to renewable energies. This is the next challenge, in my opinion.
At a time when the great nuclear States of Europe such as Germany are questioning their nuclear programmes, when France is starting to talk about doing so, we cannot continue to spend such vast sums, four times, let me say again, what we are spending on renewable energies, on these energy policies. It is not acceptable. I therefore ask my fellow Members to vote against this draft agreement, especially as the Council has the audacity to cavil at a few million. But, of course, the problem does not lie here. The problem is one of resources. 12%, as Mrs Rothe said, is not enough. We should set ourselves far more ambitious objectives, and this Parliament must force the Council and the Commission to find the resources necessary for this policy.
Mr President, my congratulations also to Mr Lange, who has shown real interest and enthusiasm in presenting his report and his amendments following on for Mr Robles Piquer. I am pleased to see our new Commissioner, Mrs de Palacio. We look forward to working with her and we hope she will soon share, if she does not already, our enthusiasm for renewable energy.
Together with the SAVE Programme, we have in ALTENER II a way of showing the public of Europe that there are rational ways to meet the challenge of climate change: energy efficiency and renewable sources of energy. We are asking Member States to pledge their commitment to the encouragement of renewable energy - and they all say, individually, that they have this commitment - by signing a Charter on renewable energy - the EURENEW Charter. This would symbolise the added value of working together in the EU on society' s wishes and needs.
Of course, the environmental benefits of renewable energy are obvious. But Mr Langen wisely reminds us of the enormous potential for European industry. One needs only to look at Denmark. And I fully support his call for the European Renewable Energies Export Council to be strengthened. Sadly, we lost one of the driving forces with the sudden death, earlier this year, of John Bonda, but others will carry on his work in the Export Council. I must say I am very pleased at the vocational training element of ALTENER II. That is to be welcomed. The budget is clearly inadequate and has to be increased if this programme is to be properly effective. I hope that an indication can be given by the Council in time for the appropriate changes to be made in the first reading of the 2000 budget. The emphasis on information dissemination in ALTENER II is very important indeed, and I look forward, if it is available yet, to looking at the Agores Centre on the Worldwide Web which is clearly intended to bring together all sorts of information on renewable energy so that everyone can look it up and can be kept up-to-date.
Alongside ALTENER, and the research into renewable energy in the 5th Framework Programme, which we hope will be very significant, we need urgent flanking measures such as the "feed-in directive" for the electricity market. I hope we will hear more about this shortly from the Commission. The White Paper raised expectations, and we look forward to the exciting campaign for take-off with its 1 million PV systems, its large windfarm, its biomass and most exciting of all its 100 communities where all the electricity will come from renewable energy. There is nowhere in the whole of European Union where renewable energy is not relevant, whether it is Lapland or the Islands of Greece.
The ALTENER II Programme will work and can work in every Member State and of course, outside the European Union in applicant countries, for example, as well as in the Mediterranean countries where the potential is huge. Renewable energy should become the symbol of what is sensible and progressive about Europe. This programme will help us obtain that symbol.
Mr President, Mr Langen, an outstanding report, you have my respect. Utilising renewable sources of energy is a model example for the development and use of the most modern technologies which, at the same time, contribute to caring for the environment. However, there is also a second aspect. If one looks at those firms in Europe which are particularly involved in this area, it can be seen that these are mainly small and medium-sized companies. And, of course, since these small and medium-sized companies have, with these new technologies, made a considerable contribution to the employment policy of securing jobs, it is also a question of continuing to support them.
In contrast to the big energy concerns in which employees are being laid off, by launching this programme and by promoting alternative energy sources, we are also making a contribution as Europeans to increasing the status of employment policy.
At the same time, it must, of course, be said that this programme also has a special significance from the point of view of the enlargement of the EU eastwards. Of course, we are also concerned with bringing regenerative, environmentally-friendly energy production to these particular countries in order both to promote the protection of the environment and also of course - this must be added in all honesty - to open up new markets.
To that extent, the resources made available for the ALTENER programme are in no way adequate. They must be increased, and the European Council must also be more heavily involved in the export of renewable energy sources. In that way, expertise can be combined and translated more quickly into effective action.
Mr President, Commissioner, I have prepared a speech which essentially repeats what the previous speaker said. I am, unfortunately, in the sad position of having to read out to you a message from Reuters news agency which proves the importance of what we are talking about here. The message was issued at 3.07 p.m., less than 30 minutes ago. It reads: Seoul, 22 injured in accident in South Korean nuclear power station. The precise text reads: 22 workers have been injured in an accident in a South Korean nuclear power station. They were exposed to radioactive radiation when heavy water escaped. This was reported today by the Yonhap news agency.
Rapporteur, ladies and gentlemen, last March I already had occasion to say that as a Frenchman, I was and still am in favour of a highly voluntarist policy on energy. We must, as far as possible, move beyond the mere declarations of intent which have been heard so many times over the last decade, and find strong concrete applications if we want to achieve this target, a very modest one by the way, of 12%. It is only on this condition that the European Union will be able to provide itself with an energy policy which is durable, balanced and fully secure. It is of course the European Commission' s task to work towards this.
To this end, two strategies have been developed through two multiannual programmes: SAVE II and ALTENER II. What must be done today, at their second reading is, of course, to renew both of these programmes, but also to improve them, with the help of the opportunities given to us by the Treaty of Amsterdam and by codecision. As far as the Langen report is concerned, and this is really what my intervention is about, as well as sources of renewable energy, everyone knows how important these energies are in reducing pollution and in preserving natural resources. We are also aware of the difficulties preventing these sources of energy from entering a free market in which more traditional energy resources are often much cheaper, not to mention the absence of measures designed to promote the taking up of new energies on a voluntarist basis.
This is, of course, why I approve of the amendments tabled by Mr Langen which demand that the Commission plays a more active role in encouraging a strategy of coordinated promotion within the Member States as well as developing Europe' s potential for exporting technologies connected with renewable energy. It is true that this will entail additional costs. We must bear these costs because they are actually quite modest compared to what is at stake: around EUR 7 million. I also approve, of course, of the call for a charter on renewable energy.
In conclusion, I shall say that the vote for these two reports represents a pledge to the citizens of Europe, showing the European Union' s will to protect the environment whilst reducing our dependence on energy. This is also a statement and a measure against the dictatorship of the market and of out-and-out liberalism. More specifically, on the threshold of the next world conference on climate change which is to be held in Bonn, this sends out a positive sign of our Kyoto commitment to reduce CO2 emissions.
Mr President, I should like to congratulate Mr Langen, the rapporteur, on his report on the adoption of the multiannual programme for the promotion of renewable energy sources in the Community, Altener II. A number of people have made critical comments about the nuclear programme in the Community. Fusion power is perhaps technically renewable energy, nevertheless this is not what we are talking about here. This is a report that originated with the Commission proposal in November 1997 which the last Parliament considered at first reading, in the Robles Piquer report, in February.
Now with the Treaty of Amsterdam we have moved over to codecision and we are having a second reading here today. The major thrust of the report is the demand for the doubling of the amount of renewable energy to 12% by 2010. This is something we clearly support in the Socialist Group, but I am not entirely sure that commitment is accompanied either by the political resources - which is one of the reasons we are asking for the campaign to encourage and foster renewable energy - or, more importantly, by the financial resources. The amount that is being allocated is far too small in my view and does not add up in terms of achieving a doubling. We have EUR 80 million allocated: EUR 30 million for 1998-99 and EUR 50 million for 2000-2002. It seems to me, firstly, that the amount available is far too little and secondly, if we are expecting a doubling of the amount of renewable energy, there should be a sharp increase in the amount of money being made available over a period of time.
In fact, even this may not be allocated given that Amendment No 5 to Article 1(3) (new), actually says that the amount of money might have to be reduced if it is inconsistent with the financial perspective for the period in question.
I welcome Amendment No 6 to Article 2(e)(a) (new) about the need to encourage the export of renewable energy technologies from the European Union and to encourage the European Renewable Energies Export Council.
In conclusion, a number of short points: renewable energies cannot be shoe-horned into the current thinking of energy suppliers, who are trained to see energy production as always being large scale and costing hundreds or thousands of millions of euros in terms of each project. Many will be small, community-based schemes which will be site-specific, whether using wind, waves, solar power, combined heat and power or even biomass. That means, if we are to encourage lots of small schemes, that we need even more money.
Secondly, if we are serious about exports we should also pay some attention to renewable energy sources in which we in the European Union have a technological lead, which is not necessarily the case here. One of which I am aware of is ocean thermal energy conversion that uses the temperature difference between the cold bottom waters of the tropics and the warm surface waters. We have a lead in Europe but we are not encouraging that. If we want to export these technologies we need to make sure that the resources are available.
Mr President, before coming to the point and discussing the adoption of the European Parliament and Council Decision on the application of the ALTENER programme in accordance with the codecision procedure, once the Treaty of Amsterdam is approved, I would like firstly to express my satisfaction, acknowledgement and gratitude for the support that the Commission has received at all times from the European Parliament specifically in the field of renewable energy.
To this end, I would like to thank Mr Langen who is continuing the work of his predecessor, Mr Robles Piquer, a great promoter of these forms of renewable energy. Furthermore, to an extent, both Mr Langen and Mr Robles Piquer have demonstrated that this is not an ideological issue, that we must not mix up questions of liberalism or non-liberalism with what must be our ultimate common objective, which is to promote the use of renewable energy in Europe. This is an effort which corresponds to and obeys two key objectives of European energy policy.
Firstly, an energy policy which respects the environment; an energy policy which takes into account the future of our planet. This must be a characteristic not only of our energy policy but also of any policy worthy of its name on this dawning of the 21st century.
Secondly, we must examine something which is of great concern in Europe: our dependence on third countries with regard to the supply of energy. As soon as we are able to achieve our objective of doubling our sources of renewable energy supply from the current 6% to 12%, we will be less dependent on third countries, some of which may be facing a difficult future.
I have to say, Mr President, that the first ALTENER programme and later the White Paper on Renewable Energy Sources, which has developed Community strategy and the action plan for 2010, have been possible thanks, and I repeat, to the cooperation between our two institutions, Parliament and the Commission, and that the new European Union renewable energy policy has been put together precisely as a result of a good understanding between us.
With regard to the ALTENER programme, which is the second bearing this name, we are now confronted with its enlargement and incorporation into the multiannual framework programme for action in the field of energy. Please allow me, having congratulated Mr Langen on his magnificent work, to also express my gratitude to all the other speakers during the debate.
With regard to Mr Langen and the proposed amendments, which have also been mentioned by some of the other speakers, it is my pleasure to announce that the Commission can accept practically all of them, although I will make some particular points with regard to the last three. Some will be accepted in their entirety. In the case of some others, I will request a different wording which will render them acceptable to the Commission.
As for Amendment No 1, the Commission has always believed that renewable energy policy and energy efficiency policy are closely linked, as some speakers have pointed out, and that the coordination of these two policies is essential. Reference is made to a EURONEW charter, and we must ask ourselves whether it may be premature given that we have little perspective on the strategies and action plans which have already been approved. Perhaps we need a little more time.
Amendment No 3, especially once the working document of the Commission services on the renewal campaign, which has been communicated to Parliament and the Council, has been adopted, is not only acceptable to the Commission but we embrace it with great satisfaction and gratitude.
Amendment No 4 is acceptable in principle, although the Commission considers that it does not so much constitute a third objective of the programme but rather an expansion of the first objective.
With respect to Amendment No 6, I would like to remind you of the favourable acceptance by the Commission of the Parliament' s report on the European Union' s new perspectives in the field of the export of technology and services for the use of renewable energy when it was presented in the plenary meeting on 15 January. However, it is a question of, rather than requiring a new action, considering whether point 25 does not already reflect this need to prioritise exports in order to improve the position of the European industry, which is world leader in certain renewable energy sources, which some speakers have referred to, because in this field we have clear advantages over other producers. This is perhaps where most progress has been made, in Europe and in this field, in recent years.
Amendments Nos. 2 and 7, as well as Nos. 8 and 9, which have reached us in the course of today, have the support of the Commission in principle, although their wording will have to be revised and adapted to a form which is acceptable to the Commission.
Amendment No 5 is in accordance with the initial proposal of the Commission. It is therefore totally acceptable. With regard to Amendment No 10, when it mentions associated Mediterranean countries and Cyprus, I would like to know exactly what we are talking about and therefore tomorrow, when the vote is taken, Mr Patten will raise this question. But alternatively, during our future discussions, we could talk about this issue so that we can specify who and what we are referring to, which would be the most appropriate way, from our point of view, to deal with the concern that this amendment clearly raises.
Mr President, I would like once again to congratulate Mr Langen on his contribution to the continuation and consolidation of the ALTENER programme, since we must remember that this programme is our main instrument, although not from a financial point of view, in the carrying out of the European Union' s strategy on renewable energy. It is undoubtedly the main instrument of coordination, control and monitoring of that strategy. There is no doubt that a key question in all of this will be the Directive on access to the electricity network for renewable energy sources. This will clearly be the key instrument in order to see whether we are capable of promoting the use of this type of energy within our countries.
As you all know, the sources of renewable energy, in the support systems - apart from hydroelectricity, which does achieve very competitive results when compared to other energy sources - cannot compete with traditional sources of energy. Not even in the case of biomass, which is one of the alternative sources which clearly has its place within the framework of the common agricultural policy.
And it is clearly through the possibility of providing access to the network, through being flexible enough in the proposals that we put forward, which allow us to cover the different instruments which the different Member States have used and which are not homogenous and are different, that we will be able to guarantee that renewable energy is not only maintained but doubled in the coming years.
I would like to express my thanks once again and say that I hope that the final revision will contain the definitive formula and therefore provide an impetus for the ALTENER programme, which will clearly promote the use of renewable energy in Europe.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 p.m.
SAVE multiannual programme (1998-2002)
The next item is the debate on the recommendation for second reading (A5-0015/99) by Mrs Ahern, on behalf of the Committee on Industry, External Trade, Research and Energy, on the common position adopted by the Council with a view to adoption of the Decision of the European Parliament and of the Council adopting a multiannual programme for the promotion of energy efficiency (SAVE) (1998-2002) (7123/1/99 - C5-0033/99 - 97/0371(COD)).
Mr President, I should like first of all to welcome Commissioner de Palacio to this House today. I look forward to working cooperatively with her. I cannot, however, let the information that I have just received about the nuclear accident in South Korea go unrecognised. I was very shocked and saddened to hear of the deaths of 22 workers, apparently as the result of a heavy water accident. That underlines what we are trying to do here today and the need for changes in energy policy and in the budget for energy policy.
SAVE is the only Community-wide programme dedicated to promoting the rational use of energy. SAVE II focuses on the non-technical elements, helping to build energy efficiency infrastructure, and therefore does not pay for hardware investments. The purpose of the programme is rather to create an environment in which investments and energy efficiency will be promoted and where energy efficiency will be recognised as a market opportunity. We have heard about the difficulties of competition and renewable energy, but energy saving also saves money and, therefore, is a good investment all round.
The SAVE programme was thoroughly and positively evaluated in 1994. I congratulate the Commission on the way it was run: credit where credit is due. This House gives kicks to the Commission when it sees programmes badly run. When a programme is well run and has been evaluated as such, we must also give it credit.
The evaluation highlighted SAVE as a valuable policy instrument to promote energy efficiency but stressed that a clear and consistent strategy for pilot actions was required; that dissemination of results is the key to long-term success; and that long-term effectiveness requires better on-going monitoring and impact analysis. The evaluation also showed that SAVE actions will also indirectly lead to the achievement of the objectives of the non-nuclear energy R&D programme through the creation of a positive environment for the dissemination and implementation of new technology in renewable energies.
The amendments proposed by this report are a direct result of this evaluation. Energy efficiency means lower consumption, the conservation of non-renewable energy sources and reduced dependence on energy imports, but most of all it means lower levels of environmental pollution from harmful substances such as CO2, one of the major causes of the greenhouse effect.
The European Parliament has often underlined the importance of energy-efficient actions and the Council has also emphasised the need for energy savings and a reduction in CO2 emissions in a series of resolutions. However, these announcements have been followed up by very modest proposals. The energy savings targets will, in all likelihood, not be achieved by the means foreseen in the SAVE II programme.
As the Community has so far not been able to agree on what is probably the most effective instrument for the reduction of greenhouse gases - namely, the taxation of energy consumption - the Commission and the Council regard the SAVE II programme as "an important and necessary instrument" . Why then make cuts in an already low budget? That is why I have restored the budget figures originally proposed by the Commission which were fully justified.
Bearing in mind the expected increase in the energy CO2 emissions and the low budget allocated to SAVE II it is rather unlikely that the internationally agreed objectives for reducing emissions could be achieved by this programme. However, under the energy framework programme SAVE II offers an opportunity to reverse a trend. Since at Member State level progress has stagnated, the responsibility for achieving energy efficiency targets and meeting reduction commitments now lies with the Community. The Finnish presidency has therefore announced an action plan for energy efficiency during the second half of 1999. It is very welcome and important.
The Commission argues in favour of setting a Community energy efficiency target. Given the approximately 1% annual improvement in energy efficiency in final consumption achieved so far, the Commission calls for a target of reducing energy intensity in final demand by a further percentage point per year. Given our commitments, as already underlined, it is incomprehensible that the Commission could confine itself to such a target. A goal of a further one-and-a-half percentage points should be set in order to develop additional savings potential. As you know, Parliament agreed this at first reading.
I should just like to add two technical points. We have, on legal advice, improved the comitology amendments. Therefore we have replaced Amendment No 5 by a new Amendment No 13, and Amendment No 11 by a new Amendment No 12. This was on legal advice to improve the original amendments. I hope that will be acceptable to everyone.
Mr President, rapporteur, Commissioner, I would like to thank the rapporteur, Mrs Ahern, for the dynamism with which she has taken up the work of the previous rapporteur Mrs Bloch von Blottnitz on the multiannual programme to promote energy efficiency, SAVE II for the 1998-2002 period, and has prepared it for the second reading in this Chamber. In addition, I would like to thank the Commission for the preparatory work it has carried out. SAVE, the joint programme for energy efficiency and energy savings, is an important and necessary part of the European Community' s strategy to promote efficient energy consumption and also to reduce CO2 emissions.
The SAVE programme is to be supplemented as a policy instrument by the specific programme covering issues relating to energy, the environment, and renewable energy technologies which forms part of the fifth framework programme for activities in the field of research, technological development and demonstration. A number of objectives relating to the emission of greenhouse gases were set in Rio de Janeiro and Berlin. In addition, the EU undertook to comply with a number of important statements on this subject in Kyoto.
The time has now come to turn the fine words uttered in Kyoto into deeds. The EU is in a position to take on the mantle of pioneer and under no circumstances must Kyoto be allowed to degenerate into a pointless paper exercise. That is why I would like, on behalf of our group, to urge the new European Commissioner to produce more far-reaching proposals which will enable the Kyoto objectives to be realised. What we need is for Commissioner Bolkestein to finally get round to a decision on the eco-tax at a European level.
Mr President, there is every chance that the EU will fail to meet the objectives relating to the reduction of CO2 emissions. The SAVE programme can provide a counterbalance to such developments. But then again, one should not expect much of this programme. What is more, the budget is very low, which is why our group warmly welcomes the rapporteur' s proposal to increase the SAVE programme' s budget by EUR 4.4 million to EUR 68.4 million.
However, we must not set ourselves unrealistic objectives. It will be possible, between now and the year 2000, to bring about a reduction in carbon dioxide emissions of between 180 and 200 million tons by further improving the energy intensity of the final demand by 5% as compared with normal expectations. The rapporteur proposes improving the energy intensity of final consumption by one and a half extra percentage points per year over and above the percentage that would otherwise be attained.
Mr President, our group believes that this is an unrealistic aim. Indeed, it has become apparent that one extra percentage point per year will be quite difficult enough to achieve. That is why we intend to vote against the rapporteur' s proposal on that point and opt for one per cent. Should it become apparent, in the fullness of time, that it is possible to achieve more, then of course we will be the first to raise the target. But we must take care not to present households, energy companies and the like with objectives which, of course, sound marvellous in practice but which are just not realistic. That would be very demotivating for those who have to do what is necessary to meet these goals.
My group feels that some of the proposals made by the rapporteur go into too much detail. The rapporteur has placed the main stress on legislation. We believe that only a framework should be created at European Union level. According to the principle of subsidiarity, a considerable proportion of the measures for increasing energy efficiency must be taken at national, regional and local level. That is why the PPE group will reject those amendments that prescribe an overly rigid framework. Instead of this, I feel that it would be a much better idea to draw up various incentives measures which will encourage governments and the business community to conclude voluntary agreements, for example.
Experiences in my country have shown that in many cases more is achieved as a result of voluntary agreements than as a result of obligations imposed by legislation. It is better to make use of the resourcefulness of the parties involved than to impose obligations on them in this area by means of legislation. Mr President, to conclude I would like to touch on another important theme. I wish to emphasis anew the importance of the proposal to throw open the SAVE programme to associate countries in Central and Eastern Europe. A very great deal remains to be done in Central and Eastern Europe. The energy sectors in these countries are lagging far behind the EU Member States when it comes to energy efficiency.
There is also still a huge amount to be organised in terms of legislation. But when it comes to saving energy, these countries stand to achieve so much more than EU countries by employing the same efforts, which is why the returns would be so much greater. I therefore hope that energy companies in EU Member States in particular, that have a great deal of experience of projects in the field of energy efficiency, can share their knowledge with these countries and, Commissioner, it is my special hope that these energy companies then have a real chance as far as projects are concerned and are not just shoved aside by American companies.
May I congratulate Mrs Ahern on so enthusiastically taking up the work which Mrs Bloch von Blottnitz began. Energy efficiency is one of the few obvious contributions towards the attainment of the targets set for the EU in Kyoto. By saving energy, we produce fewer CO2 emissions and other pollutants. We also make our businesses more competitive. We can create thousands of much needed jobs and we can allow gas and electricity suppliers to make their money in a more sensible way by selling the services which energy gives us - warm homes, cool fridges and machines which work - rather than selling increasingly large amounts of gas and electricity.
The main area in which work is needed is actually that of domestic householders. They use more energy than industry and they use it in a profligate way. That is why many of the measures in SAVE II are aimed at households - better design of houses, more economical household appliances and effective education programmes.
Unlike Mr van Velzen, I support very strongly the rapporteur' s amendment raising the percentage of savings to 1.5% above what would happen anyway. We only have to look at the progress in some Member States, including the Netherlands, to see that this is a perfectly attainable percentage.
I am convinced that the use of regional and local networks like Federene, Energie Cities and Islenet is one of the most effective ways in which to bring about change, and I hope they will be specifically encouraged in SAVE II as they were in SAVE I. It is important, of course, that we monitor SAVE II and that its achievements are quantified. Our committee will shortly be putting in place a mechanism to ensure that we monitor all spending programmes very closely. SAVE II could be an example of how funding can be used in other EU programmes such as structural funds and funding for third countries.
The budget again is inadequate. This programme is not enough on its own either. I hope, Commissioner, that you will persevere with the philosophy behind the rational planning directive. I am pleased that you have done so so far, and we look forward to your next communications on energy efficiency.
It is very good to start the work of this new Parliament with programmes which can make a difference, both to the environment and, of course, to the competitiveness needs of our Member States. Like ALTENER, SAVE II is one of those programmes.
Mr President, Commissioner, first and foremost, may I offer the rapporteur my warmest thanks for her outstanding work. The Liberal Group considers promoting energy efficiency to be a key factor in the European Union' s energy policy. However, if the Union wishes to pursue a credible energy policy, then the time will come when the Commission and Council will, at last, have to draw conclusions from the previous SAVE programmes. This is a necessary prerequisite for the third SAVE programme, which has a great deal to offer, being able to achieve the desired effect.
The liberalisation of the energy markets is currently in full swing, resulting in considerable price reductions. According to the economic principles that normally apply, offering energy at lower prices is diametrically opposed to the call for consumption to be reduced. Energy-saving measures risk fading away against such a background. That is why it falls to us to adopt the SAVE programme so that the liberalisation of the energy markets can go hand in hand with increased energy efficiency within the European Union.
It will only be possible to secure the effectiveness of the SAVE programme if adequate publicity is given to the initiative and there is substantial follow-up to the SAVE III programme projects and activities which are to be financed. This can best be achieved by setting concrete objectives. That is why the Liberals will give their full support to amendments 2 and 5 which aim to increase the energy efficiency of the final demand by 1.5 extra percentage points per year. If we want to achieve our goals, then we really do need to have the courage to set high standards.
Ladies and gentlemen, the reference to renewable energy sources, on the other hand, appears to me to be inopportune. It can only cause confusion with the ALTENER programme. In any case, to my mind, the best thing to do as regards renewable energy sources would be to enter into a preparatory and searching debate about access to the electricity grid.
I am convinced that governments have an important role to play when it comes to leading by example in matters relating to rational energy consumption. This position is in stark contrast to the observation that, equally, government buildings could be described for the most part as archetypal wasters of energy. Citizens that have cause to enter government buildings ought to be able to see that saving energy is a concern to which the government gives priority. It would thus be a good idea to designate a Mr or Mrs Energy whose specific task would be to strictly monitor energy consumption in government buildings. Let us lead by example ourselves in this respect and start by designating a Mr or Mrs Energy in the European Parliament in both Brussels and Strasbourg. Simple measures are usually far more effective than long-winded programmes.
Mr President, a sensible energy policy should aim to change behaviour at every stage. So promoting energy efficiency should also be a natural part of any energy policy. If we take the Kyoto targets seriously - as we hopefully do - then we must also follow them up with the relevant tools and resources. In the programme we have before us, tools and funding are both inadequate and are not given a high enough priority. In view of the obligations we have assumed in regard to CO2 reduction, it is urgently necessary to establish ambitious efficiency targets. I therefore find it incomprehensible that the Commission wants to enhance levels of final energy by only 1 percentage point per year. As Mrs Ahern pointed out, the target ought to be at least 1.5%, and the budget ought also to be larger.
Unlike the previous speaker, I do see the need for a reduction in CO2 emissions linked to programmes for renewable energy sources, such as the ALTENER programme. Linking of this kind means that nuclear power cannot merely be left, as some would wish, to replace existing power stations which pollute the atmosphere with CO2 emissions. It is often emphasised that nuclear power is one of the cleanest energy sources and does not discharge greenhouse gases. I totally disagree with this. Technical progress in recent years has markedly improved the efficiency of renewable energy sources and, instead of giving so many resources to the nuclear industry in Europe as the Community is notorious for doing, efforts to promote renewable energy sources should be strengthened.
I am also completely in agreement with Mr Van Velzen in believing that the countries of Central and Eastern Europe should be permitted to take part in this programme.
Mr President, Commissioner, first of all, I wish to thank the rapporteur, Mrs Ahern for her work on highlighting the importance of promoting energy efficiency. Greater energy efficiency will mean less consumption in the medium-term, safeguarding renewable energy sources, less dependence on energy imports as well as less environmental pollution.
I would like to make two points on the draft recommendation for second reading, keeping in mind that the SAVE programme is aimed mainly at strengthening research and the exchange of know how, as well as monitoring the results achieved in the sector (Article 2), despite the limited financial resources.
My points are that firstly, as for today' s discussion on the proposal to set the improvement of energy intensity of final consumption at 1.5% a year - via an amendment to Recital 15 and to Article 1 - I think this goal is certainly ambitious but not very realistic. It is also harmful for the users who have successfully, and with notable efforts, reached the targets set out in the SAVE 1 programme (1991-1995).
As regards this, I would remind you that efficient energy use in the short-term costs firms as much as it does final consumers. So we need to carefully evaluate the objectives for improving energy intensity in final consumption. We might risk burdening our production apparatus with costs that will cause our firms to be less competitive with regard to other international competitors who are not bound by these obligations.
Staying with the aim of making our production system competitive and efficient on a global scale, I will now move on to my second point. I would like to remind you that it is not always effective to promote efficient energy use using extremely restrictive, even intolerable legislative instruments and standards. Saving energy is a complex process, one which needs to develop gradually and is geared to gaining technological and economic knowledge for firms and users alike, but this will take some time.
So, I welcome the awareness campaigns on subjects linked to saving energy, but I do not see how adopting excessively prescriptive legislation could be the most efficient way of improving the energy intensity of final demand. I refer here to Amendment 1 to Recital 11, to new Recital 15a and to Amendment 6 to Article 1.
To conclude, in the light of these remarks, I would like to draw your attention to the need to carry out long-term cost/benefit analyses on the introduction of measures to reduce energy intensity of the final demand. These are very complex areas where the market and its regulations come into conflict with public welfare considerations. These analyses are possible in transparent markets where the individual end user - firm or consumer - can always assess to what point energy use is efficient thanks to gradual progress in the technological and economic spheres, sustained by sound research and as much information as possible.
Mr President, I would like to thank Parliament once again, and especially Mrs Ahern, for the work it has carried out and the repeated support for the Commission' s policy, specifically with regard to the improvement in the use of energy and the increase in energy efficiency which the SAVE programme is aimed at.
On behalf of the Commission, I would also like to thank Mrs Ahern and Mrs McNally for having congratulated the Commission on the development of this type of action, which the officials of the Commission will also be grateful for.
Once approved, this programme will become an important component of the multiannual framework programme for energy, providing a greater degree of transparency and better coordination of our programmes in the energy industry, allowing Parliament to fulfil its monitoring role in the interests of European citizens.
With regard to the report of the Honourable Member and proposed amendments, Mrs Ahern, I would like to say that, in principle, the majority of them are acceptable. In the case of Amendment No 4, as we said earlier in relation to the ALTENER programme, there is a clear need for renewable energy and energy efficiency to go hand in hand. All of this constitutes one of the basic objectives of the multiannual framework agreement on energy, which is aimed specifically at improving complementarity and coordination in this field.
As for Amendments Nos. 12 and 13, which replace Amendments Nos. 11 and 5, which the Honourable Members have referred to, and which refer to the involvement of Committees, I would like to say that they are acceptable in principle but require another more appropriate wording. I can say the same for Amendment No 10, which proposes an increase in the budgetary item which restores the Commission' s initial figures.
With regard to amendments which the Commission cannot accept, I would like to say that, firstly, there is the one which refers to increasing the ambitions of this programme, that is, achieving a saving of 1.5%. In my view we should not be setting unreasonable figures but rather discussing achievable and ambitious objectives, because the objective is 1% per year, which will add up and eventually lead to considerable savings. For this reason we can accept neither Amendment No 2 nor Amendment No 6, insofar as this issue is concerned.
With regard to the legal aspect, the SAVE programme is not a legislative programme. Legislative action and proposals may be brought into play, but it is not in itself a legislative programme. For this reason, we cannot accept Amendments Nos. 1 and 3, nor part of Amendment No 6.
Honourable Members, the SAVE programme is intended to provide a framework of action in the field of energy efficiency. We believe that this formula has worked adequately in the past and that it would not be advisable, even with the best intentions, to add too many details or standards which will ultimately hinder the effective implementation of the programme. We therefore require a certain degree of flexibility and for this reason we cannot accept Amendments Nos. 8 and 9.
Finally, and in the hope of finding a compromise, we can accept Amendment No 7, despite the fact that it presents a little difficulty, requiring some amendments of its wording.
With regard to two questions which have arisen, firstly, I profoundly regret the nuclear accident in South Korea which has happened just days after the accident in Japan and which has affected a number of workers.
Secondly, I would like to mention the Kyoto objective, to which energy efficiency is clearly of key importance. The Commission will briefly present - it is included in the agenda of the next Council of 2 December - the action plan on energy efficiency, and then we will have the opportunity to discuss these questions in more depth.
With regard to a final matter which I had left out, which is the participation of some countries in Central and Eastern Europe, I would like to say that currently there are ten countries which are benefiting from the SAVE programmes in order to bring about an improvement in energy efficiency. When we compare data on energy efficiency we find differences of 1:5 and 1:6 in relation to the countries of Central and Eastern Europe.
Mr President, I will end by congratulating Mrs Ahern once again, thanking all of you for your positive participation in this matter, and Parliament for the support it has lent the Commission in this field and, simply, by saying that we are talking about something very important which is the intelligent use of resources and energy.
Mr President, I asked the Commissioner if, when writing up the project in this field, she would give particular attention to companies in Europe that have a great deal of experience in this field. It seems to me that she is now saying that she is keen to see the budget increased and has also rightly pointed out that the ratio is one to six and that it would be very much worth our while allowing European companies to play an important part in this. I would like to ask the Commissioner if she would respond to this.
Mr President, in fact, in some cases we are providing external support for these countries of Central and Eastern Europe. And not only is bilateral support from some countries being used - since bilateral cooperation with countries of Central and Eastern Europe is also taking place - but we should take into account the support which they receive via the SAVE programme and other Community programmes, by means of which companies are contracted - which are involved in such areas as support, instruction, education and the spread of good practice - and, clearly, amongst them there are companies from the European Union.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 p.m.
EC-South Africa trade, development and cooperation agreement
The next item is the debate on the recommendation (A5-0020/1999) of Mrs Kinnock, on behalf of the Committee on Development and Cooperation, on the proposal for a Council and Commission Decision concerning the conclusion of the trade, development and cooperation agreement between the European Community, on the one part, and the Republic of South Africa, on the other part (8731/1999 COM(1999) 245 - C5-0154/1999 - 1999/0112(AVC)).
Mr President, last Saturday, I was privileged to be at the opening ceremony of the Rugby World Cup in Cardiff, the capital city of Wales where I come from and Wales actually won! All around that rugby ground there are adverts for South African fruit companies and for South African airlines. We were entertained by singers from South Africa and I thought then how far we have come from those dark days of Apartheid when so many of us, including myself and perhaps one or two of the Commissioners, called for sanctions and boycotts against Apartheid in South Africa. Now, the institutional racism and legalised bigotry and prejudice has been swept away and recognition of that momentous achievement now determines the European Union' s relationship with South Africa.
But, I think we all have to acknowledge, Mr President, that we have had five years of protracted and tortuous negotiations on everything from apples, pears and asparagus to cut flowers, fish, wine, port and sherry, but eventually now we see an agreement and hopefully, a signing on Monday in South Africa. I would like confirmation from the Commission that will in fact be the case.
The European Parliament and Joint Assembly have played a positive role and have offered encouragement and critical analysis and it is very appropriate that this Parliament is the first parliament to give assent to the agreement. Some Members States of the Union soon forgot the commitments made to Nelson Mandela in Berlin in 1994. It was difficult at times to understand why the response by some Member States was lacking in generosity and understanding. South Africa' s GDP is half that of Belgium and only 0.6% of the world GDP. And yet the negotiations repeatedly stalled because Member States of the European Union allowed sectoral interest to override any need to support South Africa. At the time of the United Kingdom' s Presidency, Philip Stevens, who writes a column in the Financial Times, observed that the European side has been consistently devious, destructive and above all, shamefully protectionist. From the outset, it has sought to hold South Africa hostage to its own subsidised farmers.
Let me now summarise the essentials:
The asymmetric nature of the trade agreement is crucial and involves the systematic elimination or reduction of tariff barriers and other duties. Europe will open up its markets to 95% of South Africa' s exports over ten years. South Africa will open its markets to 86% of European Union exports over twelve years.
This agreement is unique in that it includes the agricultural sector which, of course, is of immense importance to the South African economy. It also acknowledges the potential damage which subsidised agricultural products can do to South African markets, and actually allows South Africa to impose a special safeguard clause in the event of any threats to their own domestic agricultural industry. However, I see running through the agreements the protectionism which unfortunately still characterises the common agricultural policy of the Union. It is also my view that this agreement should not be seen as a model, particularly for ACP countries currently involved in the new post-Lomé Agreements, and I would like confirmation that is not the Commission position. But there are clear lessons to be learnt about the sheer complexities involved in such a project, especially when the mighty EU is your counterpart in very difficult and contentious discussions. This Agreement now needs to be translated into practical benefits.
Finally, let me turn to the regional implications. This, I feel, will be the aspect of the agreements which will cause most concern. There will be a reduction, naturally, of customs revenues which Botswana, Lesotho, Namibia and Swaziland have become dependent on. These duties are sometimes as high as 90% in the case of Lesotho and this, of course, will affect these countries' ability to spend on essential health and education and other social needs. There will be adjustment costs. It is still very unclear, Commissioner, how these costs will be met and certainly the Conference in Lesotho which the Commission has promised seems to be somewhat unclear also. I have had representation from the BLNS countries asking exactly what the position is on that Conference.
My own interest in South Africa dates back thirty years. It continues because the issues at stake are no less important now than they ever were. President Mbeki knows that the patience of the people of South Africa is not infinite and he also knows that black impoverished South Africa is desperate to see change. When President Mbeki was inaugurated, he said 'our nights cannot be nights of nightmares while millions of people live in degrading poverty. No night can be restful when millions have no jobs and are forced to beg and rob to ensure that they and their own do not perish from hunger. Our country, South Africa, is beginning a long journey' . This Parliament should give its assent to this agreement in order that the European Union can play its part in that momentous journey.
Mr President, ladies and gentlemen, this is my maiden speech in the plenary sitting of this venerable House. I am therefore particularly pleased to be able to speak on the subject of South Africa, a country whose development I have followed, since my first visit there in 1981, with concern and with hope and, recently, with confidence.
Finally, we can establish economically and politically privileged relations with the country in Africa whose stable development is both in our very own interests as well as in the interests of its neighbours south of the equator. The forthcoming agreement should be useful to both. In nurturing a special relationship with South Africa, we are supporting the economic development there and, at the same time, reinforcing the potential of the country to act as a positive influence on the whole region.
Politically, we are thereby also paying tribute to the results of a reform process which, unfortunately, has not always proceeded peacefully over the years. Many people will remember both the images of the brutality of the police and army and at the same time the rioting by the blacks. The first high point in this process of democratisation were the first democratic elections for all South Africans in 1994, the visible expression of emancipation not only for the previously suppressed majority of the population but also, I believe, really for the classes privileged under the old system; a liberation from the self-imposed pressure to justify a system which they themselves knew, at least in their innermost selves, could not be justified and which also isolated them increasingly from people in Europe and North America whom they felt culturally and ethnically akin to.
This moral and political isolation, economic sanctions and the ever increasing material expense of maintaining the old order led in the end to economic stagnation and political recognition that things could not continue this way.
I am, however, also convinced that it was an event in Europe which was the final impetus for the De Klerk Government, which took office at the end of 1989, to summon up the courage to implement fundamental change in the system and thereby to abolish itself: the fall of the Berlin Wall as the last visible expression of the end of a system, in whose name even in South Africa freedom and democracy had not exactly been defended, took away from white South Africans the subjective impression that, if there were to be democratic elections in South Africa on the principle of "one man, one vote, once a vote" , they would find themselves in a one-party system and, once their property had been expropriated, in an economy under State control. A substantial argument, or bogus argument, for the repression of the liberation movement had disappeared.
In the meantime, the South African Minister for Trade and Commerce - though a member of the Communist Party - was pursuing a free market policy. We wish to support this policy of liberalisation of trade and restructuring of the economy including by means of this agreement.
In addition, an essential constituent part of the Agreement is also the defence by the parties to the contract of the observance of democratic principles, human rights, rule of law and responsible government. In order to promote this, the European Parliament must also utilise all its powers within the scope of the agreed structured political dialogue and thus offer South Africa as much support as possible in its efforts at achieving stability.
In recent years, the Group of the European People' s Party has continually supported the cause of strong cooperation with the Republic of South Africa. I therefore expressly welcome, on behalf of my group, this agreement between the European Union and South Africa and at the same time congratulate the rapporteur, Mrs Kinnock, on her excellent report, which we support.
In the five years of on-going negotiations, the European Parliament and particularly my own group have called for the speedy conclusion of this agreement and its direct entry into force. Even in the South African Parliament, by the way, there is general unanimous approval of the agreement.
So, as the agreement now stands, in my opinion a fair balance of interests has been achieved on the whole. On the one hand, negotiations with a total of 24 rounds are surely not entirely necessary and have been dragged on and on due to sectoral or national interests. The rapporteur pointed this out. On the other hand, however, this has enabled rapprochement and mutual understanding on both sides in precisely such difficult matters as the agreement on wines and spirits or some agricultural products. The asymmetrical trade agreement envisages, among other things, the 95% opening up of European markets to South African exports within ten years.
I would particularly like to stress, in this regard, that with this free trade agreement the European Union has included the agricultural sector in an agreement for the first time. Within the realm of possibilities, i.e. in line with the rationale of the present subsidy regime, a considerable amount has been achieved. In the area of spirits, it was surely emotionally very difficult for the South Africans to cope with the fact that, in 12 years' time, they would no longer be entitled to call their own sherry "sherry" or their own port "port" , even in their own country. In August, I attempted to console my opposite number in South Africa by pointing out that although we Germans are not permitted to call German sect "champagne" , it still sells well abroad under the name "sect" , just because it is good!
There is one drop of bitterness for me in the fact that the Council could not bring itself to adopt the agreement as a Community agreement. Its present form as a joint agreement means that it will not come into force until all Member States have ratified it.
Even if many trade-related agreements are already applicable provisionally from the start of 2000, I hope that the ratification process will not be too lengthy. As the European Parliament, with our quick adoption of this we are giving a sign for immediate action. This should serve as an example to the national parliaments and should also show our sympathy for the new South Africa, which deserves all our support on its difficult course.
Mr President, I would like to express my agreement with the comments of the rapporteur, Mrs Kinnock. I wish to congratulate Mrs Kinnock and the negotiators who have brought this agreement into being. I would also like to congratulate everybody because finally we have secured, after an enormously long process, the agreement instrument which the European Union is going to sign with South Africa and which must give renewed and definitive impetus to relations between the two parties.
I have said that the journey has been a long one. At times, it has seemed interminable. There have certainly been some complex issues, some of which, like the issue of port and sherry, continue to raise difficulties which we hope will be resolved in the coming days. But it is also true that there have been times when we have seen behaviour on the part of the European negotiators as well as certain Member States which has been excessively bureaucratic, defensive and at times nit-picking. We have also been concerned to see at times, on the part of our South African counterparts, a tendency to backtrack and to revive questions which we thought had been resolved, all of this causing the process to be delayed more and more.
Mr President, with the necessary will on both sides to positively resolve any remaining loose ends or interpretations, we are arriving at the point of the parliamentary procedure for approving a rigorous text which is full of hopes and expectations. This is an agreement which has taken into account diverse interests, interests which are often difficult to reconcile and which, nevertheless, seem to be providing acceptable responses for all sides. It is an agreement which, while safeguarding and providing opportunities for European interests, must above all contribute to the economic stability and progress of South Africa as well as its political and democratic consolidation.
Mr President, with the signing of this agreement and the support which it lends to the South African process, the European Union is acting coherently. It is acting coherently with regard to its duty to defend the interests of its Member States, coherently with regard to the principles of social equality and progress which we claim as our own, coherently with regard to the type of world which we wish to build together, with more balance and more solidarity, but also coherently with regard to the actions which many of us and many of our co-Europeans, for four decades, have maintained in the effort to put an end to apartheid while dreaming of the establishment of a South Africa with a regime which provides liberty and dignity for all South Africans. It would have been unforgivable if, when South Africa has dismantled that odious regime, when the South Africans have made history and shown an example by bringing about an admirable reconciliation, successfully overcoming the always difficult transition from a civil war and a dictatorship, the transition from having the profile of a freedom movement to the establishment of a pluralist, democratic and constitutional State, it would have been scandalous if, when the South Africans have not betrayed our trust in their conduct, we Europeans were not able to rise to the occasion and were to betray the trust which South Africa has put in us.
Mr President, perhaps the thing that most pleases me about this agreement is the fact we have moved from rhetoric to reality and the European Parliament, which has supported and closely monitored the negotiation process, providing impetus and acting as a stimulus, should today commit itself to applying the same energy to the monitoring of its implementation and its results.
Mr President, Europe was as lavish with its fine words when apartheid was abolished as it proved to be miserly when it came to economic concessions. This small-minded mentality did not hold sway in the Commission but it did in the short-sighted European governments that allowed their national profit interests to carry more weight than the welfare of the South African people.
It has emerged from a recent report by UNCTAD that South Africa' s imports from the European Union are likely to increase more dramatically than exports to this market. In so far as this is the case, the agreement is certainly going to have to be adjusted. We are going to have to keep a very close eye on the actual implementation of the agreement.
We must not allow the SADC countries to be disadvantaged by South Africa' s relations with Europe. The same applies here: a good neighbour is worth more than a distant friend. Indeed, South Africa must give impetus to the development of the whole region. Its aggressive expansion in neighbouring countries is doing nothing to further this aim. The balance of trade with neighbouring countries is completely unstable. South Africa exports seven times more than it imports. Just as the European Union has granted Pretoria preferential tariffs, so Pretoria could do the same with its neighbours. After all, economic development is essential if there is to be political stability and peace throughout the region. Notwithstanding our criticism of the European Union' s position, we attach a great deal of importance to the fundamental objective of the agreement, that is the economic development of South Africa and integration into international trade. That is why we support Mrs Kinnock' s recommendation.
Mr President, as the saying goes: better some of a pudding than none of a pie.
Mr President, I am pleased to support this initiative on behalf of the European Free Alliance/Green Group in Parliament. We thank Mrs Kinnock for her efforts.
Inter-state and, more recently, inter-regional alliances both within the European Union and with partners outside is an initiative we can pride ourselves on developing enthusiastically. Funding schemes such as INTERREG, PHARE and others are a clear expression of this ideology.
This initiative of itself cannot be expected to resolve overnight, as it were, the problems of economic deprivation in the new South Africa. It has to address massive domestic problems including social integration, chronically poor housing for the majority of the population, massive unemployment and an economy that produces only 0.46% of world GDP.
The concern of most South Africans is that our initiatives take so long before coming to fruition. We must ensure that all support schemes can be expedited far quicker than at present. An agreement that provides for the full liberalisation of 95% of South African exports to the EU over a ten-year period with tariffs eliminated on 86% of its industrial goods is a very long time to wait for a country facing such acute economic and social problems.
Tariff restrictions are fine, but should be viewed in the context of the restrictions on third world countries exporting to the developed world being four times as stringent as the tariffs we face when we export to them.
Inter-regional relationships must also be fostered with South Africa, a country of regions. The role that the regions and historical nations of the EU can have in building economic and cultural links with the diverse regions of Africa is vital and should be an essential prerequisite to its future prospects, as will the elimination of its debt. The decision of the World Economic Summit in Cologne this year to cancel $100 billion of third world debt was important in this regard and should be a catalyst for further action by all EU countries, not just the few.
Financial partnership is not the panacea that will cure the problems of South Africa as a whole. A whole raft of issues that are crucial to the task of ensuring that South Africa is in a position to maximise the opportunities afforded by this agreement now need to be explored in a holistic way. The EU should be looking to develop strategies and training programmes to ensure that the regeneration of the South African economy is sustainable in the long term both economically and environmentally. I welcome this initiative.
Mr President, I would like to thank Mrs Kinnock for her report. The agreement between the European Union and South Africa, which we are debating today, is of great importance. I am all the more favourable towards it because the Council stalled the negotiations at the beginning of the year, which sent out a very bad sign to the South African people.
In February 1999, our House expressed its failure to understand this rejection, even if the interests of certain European agricultural producers had to be taken into account. This could have been done though, without threatening the discussions in their entirety. Parliament' s urgent appeal was obviously heard, because the Council finally approved the agreement. I am also pleased that at the insistence of the South Africans, the agreement was extended to cover development cooperation, too.
What we have to do now is to follow very closely the way the agreement is applied to ensure that its most positive aspects contribute to the development of the new South Africa. Although it is a "rich country" in one of the poorest continents, relations within society there are still very unevenly balanced, to the extent that the UNDP ranks this country 93rd in its human development index. 52% of annual income goes to only 10% of the population, and unemployment rose from 30% in 1994 to 37% in 1997. These disparities reflect the racial divisions which still exist. To sum up the situation, and this is what South Africans themselves say, "Apartheid has been defeated in political terms, but it is still very much present in the daily life of millions of people, in economic and social terms." There is a noticeable, justifiable impatience, particularly among the black population.
Having showed our solidarity with the movement for freedom from the harsh apartheid regime, we must now support the unprecedented efforts which have led to the RDP. Substantial advances have already been made in providing schooling for children, local medical services, access to drinking water and to electricity. Nevertheless, a great deal still remains to be done.
This agreement means all the more to me because, after years of going on demonstrations for the release of Nelson Mandela, I had the privilege of going to South Africa on the day after he was elected President.
Finally, we must listen to those expressing their concern about the consequences of free trade. South Africa' s preference was from the outset for an agreement close to the measures of the Lomé Convention, and Unctad predicts an unequal impact on the bilateral movements of trade to the detriment of South African products. Also, concerns and fears at a regional level in the countries within the Southern African Customs Union have not been given sufficient consideration. Botswana, Lesotho, Namibia and Swaziland will be losing a major source of revenue as the entry into force of the agreement will lead to a dramatic fall in the level of the sums currently raised by customs duties in their Union. In addition to this, the appearance on their market of produce subsidised by the CAP will represent a real threat to their agriculture.
The agreement that we are discussing is of strategic importance for both parties. It is also of strategic importance for the peace, stability and development of Southern Africa. As well as giving my approval, I would like to finish by putting forward a proposal. Perhaps we could hold hearings in Parliament for the ambassadors of Southern African countries in order to involve them directly in these new relations between the European Union and this part of the world, which is so crucial to the future of the whole African continent.
Mr President, as a representative of an agricultural country, France, and more importantly of a country which has linked its name and its policies with a particular concept of cooperation with Africa, we cannot go in the direction Mrs Kinnock is leading us, and as a result, we cannot approve the so-called trade and cooperation agreement with the Republic of South Africa, both because of its form and its content.
The problems of content are quite obvious. The first problem concerns the nature of the settlement on the registered designation of origin. To grant financial compensation to a country in order for it to stop its improper use of protected names - such as sherry, to give an individual case - sets an extremely dangerous precedent. It is obvious, moreover, that if this agreement were ratified by national governments, whose main role, I just mention in passing, has been proven once more, any non-EU country could decide to use a European official designation of origin in order then to negotiate a financial settlement. This is absurd.
The second problem with the content strikes us as being even more serious. It concerns the very philosophy, or rather the ideology, implicit in this agreement. To claim that the liberalisation of trade is a priori favourable to development certainly adheres to the creed of globalisation which is holding sway everywhere, but reality continually shows these allegations to be false. Firstly, it is obvious that poor countries are being dragged further and further down as their borders are increasingly opened up and their essential services increasingly privatised. Moreover, the countries which are already dominant today have guaranteed their own expansion within the framework of a planned protectionist system, and it is this protectionism that I hope and pray for. The agreement corresponds to an ideology whose sole aim is to mask the pernicious policy of a commercial superpower, the United States, and in this area as in many others, Europe has gone astray as a result of clinging to the Americans' heels.
As to the form of the agreement, I shall just mention it briefly. It gives an additional illustration of the connivance between the Commission and Parliament aimed at divesting the European Council of something that I believe to be its exclusive competence, which is foreign policy.
For all of these reasons, we cannot give our approval to this agreement.
Mr President, whilst we recognise the valuable aspects of the agreement as regards trade, development and cooperation between the European Community and the Republic of South Africa, it has raised some critical questions in our minds, as it has in that of Mrs Kinnock, relating to suggestions to be addressed to the Commission and the Council.
Firstly, trade relations between the European Union and South Africa are characterised by a pronounced dependency. The latter depends to a very large extent on the former both in terms of its imports (33%) and its exports (40%). This is certainly not the case the other way around. So why then are we not allowing South African products full access to the European market? In this way, the good intentions the Member States had towards South Africa as a developing country in 1994 are evaporating.
Secondly, an assessment of the Lomé Agreement in 1996 demonstrated that asymmetrical liberalisation of trade is not exclusively to the advantage of developing countries. This is because such asymmetry stops them learning how to compete against world prices. To what extent does this drawback apply to South African products too?
Thirdly, we strongly recommend that the agreement between the European Union and South Africa should not be to the detriment of Pretoria' s excellent regional trade relations. If good rules of origin are applied, then South Africa' s partners in the SADC and SACU ought to be able to benefit from the trade agreement too.
Following on from Mrs Kinnock' s sharp observation that the European Union has "sought to hold South Africa hostage to its own subsidised farmers" , my fourth point is that failing to include the wines and spirits sectors in the agreement was a downright omission. What will the damage to the European market actually be as a result?
On a final note: EU development policy towards South Africa will yield little fruit while Europe is not prepared to make sacrifices to this end. In the recent past, work in the field of development cooperation has been placing increasing emphasis on development by integration into the world market, and rightly so in our view. However, this trade agreement contains certain elements that will impede South Africa' s integration into the world market. All in all, European self-interest appears once again to rule the day.
Mr President, first of all, I would like to thank the rapporteur for her excellent report that begins by saying that after five years of discussion, hesitation, prevarication, consultation and negotiation, at last, we have a trade agreement between the European Union and South Africa. The Dutch would express this more succinctly, Mrs Kinnock, by saying that after five years of moaning, whining and whinging, the die is finally cast. The Dutch nationals in our midst will know very well what I mean by this. Incidentally, and I agree with Mr Van den Bos on this, the Member States were the major culprits as regards all the moaning, whining and whinging. It was not the Commission and it certainly was not Parliament.
Mr President, whatever the words are that we use to express it in our national languages, the negotiations for this trade agreement were dragged out over a long period of time in an unprecedented manner, which was, as many resolutions in this House have expressed, a poor performance, particularly in view of the courageous transition to free and democratic government carried through by South Africa; a marvellous achievement in an age when there is so much violence in the world. That is why South Africa is an example to us all.
The EU is South Africa' s foremost trading partner, absorbing 33% of its exports and accounting for 40% of its imports. That is why this agreement is so important for us, but, more importantly, for South Africa. It is a modern agreement which is adapted to the times and is all about the liberalisation of tariffs, the setting up of a free trade area, agreements on economic and development cooperation and agreements on science and technology and on a political dialogue. To sum up, it is an agreement that is sure to enable both sides to make progress for a few years. It could have been better of course but I think we would be well advised to just be satisfied with it for the time being.
An asymmetrical trade agreement also has a lot to offer in that Europe is to open its markets to 95% of South African exports and South Africa, in its turn, is to open its markets to 86% of European exports. This will involve 75% of South African agricultural products. Indeed, most trading products will soon, or at least in three years' time, be allowed in, subject to as few restrictions as possible. Of course, the fact that port and sherry have caused such delay and that, what is more, transitional regimes of 5 to 12 years have been created for this, does not inspire much confidence. But neither does this matter a great deal. I agree with Mr Gahler and I can tell him that we drink more "sect" than champagne in the Netherlands. So in the long run, quality, along with price is at least as important as the name.
Mr President, I have said enough on the detail of this agreement. The political aspects of the agreements are, of course, just as important. As far as that is concerned, we sincerely hope that this agreement will give a positive boost to the economic development and political stabilisation of South Africa. There is still a great deal of cause for concern there, though, for the pace of economic development in South Africa is slackening, as a result of which the fight against poverty, which is to reduce the deprivation suffered by the black and coloured populations owing to years of apartheid, is not making nearly enough progress. Poverty is still there for all to see in South Africa and this is leading to a section of the younger generation becoming frustrated and also turning to crime. This does not just have a serious impact on the groups concerned for it also, I am sorry to say, holds back a certain amount of investment, which causes economic development to slacken off further still.
It is important that this trade agreement has, at last, got off the ground now because it will make it possible for the European business community to know what stage it is at in South Africa and the same applies to the South African business community. In any event, the Netherlands is soon to send a trade delegation to South Africa and I hope that the other Member States will follow suit. South Africa needs new impetus to promote economic growth and drive out poverty at a more rapid pace. This would benefit political stability and is what is most needed.
Mr President, South Africa will enter a new era when the forthcoming elections are over. It will be an era in which signs of hope and progress must be translated into economic and social stability and into justice. This trade agreement has a positive role to fulfil here. My group endorses it and I sincerely hope that positive consequences will indeed flow from it.
Mr President, with Nelson Mandela' s farewell as President and the election of Thabo Mbeki, South Africa entered a new political era. As one young South African who had grown up in Denmark expressed it, "it is good for South Africa now that Mandela is retiring." It is not good for a democracy to have a god as President, and Mandela was and remains a deity. But you do not rebel against gods, not in any case when they have just opened the way to freedom. By this, I do not mean that Thabo Mbeki does not have god-like characteristics. What I mean is that the patience shown by the poor towards Nelson Mandela will not be shown towards Thabo Mbeki. They are making demands here and now for food, housing, education, that is to say, all the things which we in the western world take for granted. For the time being, they remain only criminals. Subsequently, they will rise in rebellion. This puts Thabo Mbeki in a quite different situation from his predecessor, but it also puts us in the EU in a quite different situation. We should remember this fact and we should also remember the Balkans and what Kofi Annan said in his speech to the UN at the opening of the General Assembly this year: that it is incredible how much we sacrifice to go to war and how little we sacrifice to prevent war. That is why it is good that we have obtained the present agreement between South Africa and the EU. It is certainly not as good as it ought to be. It is not nearly generous enough, and I should like to thank the rapporteur, Mrs Kinnock, for pointing this out. Nonetheless, it is there and it binds the EU and South Africa together. Hopefully, it will mean that, in South Africa too, it is felt that it is no longer so very far from the EU to South Africa, either physically or psychologically, and that the gap between words and action is no longer so lengthy as, without a shadow of a doubt, it was felt to be in the period after 1994 and up until 1999.
Mr President, the first thing I want to say is how much I welcome what I hope will be the successful conclusion of this landmark agreement, and I congratulate the rapporteur for her tireless work to get the best possible outcome.
This agreement is one of the first free-trade agreements with a developing country and so it sets a number of important precedents. One of the most significant of these is the fact that it has broadened from a focus on trade alone to a wider emphasis on development cooperation. I welcome that, but there are also other precedents it might set which could be less positive, in particular its impact on other countries in the region.
One key area of concern for these Southern African Customs Union (SACU) countries is the loss of customs revenue, as Mrs Kinnock has said. At the moment these countries rely heavily on customs duties which are collected from European imports and shared out between the customs union members. We are talking about significant amounts of money here. Swaziland, for example, depends on these for up to 40% of all government revenues. But, with the free trade agreement in place, products arriving from the EU into South Africa duty-free will also enter the other customs union countries duty-free - there are no tariff barriers between them. So there is a very real concern among SACU countries that these products will undercut local goods in their own markets. While that might make products cheaper for southern African consumers, the effects on local industries could be extremely severe.
There is consequently very real concern that the pace and extent of the elimination of tariffs on imports from the EU will exceed the ability of industries in the region to improve their efficiency. This points to the importance of getting the timing and the phasing of free-trade arrangements right, in order to avoid negative repercussions on other countries in the region.
Although South Africa' s neighbours have been promised compensation for the cost to them of adjustments in South Africa, it is far from clear how this will work in practice. The European Parliament will, I am sure, continue to monitor this situation to assess what effects are being felt by other countries, and to do all in its power to ensure that appropriate compensation is forthcoming as necessary.
The agreement also has wider implications for the post-Lomé negotiations, where the Commission and Council are strongly in favour of regional free-trade arrangements to replace Lomé-style preferences. I welcome Mrs Kinnock' s recommendation that we do not see this agreement as a model for ACP countries.
To conclude, while I welcome the fact that South Africa has won a share of significant European markets, I hope we can also learn from the lessons of this agreement and ensure that in future the timing, phasing and scope of free-trade arrangements will reflect more closely the different needs of the participating countries.
Commissioner, ladies and gentlemen, cooperating with South Africa and helping it to put its under-development behind it should be a fundamental duty for Europe, whose ruling classes greatly benefited in the past from the pillage of that country' s mineral wealth and from the exploitation of its poverty-stricken masses. I will certainly not join the European institutions in their displays of self-satisfaction as they have even had the effrontery to claim that they contributed significantly to the defeat of the apartheid regime in South Africa, whilst in fact, the great powers, including European ones, were overwhelmingly responsible for keeping a notorious regime in power for such a long time. It was the struggle of the black masses which put an end to institutionalised segregation, but unfortunately, they have not been able to end the social segregation which causes that country' s workers and the unemployed to continue living in poverty.
The only thing that the European institutions are offering South Africa in terms of cooperation is a trade agreement, carefully negotiated so that it favours European business and industrial interests, an agreement which, in South Africa, will only profit the tiny minority of exporters of precious stones and agricultural produce, who were already the main beneficiaries of apartheid. Moreover, the signatories to the agreement make no secret of this and say that, I quote, "The measures on cooperation aim to facilitate the re-structuring and modernisation of South African industry and to stimulate its competitiveness." Well, workers of any country will have understood that this means redundancies and greater unemployment! Our solidarity goes out then to South Africa' s workers, to its underprivileged people and not to those, whether over there or in Europe, who enrich themselves as a result of these people' s poverty.
Mr President, the agreement reached with South Africa undoubtedly constitutes an overall step forward on a political level for the European Union. In this sense, we should feel particularly satisfied. But we do not think the same can be said on a trade level. This agreement is somewhat bewildering, leaves questions unanswered, and still has grey areas. Many organisations have been unhappy during these five long, tiring years, organisations which are usually involved in the processes of development in Third World countries. Moreover, different interpretations and opinions have been expressed by Parliament which wanted an agreement with conditions closer to those of the Lomé Convention, and the Commission itself wanted, how shall we say, an agreement with more conditions attached.
In our opinion, this is an inconsistent agreement. What we really needed were separate agreements where we could work with equal dignity and equal responsibilities. However, where this balance could not be achieved, we should have had calmer and certainly more analytical talks. The European Union, for example, has recognised safeguard clauses for agriculture in South Africa, and also for sectors competing with the European economy. 75% of South African agricultural products will benefit from facilitated access on to our markets and, in return, South Africa has taken - we think we can say this in good faith - rigid positions of outright refusal and which are, in certain aspects, incomprehensible. I am referring in particular to fish and wine. European countries have asked for access to South African waters to be regulated, despite the price concessions on South African exports of fish products, against the wishes of that country. South Africa uses European designations for its own products in our markets and in third countries' markets in return for financial help for our sector. All this seems excessive and irrational. So we, the delegation of Alleanza Nazionale, believe we must vote against. We repeat, though, that in the future we are very willing to support the long and difficult process of growth and development in South Africa in a way that does not create injustice or unfairness.
Mr President, I would like to start by saying how disappointed I was to note that, whilst the EU is fighting apartheid abroad and not without success, the call for a different kind of apartheid is being stepped up on the domestic front. For whilst South Africa is in the process of throwing off the yoke of a racially divided society, increasing numbers of Europeans are opting for intolerance towards others on ethnic grounds.
Whilst South Africans voted overwhelmingly for Nelson Mandela, Europeans voted in no small numbers for Jörg Haider and friends. This concerns me and it should disconcert us all. After all, our credibility in the fight against discrimination abroad is dependent on our resistance to such injustice within our own borders.
Having said that, I welcome the agreement that is under discussion today. I congratulate Mrs Kinnock on her report. It is about trade relations, development aid and it is also about political cooperation. These three issues are linked and form part of a European contribution to democratisation in South Africa and this in the hope that the whole of Southern Africa will benefit from it. Just as the European Community supports democratisation in Central and Eastern European regimes, by means of trade, development and cooperation, so the agreement we have before us is an attempt to help democracy in South Africa along. For although South Africa may belong to the African continent in geographical terms, we all know that in economic terms it is the front runner of this continent.
The country stands out from many other African regimes in political terms: peaceful relations with other countries, safety on the domestic front, a constitutional state, elections, respect for human rights and good governance are some of the political priorities, although in practice there appears to be a great deal of room for improvement. Economic growth and development mean that there is more prosperity and less poverty than in the rest of Central and Southern Africa. The GNP, both per capita and in parities, is rather different from the African average and is in fact very similar to that of the countries of Central and Eastern Europe.
According to the World Bank, South Africa is doing almost as well as Slovakia and better than Poland or Hungary. One might quip that if South Africa was in Eastern Europe, it would probably fail to be considered for membership of the European Union. With a population the size of that of Spain and the same surface area as France, Germany and the United Kingdom put together, the Republic of South Africa has important trump cards at its disposal for taking on the mantle of pioneer in this sensitive region. But for this to happen, the experiment involving a non-violent transfer of power, followed by a society at peace, must succeed, as must attempts to replace ethnic and racial tensions with economic growth, social progress and the spread of prosperity. This requires political stability and democratic consolidation, which is why the trade undertakings have been made dependent on these two benchmarks.
Accordingly the agreement provides for a supervisory cooperative Council. As Chairman of the interparliamentary delegation, I do not only welcome the fact that this agreement has been concluded but also the fact that it incorporates both institutional development and political cooperation. Commercial agreements must go hand in hand with institutional safeguards, just as political support will fail to work without economic assistance.
That is why I regret the proposal to cut back on the budget heading for the European Programme for Reconstruction and Development in South Africa, and I also address my comments to the Commission and the Council here. At the same time, I would like to ask the Commission how it intends to spend the EUR 125 million per year. The Court of Auditors has passed criticism. This Parliament' s Committee on Development and Cooperation has put forward suggestions. There appear to be difficulties when it comes to spending the money.
On a final note, I regret the self-interest displayed by certain Member States; it is they who are responsible for the fact that we have had to wait years for this agreement.
Commissioner, it seems that there are still major difficulties in the wine and spirits sector which are preventing the smooth conclusion of the agreement between the European Union and South Africa.
It is essential that we know if South Africa has taken the necessary measures to ensure that certain basic designations such as Port and Sherry are not used in their imports to the European Community and that in five years time, they will not be used for any export markets.
Moreover, we do not imagine, Commissioner, that you foresee increasing the current level of imports of South African wine into the European Union - I shall remind you that it currently stands at 320,000 hectolitres - without preserving minimum customs rights, if the whole European industry is not to risk being seriously damaged.
In order to resolve this problem, I believe that it would only need an amendment to Annex 10 of the protocol to the agreement, and I would like you to be able to give us some fundamental points of reassurance on this matter. According to other information though, it would seem that we are obliged to amend this Annex if it were not validated on 30 September. I would therefore like to know the Commission' s position on whether this Annex 10 is valid now, six days after the initial deadline, or whether the Commission has proposed an amendment.
Commissioner, we have the feeling that Pretoria has a quite different understanding of this agreement to that of your services and particularly of its Annex 10. We ask you, in any case, not to envisage a conclusion of an overall agreement unless there is already an equitable "wines" agreement which is not destructive for either party.
Mr President, like most of my colleagues here, I too welcome the fact that this agreement has come about. Without further ado, we have an important agreement which will make it easier for South Africa to become further involved in the global economy, which will increase political stability throughout the region and which, come what may, will provide a strong boost to our bilateral relations. The trade agreement differs from traditional agreements because it takes South African specificity into account. That is why the agricultural sector has not been left out and great emphasis is placed on development cooperation, as indeed it should be. This agreement creates important momentum. But we must not allow it all to end here. We must not lose sight of the need for a follow-up.
Furthermore, building on the dynamic that has come about, further agreements must be concluded in a number of sectors, in the fisheries sector for example. Therefore, whilst I share everyone' s enthusiasm for the agreement that has been reached, I am much less enthusiastic about the manner in which it has come about. I have lived and worked in South Africa for the past two years. I have had to watch Europe being severely taken to task in the South African press on account of corporate and protectionist reflexes which were in stark contrast to the fine declarations of intent about solidarity with the rainbow nation.
When the Council rejected an agreement concluded by Commissioner De Pinheiro, the question was even openly asked in South Africa if there was still any point at all to concluding such an agreement. For a long time still to come, Europe will be identified with port and sherry in the minds of South Africans. In that respect, the run-up to the agreement was a lost opportunity; a lost opportunity to rid ourselves of the fortress Europe image.
The report focuses a great deal on the regional consequences of this agreement, and rightly so. The rapporteur has pointed out that some SACU countries will see a sharp decline in the income from customs levies which is so important to them. The agreement has tried to anticipate this, due primarily to the pressure brought to bear by Parliament, but we need to remain vigilant. This agreement must invite South Africa to promote regional cooperation as well and must help the South African economy to become the driving force for development throughout the region.
Mr President, I am one of South Africa' s great admirers: I love the landscape, the people and its leaders. However, this special affinity cannot and must not be used as an excuse for not setting the same standards when it comes to preconditions as we do for other ACP countries. Honesty compels us to recognise that South Africa is having to contend with certain dysfunctions in governmental conduct which include sharp rises in corruption and criminality. Good agreements make good friends.
This agreement bestows on us not just the right but also the duty to continue to press for good governance and an effective approach to tackling criminality. Equally though, we must actively support the South African Government in its struggle to reform a society which has first and second class citizens. Mr President, only if we succeed in this can we talk in terms of there being a true partnership between Europe and South Africa.
Mr President, according to the information I have available to me, there are still differences of interpretation between South Africa and the European Union concerning the specific agreement on wines, particularly regarding the use of "Port" and "Sherry" as designations of origin.
Following a meeting between both parties at the beginning of September, the European Union feels that the agreement lays down that South Africans cannot use the designations "Port" and "Sherry" after the specified period of twelve years, which means that they have to start thinking now about alternative names for the South African products in question. South Africa, on the other hand, interprets the agreement to mean that discussions to find new replacement names for the designations I have just referred to, on which agreement will have to be reached, only have to be started when those twelve years are up.
If agreement is not reached on this matter, in its opinion, South Africa would continue to use the current names. Faced with such a situation, it is vital to avoid any interpretation which is less clear on the designations of origin "Port" and "Sherry" , which are in fact European geographical names which must be protected, and which cannot co-exist in any way with brands of wine from other places, which are allowed to use them with impunity. Above all, it is essential that, in line with the conclusions of the General Affairs Council of July, the specific agreement on wines should be concluded before the trade part of the agreement comes into force. That is due to happen in January.
If this does not happen, the agreement' s entry into force should be delayed. What is in question here is not our political will to establish close cooperation with South Africa, a huge African country which is now a major trading partner of the European Union. What is in question is respect for a fundamental principle of our own long-term survival, that of the designations of origin of our authentic products which are protected, by the way, by the World Trade Organisation, under whose intellectual property laws they are covered.
If the European Union is not capable of guaranteeing these principles, it will lose face completely in the negotiations which will be held shortly at the World Trade Organisation' s Millennium Round. I repeat that it is not the agreement itself which is in question, but whether it is possible to make this cooperation agreement compatible with respect for our own principles and with defending our interests.
It must be an almost unique situation for an agreement to be ratified by Parliament before it is actually signed. Today we seem to be preparing for exactly that. I feel honoured and privileged that the subject of this remarkable event is the agreement with South Africa, for which I now carry the responsibility within the Commission.
In a week from now I will have been in South Africa three times this year. My first visit was to celebrate the years of solidarity struggle. Speaking in the prisoners' dining hall on Robben Island was a nice experience. The second time was when I was representing my country at the inauguration of President Mbeki. Now I look forward to taking part next Monday, in Pretoria, in the actual signing and launching of this agreement.
I want to thank Parliament and, in particular, the rapporteur of the Committee on Development and Cooperation, Mrs Kinnock, for the swift and smooth way it has prepared for the parliamentary assent to the outcome of our negotiations with the South Africans and for the very active and committed way it has assisted this process over the years.
Next week we will sign this agreement in Pretoria. Over the last few days we have heard suggestions by some people from some EU Member States that this joyful event might be affected by the fact that the parallel negotiations with South Africa on an EU/South Africa wines and spirits agreement have run into last-minute difficulties. Without going into the inappropriateness in principle of these kinds of suggestions, I wish to underline that both sides are working very hard to find a quick and mutually acceptable solution to the outstanding problems on the wines and spirits dossier. As a matter of fact, this Thursday negotiators of both sides will meet again in Brussels for a concluding session on the wines and spirits talks. I am confident that they will succeed.
To the question put by Mr Souchet and others on what would be the consequences if a wines and spirits agreement was not reached in time, I have the following remarks.
This was discussed in July and clarified in an internal declaration made by the Commission. Neither the special financial assistance - EUR 15 million - to the South African wine sector nor the duty-free wine quota of 32 million litres should come into play as long as the wines and spirits agreement is not operational. We have told this to the South Africans and we might wish to make it explicit in the exchange of letters that will be signed on the provisional application of the trade agreement.
The trade, development and cooperation agreement that we will sign on 11 October is, in my view, a very good agreement. It is a vibrant symbol of the EU' s political commitment to the new post-apartheid South Africa. For South Africa the bold move towards a trade, development and cooperation agreement with the EU is a symbol of its commitment to economic restructuring and to regaining its full place in the international community.
The agreement is one of the most ambitious partnership agreements that the EU has ever concluded with a third country. It confirms a clear determination by the EU to support the process of change and reform in South Africa and reflects both sides' desire to further expand their political, trade and cooperation contacts to the benefit of South Africa and indeed the southern African region as a whole.
The agreement will break new ground for EU/South Africa cooperation in many areas. Seen from the specific angle of development cooperation it is my sincere hope that the agreement will contribute to the eradication of poverty and the promotion of prosperity in South Africa with full respect for democratic principles and fundamental human rights.
Mrs Kinnock' s report gives an excellent and largely accurate description of the potential and scope of the agreement. On some points though - and please forgive me for making some technical remarks - the wish seems to be father to the thought. I will give some examples.
Contrary to what the report claims on page 8, the regional safeguard does not apply to the whole SADC region, but only to the BLNS countries which belong to the South Africa Customs Union. Since these countries will in practice apply the same external tariff as South Africa, it made sense to offer them also the same kind of safeguard protection, but this mechanism does not apply in the whole SADC area. It is also not yet agreed that the EU will liberalise imports of South African automotive products within three years, as the report seems to announce on page 9. This option has been made dependent on South Africa' s own efforts in this area, which will be reviewed in the second half of the year 2000. If the South African side proposes meaningful market openings to the EU, we will be able to fully eliminate our tariffs by the year 2003. If not, the EU liberalisation of the motor car sector will take longer.
In contrast to what the report suggests on page 10, good governance is in strict legal terms not an essential element of the Agreement. Our negotiating mandate did not provide for this. The Agreement does, however, state that both parties reaffirm their attachment to the principles of good governance and sets this concept in the context of the essential element. But apart from some imprecisions of this kind, the report is, I have already said, very accurate indeed and very well written. And obviously, I fully share its positive conclusions.
This brings me back to the challenge ahead - how to implement this agreement as soon and as well as possible. Since it is of a so-called mixed nature, we need to await ratification of the Agreement by all fifteen national parliaments. I hope that the amazing precedent to be set here this week will inspire your national colleagues to put this Agreement quickly on their working agenda. Experiences on other agreements have, however, taught us that it may very well be two or three years before the last EU Member State ratifies the Agreement. Under these circumstances, I welcome the fact that Council has decided to provisionally apply certain parts of the Agreement, notably the trade and development sections, as from 1 January 2000. During the next few weeks and months, I will closely follow the preparatory process towards this date so as to ensure that the all-important EU trade concessions towards South Africa will indeed effectively kick in on this agreed date.
As for the other aspects of cooperation, a lot is already legally in place - development cooperation, Lomé, science and technology. But for many other aspects and subjects I am confident that the Agreement can provide immediate direction to our ambitions and efforts, even though in legal terms the Agreement may not yet be fully operational. Pending the formal ratification process and guided by the agreed text of this Agreement, it is my personal commitment to ensure that existing and upcoming areas of co-operation between the EU and South Africa will be quickly and effectively strengthened and deepened.
Mr President, I thank the Commission for that response but I did raise the issue of the elements of the support package for the BLNS countries on which it was promised that a conference would take place in Lesotho. These countries are still waiting for any kind of confirmation of this conference and have been told by the Commission that it would take place before the signing of the agreement. That clearly will not happen, but we do need some reassurance, because they feel that the Commission is letting them down on this point.
I can reassure you on that point. The conference in Lesotho is going to take place on 13-14 October and we are prepared to discuss there with representatives from the BLNS countries, how to structure the support package for those countries. So, this is also on track.
Thank you very much, Commissioner Nielson.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
Communication from the President of the Commission
The next item is the President of the Commission' s statement on the decisions taken by the Commission at its meeting today.
Madam President, less than three weeks ago, you expressed your confidence in this Commission. At that time, I took on a series of commitments and I am happy to stand before you as proof that a new era of cooperation between our institutions has begun. I can see that it does not draw large crowds, but major objectives are never straightforward.
The new Commission has just ended its third meeting and I would like to summarise its results. The first important topic concerns advertising A1 posts. Last week, we started to make a series of substantial changes at the highest administrative levels in the Commission, on the basis of a complete cultural change in appointment methods. I would especially like to stress that we have stipulated that, at regular intervals, low-level managers and their responsibilities will be coordinated and that the nationality of the outgoing member of staff will not be a factor in the appointment of their successor.
After transferring a certain number of directors-general last week, we decided today to advertise the following vacant positions: directors-general of the Directorates-General for Enterprise Policy, Agriculture and Education and Culture; vice-directors-general of the following Directorates-General: Education and Culture, Competition and Foreign Relations. These positions will be taken up in accordance with the new procedures. I insisted that these procedures must be transparent and that after the initial selection, appointments are made on merit. This fact is extremely important. This will also enable those outside the Commission to express their views.
My second point is that the Commission has discussed the situation as regards the implementation of the 1999 budget and noted that there are sectors where we need a transfer before the end of the year. The specific proposals only concern the redistribution of commitment appropriations. The main aim is to take the burden off amending and supplementary budget 4/99, adopted on 16 September, by proposing the financing of more appropriations in line with the Commission' s proposal made at that time. These are: EUR 98 million for PHARE, EUR 68 million for TACIS, EUR 15 million for humanitarian aid to Turkey, EUR 21 million for Kosovo, EUR 20 million for cooperation with South Africa and EUR 10 million for the environment and tropical rainforests. These increases will be financed through the reallocation within Category 4 of EUR 155 million and the transfer from Category 3 of EUR 10 million.
The third point concerns the Commission' s programme up to the end of January. We have stressed the importance of a good work programme. In line with this commitment, the Commission has reviewed the areas where a decision of the College must take effect before the end of January 2000. In this way, we will be able to communicate our programme commitments to you and to the European Council, so that you can keep it in mind when planning your work programme for the coming months. I will present Parliament with the five-year perspectives in January 2000, as we agreed here, after which our annual programming will return to its normal rhythm. I would like to add that I will be strict with my colleagues in the way they deal with the Commission services. The Commission demands quality, well-prepared proposals and understandable texts, above all - I repeat - understandable texts. The Commission is not a secretariat which must follow specific interests. We want to renew our role as the driving force of Europe and so we want to act as a College. Our programme is the one we proposed to you and we will present it in an analytical and comprehensive way.
My fourth point is about the report on the competitiveness of European industry. The Commission has adopted the annual report on the competitiveness of European industry which deals with structural changes. We have also examined some reports devoted to the steel and forestry industries. I must add that both myself and Commissioner Liikanen intend to work in such a way that, in future, the Commission can concentrate on the more horizontal issues in business policy, because we now leave discussions on individual industries to other decision-making bodies.
The fifth point concerns the new strategy for the internal market. With the help of a comprehensive report by Commissioner Bolkenstein, we have examined the priorities facing the internal market over the next five years. The action plan ended this year. The aim of the communication is to establish the potential objectives and the possible actions geared to the internal market over the next five years. We are counting on incorporating the most valuable element of the previous action plan, the so-called scoreboard framework of the internal market, and we intend to guarantee that there are sound procedures to assess, monitor and adjust the objectives.
The Commission will be glad to welcome comments and reactions before making a definitive decision at the end of November, since today' s presentation is included in a communication procedure. Therefore, there will be a debate with Parliament and various times for consultation, and only in November will we arrive at a, let us say, operative proposal. This is another chapter where cooperation with Parliament is of the utmost importance. Just in the last few minutes, Commissioner Verheugen explained how we are starting to prepare the decisions which we will make next week on enlargement. This too is just a procedural explanation but it concerns the most important issue we have to deal with.
Next week, we must approve all the reports on the progress of relations with the applicant countries. Commissioner Verheugen has already been in contact so that the parliamentary Committee on Foreign Affairs can be immediately informed about the situation. During next week, we will touch on one of the most important subjects for the whole of the Commission' s five-year term of office: we are starting the actual enlargement process.
These were the subjects we discussed today, as well as numerous procedural aspects that are always discussed in Commission meetings that it is not appropriate to go into in Parliament.
Madam President, firstly I would like to reassure President Prodi. The difference between the parliament of a dictatorship and a democratic parliament is that the parliament of a dictatorship is always full and the Members applaud, and a democratic parliament is not very full because the Members are working in other places.
Secondly, I would like to make a comment concerning the reassignment of Directorates-General in the Commission: I welcome the political courage which this Commission has had.
And finally, I would like to ask a question regarding the budget: bearing in mind that almost all transferrals involve Category 4, that is, the external activities of the Union, and that is one of the points that produces most dissatisfaction in my group and, in general, in the Committee on Budgets. Does the President not think that it would be appropriate to revise the Financial Perspective with regard to the Union' s external policy?
Mr Barón Crespo, regarding your first remark, I was pleased by your words on the quality of Parliament. As for the second point, I would say that today we are limited to urgent reforms on the matters which are, as we have seen, absolutely extraordinary. If we re-read the list of the measures we find Turkey, and all the urgent cases which made it essential to alter the budget. We have not in any way reanalysed the major items of expenditure in the budget. If we look at that item, then I must say, Mr Barón Crespo, that it is not only external policy expenditure which must be reallocated, but I would say that we must reallocate all items in the budget. In all honesty, the structures in the budget are more faithful to their historical origins than to the needs of the future, but I think this is one of the three or four challenges that we must face together. So I am not responding to the single item because I do not feel like it, but I accept your invitation, Mr Barón Crespo, because when I myself start to examine the large expenditure percentages, I find that past rather than future needs are dictating our path.
Clearly, enlargement of the European Union is the most important issue for the immediate future. We understand that you have discussed the progress reports which are to be published next week. Now, part of this progress towards enlargement - that concerned with cooperation on legal matters and between countries of the EU as it stands at present - is not being overseen by the Commission but by the Council of Ministers. All right, so we know this, but will any progress within this area be described in your reports? Or is there a risk of the Council not making it public? It would be very worrying if that were the case and if we in Parliament or our opposite numbers in the countries which are candidates for accession to the European Union were unable to study the progress made.
Now, another small question by the way, Mr President of the Commission. Have you anything against your letter to Prime Minister Lipponen about the Tampere Summit being published? It has been published in Sweden, and I imagine that you, with your policy of openness, would not object to its being published. Prime Minister Lipponen, however, refuses to let it be published in Finland. How do you view this?
Mr Thors, my attitude regarding this letter is very simple. I have absolutely nothing against publication but it must be the recipient of the letter who publishes it, not the sender. Therefore this really is a decision that Minster Lipponen must make. Since I have not written anything secret to him, because it was not at all necessary, I have nothing against this but I think that it is right for him to make the decision.
President Prodi, because I know you as an Italian and through the hearings that took place in this Parliament, I know that you have a firm desire to make this Parliament into something more than just a symbol. However, I have the feeling that the individual Governments in the various Member States do not share your desire. I refer, for example, to the type of administration of the budget funds that we transfer to the various Member States. In our case, in Italy, they go via committees within the Ministry of Industry, for example. But it is difficult to have access to them, despite the work we do in the committees, in order to ensure that the funds, in ever greater measures, are transferred to the Member States.
Can you intervene to make it possible in some way for the European Members of Parliament to follow the course of funds that are given to the Member States?
In terms of power alone, no I do not have this power. If I am being asked though, it is clear that this cooperation is desirable and I think we must do all we can to make it happen. Also, in the end, these are decisions which must be generally supported so they can be carried through. If the two parties which have to go ahead with these decisions have no relationship with each other, the work then becomes useless, or at least disorganised.
As for the first matter, concerning people' s feelings and indeed the reality that Parliament is becoming very important, this is a process of mutual agreement. I therefore think that it is really unlikely for the power given to Parliament to come from a concession. It has always come from a victory too, as well as from the willingness to open up.
Madam President, Mr Prodi, the President of the Commission, boasted that he was instigating some kind of Cultural Revolution in the administration by rotating senior posts. I would like to ask why not one of the new directors-general is a woman? Is it really the case that there were not enough suitable applicants, or do you not know how to get them? Why is it that only one of the Commissioners' chefs de cabinet is a woman? It seems to me that we must pay great attention to promotions within the Commission, so that women can also rise in their careers to senior posts. I would also like to ask how you intend to guarantee that this so-called glass ceiling is shattered and that women are not restricted to lower levels in the administrative hierarchy?
You are perfectly right to ask the question, Mrs Hautala. I would only remind you that the cultural revolution needs more time. Here we have only changed some posts which it was essential to change because we had to give an example of mobility, for countries and people. We had to show that the posts are not anyone' s fixed prerogative. So we have made these ten changes which are, however, of fundamental importance.
I, like you, looked at the issue of women and there have been great difficulties in dealing with this at this stage. The problem, however, is worse still, Mrs Hautala, because the situation is very difficult, even with reshuffles. Either we really change policy, in employment and career procedures, or we cannot see the matter through to its conclusion. So this is one of the themes we must talk about in the cultural revolution, and one that we must discuss with the administration.
Allow me to make one more remark. The issue of the cultural revolution of the administration goes deeper than we might think. I came here from outside the institutions, observed with great curiosity the type of administrative structure in place, and I have to say that we need to discuss the basic philosophy of this administration. Every new political and administrative situation created in the world has always found new strength in its administration. Here however, the administration has grown by a process of stratification and has not looked to the future. The cultural revolution lies here, not in changing only ten directors. The major challenge goes much deeper, and calls for us to work intellectually too, in a direction that is still unknown. However, in studying all this, I have realised that there has been no effort to create an administration for the duties the Commission must perform.
Mr Prodi, even though you are new in the job, you have already succeeded in creating a powerful impression. I have been following especially closely your statements about economic policy after the introduction of the euro. I should like to ask you whether, in your view or in that of the Commission, there is any type of taxation which will not require a common policy or some form of harmonisation following the introduction of the euro and the integration which that will set in motion.
Mrs Frahm, this really is a question which would require a conference in order to reply. If I understand correctly, you are alluding to the problems of tax harmonisation. Just now, in the Commission meeting which has just finished, Commissioner Bolkenstein summarised, in a way I believe to be absolutely correct and precise, why there are some items of fiscal policy which do not need to be harmonised, which thrive on diversity, for example personal income taxes. There are other items, such as value added tax, which call for a certain amount of harmonisation, because otherwise, there would be problems with competition. There are still more items, on company taxation and taxation on financial revenue which instead must be harmonised where the lack of harmonisation leads to a distortion of competition. This is a general statement, but it is clear that within this, a thousand individual items must be created because then each of these general items splits into many specific issues that it is not appropriate to discuss here. The basic philosophy, however, seems to be this: there are some subjects which upset or violate competition and so we must have thorough harmonisation. However, I think that harmonisation would be harmful for other items, which is not the case in the current States where we even find diversity from region to region.
This doctrine is simple and also very clear because it is in line with decentralisation, which we believe to be a Commission doctrine that we have all accepted and share.
Mr President of the Commission, a sorry story of child abuse in a Commission nursery has appeared in the Spanish press. This story came to light in 1997 and it would appear that the people involved have still not received their deserved punishment and that the Commission has still not initiated a thorough investigation, nor taken the contract away from the people who have it at the moment and who are responsible for the situation which has been created there.
There is a series of irregularities in the granting of this contract, as well as irregularities in the operation of the nursery in question. The Commission knew that this was happening and has not resolved the problem, nor has it tried to resolve it, and the children, who are the most important concern, have not been sufficiently protected nor transferred to other people with suitable guarantees of care and attention.
This is a deeply serious issue which, unfortunately, is appearing in the media far too frequently. Mr Prodi, what do you intend to do about it?
Madam President, I am being made aware of this problem for the first time. I think that, given that this matter is so close to home and that it is so serious, the only thing I can undertake to do is examine this matter carefully.
Madam President, yesterday the European Commission decided to give Paul Van Buitenen an official reprimand. Have you, Mr Prodi, and your colleagues, in fact taken account of the opinion held in this European Parliament and by many voters that this whistle-blower deserves the very opposite of a reprimand? Mr Prodi, so far you have been unable to find the time to take receipt of the petition that calls for Paul Van Buitenen' s rehabilitation. Now it is almost too late. I would like to try a new approach and present the 6,253 signatures to you here. I think it is a shame that this whole business continues to be a millstone round the European Commission' s neck.
Madam President, we have had an administrative procedure and we now await your petition which will be examined at length.
(Mr Blokland gave President Prodi the petition)
Well, I do not think there is anything more to say.
Madam President, firstly let me thank Mr Prodi for this initiative today. Even if the tone of the communications today is rather low-key, they represent the crossing of a major institutional threshold. They are a signal of the new era of which you speak and I wish to welcome that on behalf of my group.
Can I ask Mr Prodi whether in principle, subject to Parliament and the Commission being able to formalise appropriate arrangements, it would be possible to do this regularly? Next week, if I understand correctly, you will also be available to discuss the enlargement questions, but as a general principle what you have started here today is important and the opportunity to continue this dialogue between our two institutions by appropriate and formalised mechanisms would be appreciated, either through you personally or through other members of the College of Commissioners as appropriate in other part-session weeks, depending on the agenda.
Madam President, I must say that as things stand, I have no commitments for next week. There has been no agreement on enlargement. I thought that Commissioner Verheugen would be coming, but I will certainly be available.
We are dealing with a very serious and very important question of procedure. I think that if the type of information we have to give is to work properly for five years, we must clearly establish when the President will be present, when individual Commissioners will be present and when instead, a written communication will be sufficient, because otherwise we will lose our relationship and it will become trivial. I think that the most serious thing is for us to lay down these rules in a small committee. Certainly the President is available in all important and necessary cases, otherwise, and quite rightly, the level of debate they say, will drop. Of course, if more minor questions are asked, then we will have to lower, quite rightly, the debate to the level of the matters in question.
Now, in my opinion we have three levels: the President, specific Commissioners devoted to different areas and routine, which must be conducted in the fastest and most transparent way possible - using the Internet or written communications - because it does not merit being the subject of a debate. We must preserve direct communication when there is going to be a debate. This is what I think and, in this regard, in all the cases where there will be important issues, I will, of course, be happy to be of service to Parliament.
Thank you, Mr Prodi. From my accent I am sure you will not be surprised by my question. We in Britain have complied with the beef ban. The beef ban has been lifted and now the unilateral action of one Member State is undermining, certainly in Britain, the whole spirit of the European Union project. In my region, the West Midlands of Great Britain, there are farmers who have very little left to live on. Will you please act urgently to bring pressure to stop this unilateral beef ban by the French?
Madam President, in this House this morning, Commissioner Byrne replied by saying that he has asked for urgent clarification. If the urgent clarification does not bring any new facts to light, then I will immediately ask for the measure taken to be abolished. I think that all this will take place in the space of a few hours and so the formal undertaking made by Commissioner Byrne this morning will be put into practice in the next few hours. In this way, we can establish whether the French Government' s decision has been made because of new facts, in which case it will be valid, or whether instead it has been made in breach of the general rules and then it is clear that in some way it must be revoked in the next few hours.
I should like - very unusually for me - to begin by praising the Commission for meeting in such large numbers here today. I think it is a good tradition which is now being introduced whereby the Commission reports on what happened at that day' s meeting, or the previous day' s meeting if it is a Wednesday. I think it is something which will help create greater openness about the Commission' s work. In this connection, I should like to ask if the Commission will produce the agendas for the meetings of the Commission, together with the most important working documents, in advance of the Commission' s meetings. In that way, there could be something about the documents in the newspapers before the meetings take place and there would be greater interest in the meetings on the part of the press.
Mr Bonde, within the limitations time imposes, this is already happening, as there is an agenda which is definitely not kept secret. The problem is that the Commission works at a really intensive rate and so it is impossible to say, ten days ahead of the Commission' s meeting, what the precise agenda will be. However, as regards the important subjects that we will be discussing, the ones that can be prepared in advance, we have already begun to set down the framework for our future work. This is a commitment that I just made in my address, that is, to lay out the framework of our work up to the end of the year so that we can work together on major topics. Last minute changes are made to the agenda but there is nothing secret about this. It is just difficult to communicate these changes when we ourselves only know that urgent facts have come up a few minutes before the start of the meeting.
Madam President, Mr Prodi has mentioned the competitiveness of European industry in the course of his introductory remarks. He said that this would be high on his agenda and that the need was for structural change in European industry. I would suggest to Mr Prodi that many economists believe that the most important factors for competitiveness in industry would be, first of all, a reduction in corporate and employment taxes and secondly, a reduction in the enormous and indeed intolerable burden of regulation which puts Europe at a great disadvantage in relation to other parts of the world. We have a European employment programme which is based on four pillars. None of those four pillars will make a significant impact on unemployment in the short term. The solutions for unemployment are exactly the same as the solutions for competitiveness, that is, reduced employment taxes and reduced levels of regulation. What attitude will the Commission take to these points?
Mr Helmer, I am very pleased to be asked these questions because, for many years, I specialised in the analysis of competitiveness and industrial economics. I fully agree with the points you made: the reduction in corporate taxes and their harmonisation are useful for European competition, as is employment tax.
However, if you asked me what the primary factor in Europe' s industrial problems is, I would be very frank: the human resources problem as the incentive for entrepreneurship that exists on our continent and, therefore, the whole problem of preparing the financial structures for new entrepreneurship. I therefore think that the human factor is top of the list of our problems in developing production and the fiscal factor is extremely important. We can give them equal importance if you like, but certainly the human resources issue is, in my opinion, of huge importance for our continent. If we do not take urgent measures using a very broad programme in this sector, I believe that not even reducing taxes, which would represent substantial action and can make a strong contribution, will be sufficient to bring about growth in European industry.
Madam President, I would like to make a very brief remark. I would never judge the matters raised by my colleagues, but I would like to say that these talks with the Commission should perhaps keep to the Commission' s discussion and their decisions, otherwise, we risk running over into another section which will soon begin - Question Time. So I think that if we want to make this time meaningful, we must keep it as we initially wanted it to be.
A quick question to President Prodi on the organisation chart. In the second Wise Men' s report, there is a point which concerns national interests which have supposedly been organised to some degree in the Commission. I think that for an institution like the Commission there is nothing worse, along with fraud, than this: the thought that there is no impartiality or supranationality. Does the policy you have begun concerning directors-general also consist of examining, tackling and facing up to the issue of the Commission' s impartiality and independence?
Mrs Napoletano, if we look at people' s reactions, I would say that we have indeed been impartial. I have been criticised by everyone, starting with the Italian press, not to mention the Spanish press and the French press, while the Germans have criticised me in speech as well as in writing. Therefore, either we have done everything badly or we have done everything well. All things considered, I do not know. I would like to stress, however, a very important point - why have we done this? Because there cannot be a truly European body if a specific post has been reserved for thirty years for one country or for twenty years for one person. Here the future of what we understand as Europe is at stake. So, in these cases, it is likely that mistakes will happen. It is also likely that high-level people will be sacrificed, but do you understand what is at stake? Do you understand what we are facing? We really are facing the future of a structure that must be as international as possible.
Secondly, by making these decisions I have taken a risk, a very real risk, and this too is a sign for the future. I want to be clear that appointments must be made according to merit and sometimes they will upset or overturn certain balances between countries. But the future of Europe is at stake here, and it is already an extremely important consequence. I have seen it in people' s reactions. In fact, after discussing this with the representatives of various countries, with the people who objected, the consequence was this: we must invest more in training the young and we must put more energy into sending high-level officials to Brussels. This is what I wanted. To start a chain reaction so that this becomes the best bureaucracy in the world. It is clear that this is a challenge, along with what I said before in reply to Mr Cox' s question - to start creating a type of bureaucracy suited to the objectives we want to achieve and then choose the best people which will sometimes mean upsetting the balance between countries. However, I think that it is worth it for our future goal.
Question Time (Commission)
The next item is Question Time (B5-0030/1999). We will examine the questions addressed to the Commission.
First part
Question No 28 by (H-0465/99):
Subject: Measures to check the structural resistance of buildings in Greece The powerful earthquake which recently occurred in Attiki in Greece caused enormous damage to buildings throughout the area, resulting in dozens of fatalities and numerous casualties.
Can the Commission rapidly earmark funds (for example for residual balances entered against the CSF and other Community programmes) for immediate preventive checks on the structural resistance of not only public premises such as schools, hospitals etc. but also premises on which large numbers of people are employed, (for example factories) throughout Greece, to establish how well they will stand up to major earthquakes?
Mr President, I would like to thank Mr Alavanos for giving me the opportunity to express for the first time the Commission' s concern for, and solidarity with, the population and the authorities of the Republic of Greece. The Prime Minister, Mr Simitis has made an appeal to us and your question, Mr Alavanos, supports this request for aid and solidarity from the European Union and passes it directly on to us.
Together with Mrs Diamantopoulou, we informed the Commission, this very afternoon, on what action is possible within the framework of the Structural Funds to provide support to Greece and to assist it in terms of reconstruction and repairs. I can confirm to the European Parliament that within the framework of the regulations of the Structural Funds, with the appropriations currently available, we are able to offer substantial support to those parts of the Greek population which have been affected. This is around 20,000 households, not to mention several hundred victims. I am now able to give the European Parliament the list of areas in which the regulations allow us to intervene as well as how the European Investment Bank envisages the way it will be done. The bank will make its decision on this at its board meeting on 7 December.
Yesterday evening in Tampere I met Mr Partas, the Greek Secretary of State for Regional Policy, in order to ask him to provide us as quickly as possible - and I know that it is difficult - with an assessment and the most accurate figures possible so that we can commit the appropriations which are available to us. This is the substance of the answer I wanted to give to Mr Alavanos.
Moving beyond compensation now, ladies and gentlemen, Mr Alavanos has asked a question which has always interested me - I am now thinking of the action that I took in my own country when I was Minister for the Environment, concerned with natural risks - the matter of prevention. Prevention is cheaper, always cheaper than having to repair things afterwards. My answer is yes, in a general way, without targeting any institution in particular, with the Structural Fund appropriations we can finance studies for the prevention of earthquake risk in Greece as well as other countries as long as the Greek Government asks us to.
Finally, as I have been talking about the lessons to be learnt from this natural disaster, I would also like to emphasise how seriously - and I have said this within the College - I take the idea of improving the coordination of different countries' resources in terms of the civil defence of their people. Personally, I am in favour of the idea of a European civil defence force, which I believe will be extremely useful with regard to the citizens and the problems that still remain. The purpose of this force would be to work better together, more quickly and more visibly, in the event of a natural disaster, both within the territory of the European Union and elsewhere, and God knows, there is no shortage of disasters as current events show.
I would like to thank the Commissioner for his substantial and interesting reply and for his sensitivity. Firstly, I would, of course, like to ask him if he could have been more analytical as regards the proposals which he himself and Mrs Diamantopoulou made for tackling the issues of the earthquakes. My second question, which is the main point of the question, is whether or not the Commission thinks - since we have the Seveso Directive which provides for the protection of workers and citizens around factories from accidents within industrial installations - that it should take some measures to protect all industrial installations from natural disasters such as earthquakes. Both in Greece and Turkey, and in the past in Naples, Taiwan and Mexico, we have seen a constant lack of control over industrial installations. In view of this, is the Commission proposing to examine such a possibility?
The prevention of natural disasters, Mr Alavanos, is the responsibility of Member States. As I have just told you though, if any government - because Greece is not the only country concerned by this: we have seen disasters or earthquakes of varying magnitude happen in other countries too, but they had a less serious effect - anyway, if any government asks us, we are able to support and finance, by means of the Structural Funds, preventive studies which would allow us to determine the risks to inhabited areas, as you mentioned in your question, but also to factories, with the secondary risks of industrial disaster that that would entail.
I am therefore giving a straightforward answer to your question: we will be able to take charge of such a request and deal with it as soon as a Member State presents it to us.
Question No 29 by (H-0470/99):
Subject: Danger of a humanitarian disaster in Afghanistan The civil war raging in Afghanistan is in danger of causing a humanitarian disaster, particularly now that winter is approaching.
Between 100,000 and 120,000 refugees have already been forced into the Panshir Valley and the Northeast region controlled by the military commander Massoud. The refugees are fleeing a brutal offensive by the Talibans (villages razed to the ground, summary executions and mass graves, the abduction of women, etc.).
Depending on the course of the military operations, the refugees' situation may get much worse should a Taliban offensive force a further 180,000 to 200,000 refugees into the Panshir Valley, which, with the onset of winter, could become a valley of death.
Does the Commission not think that it must, as a matter of urgency, consider the possibility of providing humanitarian aid in order to prevent a humanitarian disaster?
Echo is carefully considering developments in the situation of the displaced persons following the renewed hostilities which have taken place in Afghanistan since the spring. The office has on-going contact with the International Red Cross, the United Nations organisations, the NGOs which are present in the country and Echo' s own representative. The latter has carried out a mission in Kabul where streams of refugees were recorded in the northern districts. Echo' s representative is now in the Panshir valley in order to assess the situation. Difficult access to the Panshir valley, the extremely explosive situation and the marked political sensitivity which characterise the situation in the area demand intervention of a kind which will have to be organised between the various humanitarian organisations if errors of judgement and bad decisions are to be avoided. What is more, everything we do will have to respect Echo' s neutral mandate.
Echo has plans to provide aid amounting to EUR 1.5 million to all the displaced persons staying close to the various front lines, namely in the Panshir valley - where there is talk of displaced persons following the fighting in April and May - and in Kabul. The fact that this particular aid, details of which have already been submitted for approval, is being provided does not rule out the possibility of further aid being necessary before the end of the year. With the threat of difficulties created by the winter, the situation is really becoming acute.
As regards an agreement with the most representative humanitarian players in the area, the aid will be aimed in particular at consolidating the existing humanitarian structures in the area and at assisting the local population by supporting the displaced persons with medical help, food aid and shelter. The practical details of these forms of humanitarian action are being established in collaboration with our partners in the field. We are prepared continuously to alter our input, not least against the background of the highly volatile military situation.
This is an answer for bureaucrats and technocrats. In reality, Europe is very slow, it does too little, and I find this neutrality that you mentioned quite scandalous.
My question concerns humanitarian aid to the Panshir valley, that is, the zone controlled by those resisting the totalitarian and criminal regime of Kabul and the Taliban, whose horrifying treatment of women we are only too aware of.
We must make a choice. There are more than 100,000 people there, men, women and children who, as winter approaches, will experience an unprecedented humanitarian disaster in the Panshir valley. So do not talk to us about neutrality! Europe is not neutral in this matter. Europe must choose. There are executioners and victims, there are Nazis and Jews, and there are criminals and innocent people! I ask you to give a straight answer to the question of what we are going to do for these women and children who are now hemmed in, in the Panshir valley. We expect Europe to come up with a better answer than this.
Yes, but you are not getting one. My answer was not of a bureaucratic nature. There is just as much humanitarian concern in focusing on the victims of the conflict, irrespective of the character of the conflict. When we are confronted with suffering of this nature and with victims in the numbers we are seeing here, there are obviously factors on both sides of the conflict which may be characterised in the way the questioner has just done. Otherwise, the victims would not be in the position they are in fact in. And our mandate in connection with what Echo is doing in the field is a humanitarian mandate. I ask that this fact be respected. I am fully conscious of the fact that it is not always possible to be completely unpartisan, and one can always be taken advantage of by one or the other side in a conflict when one helps the victims. However, there is no value in representing the issue as the questioner has done. It is difficult enough as it is to be of use in providing humanitarian aid.
I think that there is really no misrepresentation here. As Mr Madelin said before me, this is a dramatic situation; there are opportunities to intervene via the Central Asian countries, and I do not understand why the Commission has adopted this wait-and-see position.
As Mr Madelin said, this is an extremely dramatic situation. I think that the Taliban regime is completely indefensible, which is yet another reason to intervene.
I had expected some understanding for my line of argument. I have not in any way expressed a positive view of the Taliban regime. Nor can I be persuaded to. I have merely tried to insist upon regard for the conflict' s victims as being the decisive factor here. I do not believe that the warring parties, and certainly not the Taliban regime, view what we are doing here in Europe as something which is in support of themselves in the conflict. However, it is crucial to our credibility and to Echo' s ability to enter the zones of conflict and come into contact with the people we are to help that we avoid a rhetoric which is confrontational, and that is something I shall go on endeavouring to do.
Question No 30 by (H-0489/99):
Subject: Support for Slovakia What steps are being taken by the Commission to further consolidate and support the positive democratic developments in Slovakia?
Mr President, Mr Posselt, I would firstly like to support the basic assumption of your question, i.e. that there has been positive democratic development in Slovakia and that this positive democratic development must be supported and consolidated.
Directly after the Dzurinda Government took office at the end of October 1998, the Commission, on the initiative of my predecessor, set up a bilateral high-level working party to once again give Slovakia' s preparations for accession the necessary momentum. This was seen as a significant sign of support for the democratic new beginning in Slovakia. You can see this from the fact that no such group had ever been set up before for any other country. After five sessions, this working party completed its activities in September with positive conclusions. The positive conclusions concern primarily the political Copenhagen criterion, but I must add that the conclusions of this working party do not prejudice the conclusions of the forthcoming regular report on Slovakia.
The Commission will now accordingly acknowledge this encouraging development in its forthcoming regular report. The Commission will adopt this report on the development of Slovakia on 13 October, i.e. as early as next week, together with the other progress reports.
The Commission is particularly strong in its support of the non-governmental organisations essential for the development of a mature civil society in Slovakia.
In the national PHARE programme for Slovakia 1999, EUR 2.5 million were made available for the Slovakian foundation for the development of a civil society, brought into being on the initiative of the Commission. This foundation will forward funds to approximately 100 non-governmental organisations for activities, among other things, in the fields of human rights, environmental protection, social work, etc. Mr Posselt, I would, incidentally, like to point out that PHARE resources for Slovakia in the year 1999 reached the level of the previously highest volume to date with almost EUR 70 million.
In addition, we have established a special fund for projects which are intended to benefit the national minorities, particularly the Romany. This special fund has been allocated EUR 2 million.
Commissioner, thank you for this very clear answer. I am pleased to see you here for the first time in your new role. I would just like to ask two questions. Firstly, is there also concentrated collaboration with the Slovakian universities, especially as regards academic and student exchange? This is also a question of the expansion of our programme to the associated States. That is what we have the Additional Protocols for. Secondly, I would like to ask whether you consider it conceivable that in Helsinki, Slovakia will be ranked among the countries with which discussions are to be held?
Mr Posselt, I can answer the second question easily. I consider it not only conceivable but I can even tell you right now that I shall be making that proposal at all events and I expect that the Commission will support this proposal. It is quite clear that the reason that Slovakia has not yet been included in talks is because there were political deficits. These political deficits have been eliminated, and no one - either in Slovakia or outside it - would understand, if there were not now a suitably positive response from the European Union.
As regards the question about universities, I shall accept that as a suggestion. On the spur of the moment, I cannot just tell you what concrete collaboration with universities and student exchange there may be. If they do exist I shall notify you in writing; if they do not exist, I shall put it as a suggestion to the competent authorities.
Commissioner, I would like to ask a question on the economic situation. In Slovakia, the package of economy measures has entailed some problems and privations for the population. It is therefore important to stabilise the economic situation. We know in Europe small and medium-sized businesses are the bedrock of the economy. What do you intend to do to expedite economic stability here and especially to establish contact between neighbouring States, located in direct proximity to the European Union? What programmes are envisaged here to get privatisation on the right road too? You know, there were considerable problems with the Meciar Government when privatisation went ahead. I believe that there is a great need for economic rehabilitation, and I believe it is extremely important for Slovakia. I would like to thank you expressly for the fact that you are going to propose that the appropriate negotiations begin in Helsinki. I believe this is a very important contribution that Europe can make.
Mr Rübig, I can only agree with everything you have said. In Slovakia, it is absolutely essential to quickly work off the deficits which have arisen in recent years. One of these deficits is the sluggish progress of the privatisation process, which was also connected with other problems, as you well know. The result is, of course, that we still do not have a satisfactory situation with regard to a self-supporting sector of the economy, capable of development, above all in the middle range. The Accession Partnership currently under discussion with Slovakia will include appropriate programmes in this area.
The resources already envisaged for Slovakia will indeed serve, as you know, the development of infrastructure or "institution building" , but they can also be implemented as instruments for the regulation and further development of the economy. We shall do that through the programme. I cannot give any further details at the moment because, naturally, the basic prior political conditions for that must be achieved first. Obviously, I shall keep Parliament informed regarding the concrete programmes not just with Slovakia but with other States, for which Accession Partnerships are now being further developed.
Question No 31 by (H-0498/99):
Subject: Aid for civilian population of Serbia With their economy and production in free fall, the people of Serbia are heading for a difficult winter. The reprehensible policies pursued by the regime are having severe effects on many innocent people. Popular discontent is directed at both the regime and the outside world which is regarded as compounding the suffering with indiscriminate sanctions. It is important that the EU does not inadvertently strengthen Milosevic' s position, but that it should make a contribution in the form of targeted, democratically-controlled humanitarian aid. In the light of this situation, is the Commission prepared to consider measures in essential areas to assist the Serbian civilian population? Consideration should be given primarily to the growing environmental threats posed by destroyed sewage plants, oil refineries and chemical factories in Novi Sad and Pancevo, for example, and to exempting young students from the academic embargo which is cutting them off from foreign educational institutions and other contacts, making their future bleak and encouraging a brain-drain so damaging to the country. Such measures would relieve the Serbian people' s suffering, make it more difficult for Milosevic to demonise the outside world and strengthen democratic forces.
As a consequence of the crisis in Kosovo, the Commission, via Echo, is providing emergency aid to the most vulnerable population groups in Serbia. Aid amounting to EUR 45.1 million has been provided so far. Against the background of the growing humanitarian needs which will arise in the coming winter, Echo is considering setting aside a further EUR 10 million for the purpose of implementing a comprehensive programme of humanitarian aid with the following six components.
Firstly: aid in the form of food and sanitary measures for 770,000 recipients of support in Serbia. This figure, which includes 350,000 refugees from Croatia and Bosnia-Herzegovina, 120,000 internally displaced Serbs and gypsies from Kosovo and 300,000 socially vulnerable people, has been calculated by the World Food Programme' s and UNHCR' s joint assessment team for emergency food aid which visited the Federal Republic of Yugoslavia in July of this year. Support for the displaced persons is being provided via the International Red Cross, while the Red Cross Federation and the national Red Cross societies are in the process of extending their programme to provide food stations, to which Echo will continue to provide support.
Secondly: shelter to individuals who have been displaced recently. Echo provides support for the repair of private dwellings and the supply of goods other than food to make it possible to establish adequate shelter for new arrivals driven out of Kosovo. Through its contribution to UNHCR, Echo also provides support to families who are housing displaced persons from Kosovo.
Thirdly: psychological and social support for displaced persons. With the help of projects of this kind, attempts will be made to alleviate the trauma caused by the experiences undergone by many displaced persons, especially children.
Fourthly: emergency improvement of the structures for providing water and sanitation. Even if larger rebuilding projects are not undertaken, Echo will make less extensive improvements to the installations concerned in order to prevent health problems from arising.
Fifthly: support for social institutions. The most vulnerable groups in Serbia are to be found in such institutions, and Echo will, to the extent that is necessary, provide help in the form of supplementary food aid (basic food aid being provided by the World Food Programme) and supplementary goods other than food and heating.
Sixthly: hygiene. In the course of the winter, special arrangements will have to be made at certain points to provide heating, among other things. Negotiations with the World Health Organisation concerning flu vaccinations and problems with tuberculosis are under way right now.
Students from the Federal Republic of Yugoslavia are not - as the honourable Member supposes - excluded from foreign universities or cut off from contacts abroad, because the sanctions in place do not extend to such matters. It is true that no EU aid is being provided under the Tempus programme, but that is due to the fact that the Federal Republic of Yugoslavia does not fulfil the criteria established by the Council in connection with the PHARE programme to which Tempus is linked. In any case, resources have been set aside to support democratisation and promote the institutions of civil society.
With regard to the environmental consequences of the Kosovo conflict for Serbia, I would refer you to the answer given to question no. 1512/99.
Thank you for that answer to my question. I am delighted by what you said. My question arose from a visit I made to Belgrade about three weeks ago and from renewed contacts I had last week with the democratic movement, all the opposition political parties, private and humanitarian organisations, etc., which had issued a message for help in combating the way in which Milosevic is now demonising other countries. Other countries, including the EU, are being regarded as enemies which have destroyed their lives and institutions and which are now even subjecting them to sanctions. It is extremely important to destroy this picture, which is false. So I am very pleased that Serbia' s democratic opposition and other democratic forces are now getting the clear message that the European Union is ready to do its utmost for the civilian population in its present difficult situation.
I think that the very size of the EU' s humanitarian aid to Serbia clearly underlines the fact that we wish to make a positive contribution to benefit the population, and we have, up until now, been in a position to identify clear, well-founded needs of a humanitarian nature. We have therefore sought to make a contribution in relation to these needs. We naturally need to work together with other organisations, and I was therefore careful to report on what we are doing together with the Red Cross, the World Food Programme, UNHCR and others who are involved, including the World Health Organisation. This is precisely for the purpose of making it clear that this is a humanitarian operation, but I also think it is a good thing that the population and political circles in Serbia see that the world outside is also prepared to help in this way.
Mr President, Commissioner, ladies and gentlemen, I see crocodile tears being shed over the people of Serbia. Whilst Serbian academics have been banned from international scientific circles, we are concerned about the fact that students in Serbia have no contact with foreign educational institutions. Whilst the European Union, together with the Americans, is slaughtering the people of Yugoslavia, transforming its whole infrastructure into ruins, we are concerned that the Serbian people are heading for a difficult winter.
I have the feeling that we have here a case of gross hypocrisy. In my opinion, the only honourable thing left for the European Union to do for Yugoslavia would be to pay out war compensation for the disaster it caused, and a first step would be to lift the trade embargo. I wonder if such thoughts prevail in the Commission, albeit at embryonic stage. I would like to ask whether this flagrant blackmail of promising aid to Yugoslavia once Milosevic goes will ever end.
I have reported on the humanitarian aid being provided by the EU to those who require it in Serbia, and the other questions in fact lie outside the actual discussion of humanitarian aid. A limit needs to be set upon the extent to which humanitarian aid is really going to be provided, and I feel that the proper limit at present lies in what we are doing in relation to Serbia.
Commissioner, I am sure that you will agree with me when I say that the humanitarian aid which we are giving to Serbia is by no means penalising Mr Milosevic, but those are the criteria for humanitarian aid, and it is therefore right, at least according to your logic, that they should be met.
Having said this, there is another humanitarian issue yet to be resolved: that of the 3000 or more Kosovar prisoners still being held in prisons in Serbia. This is a humanitarian issue, so it concerns you too. You have a major bargaining tool, which is the sum of EUR 50 million granted to Serbia as humanitarian aid. Are you committed to using this in the near future to ensure that these prisoners are set free?
It would be extremely good if what was suggested in the question could be done. The money I have mentioned is money we have in fact used. The sum of EUR 45 million is money we have spent so far. I cannot use it again, and that was the point at issue in the question. What we can do in relation to those in prison is to contribute to the international effort to obtain some insight into how they are being treated. We shall use all possible channels and contacts to help them in their situation, but the great struggle for power in Serbia, for democratisation and so on is not something which - if I am to have the slightest credibility - I can assume we can sort out using these humanitarian resources.
Question No 32 by (H-0514/99):
Subject: Ban on imports of American hormone-treated meat Will the Commission provide a summary of the findings of those of the 17 scientific committees that have completed their investigations into the risks posed by hormone-treated meat?
If those findings do not indicate that the consumption of hormone-treated meat poses any risks, will it explain how this will affect current policies towards the USA and the WTO agreements?
Second part
I should like to thank the questioner for giving me the opportunity to deal with this issue which is a complex, difficult and sensitive one.
First of all, a clear distinction needs to be made between the 17 scientific studies and the opinion delivered by one of the Commission' s independent scientific advisory committees. In February 1998, following the criticism of the WTO appellate body, the Commission launched 17 studies with the aim of providing additional information concerning risks in areas such as toxicology, abusive use and environmental aspects. The studies will be continued as planned and the final results from a number of them are expected to be available by the end of the year. However, several studies will, as foreseen, not be completed before the summer of 2000.
In conformity with the principle of transparency the Commission intends to make the outcome of the studies public as soon as possible after their finalisation. The results of the studies concerning residue analysis of meat and meat products have already been made public and can be obtained from the Commission services.
The Commission also asked its Scientific Committee on Veterinary Measures relating to Public Health to deliver an opinion on the potential adverse effects to human health from the administration of the six animal growth promotion hormones. On 30 April this year the SCVPH adopted unanimously an opinion on the assessment of potential risks to human health from hormone residues in bovine meat and meat products. That report has been published.
This work has been carried out on the basis of the most recent data in the open scientific literature. On the basis of this scientific advice the Commission is of the opinion that it cannot propose lifting the ban. Any new information which may come to light from the studies or from other sources will be fully considered.
I listened with interest to the discussion this morning about food safety and have a question to put to the Commission: is it the precautionary principle which is now to be tested by the Commission in connection with the hormone war with the USA? I do not feel convinced that there are scientific proofs to justify our maintaining the ban on imports of hormone-treated meat. Nor did I hear the Commissioner substantiate any possible scientific proof. I only heard that the Commissioner did not wish to propose that the ban be lifted. Can we be certain that there will in fact be scientific proof to justify continuing with the ban on hormone-treated meat? That is the first question.
The second question is this: how can one be certain that, in the forthcoming World Trade Organisation negotiations in Seattle, problems do not arise with the USA and, in general, with the negotiations concerning free trade if Europe continues to stand by what is, in my view, an unscientific ban on imports of hormone-treated meat?
In response to that question, you will be aware that the precautionary principle operates in circumstances where there is either no scientific evidence available or where the evidence that is available is uncertain in character.
That is not the situation here. The report that I referred to, that was published by the SCVPH in April this year, specifically identified that there were residues of one of the six particular hormones that were being checked for - that is, 17 beta-estradion. That particular hormone is found in 80% of the tests that have been carried out. This particular hormone is - as described by the committee - clearly a carcinogen.
Having regard to these circumstances it is believed that the lifting of the ban at this stage would be premature. Accordingly, having regard to what I said earlier about the application of the precautionary principle, it seems to me that it would be inappropriate to apply that principle because there is clear evidence available to us from the report from the SCVPH.
In relation to our negotiations with the WTO, this issue will have to be addressed. There has been United States representation on the committee that conducted the examinations. That will be stressed to the US negotiators. This is an important issue. It is one that has to be addressed between the United States and the European Union. One would hope that it would be addressed in an amicable and non-confrontational manner. Hopefully that will be done during the WTO negotiation period.
I would like firstly to welcome the Commissioner' s response but also to push him a little. What he said in relation to beef is that free trade is important, but that the health of the consumers should come first and free trade second. Will he also reassure us that he will take that attitude in Seattle When we look at the WTO negotiations it often appears that the health of consumers and others is subordinated to the free-trade aspect. Both are important, but health is a key issue.
As you say, both issues are important. But in his presentation to Parliament this morning, President Prodi identified both health and food safety as being of primary importance and made it clear that they take precedence over trade. However, that is not to say that trade considerations are not important - they are. That is the challenge facing the negotiators from the United States and the European Union: to solve the problem. It should be solved in a manner that surely can, and hopefully will, accommodate both considerations.
>Questions to Mrs Reding
Question No 33 by (H-0463/99):
Subject: Availability of the Official Journal Members of the public are not particularly well aware of their rights and should be entitled to receive information about legislation, since it is they who finance it. The EU' s Official Journal (OJ), which provides information about EU legislation, is published in an edition of 20,000 copies for 380 million people - is it any wonder, therefore, that the information is poorly distributed? A single copy of the OJ on the Internet would substantially increase access to the information and should be made a requirement under a Free Information Act for the year 2000.
Will the Commission endeavour, within the next two years, to ensure that there is free access to the entire Official Journal on the Internet?
The concerns expressed by Mrs Cederschiöld are shared by the Commission, so much so that the Eurlex system, set up by the Publications Office in April 1998, already deals with it. This service offers free access and coverage of the Official Journal for 45 days. After this period, texts concerning legislation are stored on the Celex documentary database, which is also accessible via the Internet, but this must be paid for. This also contains the Treaties, current legislation, bills in preparation and recent judicial cases. As you can see, Mr President, the Commission has taken the initiative in this matter.
Thank you for that answer, Commissioner. I am pleased with one part of it, namely the positive attitude towards openness and having access to documents. However, I am less pleased about there not being cost-free access to these on the Internet. The European Union is actually financed by its citizens who should also be entitled to know what it decides. As far as I am concerned, it is transparently clear that there should be free access on the Internet to the whole of the OJEC.
I myself find it difficult to understand that part of the answer given in connection with the hearings, i.e. the view that certain citizens' not having access to the Internet and, therefore, free access to the OJEC, could be regarded as discrimination. In fact, we live in a modern society where by far the majority of people can get access to the Internet. Most school children are on the way to having, or already have, their own e-mail address. Most people in employment have Internet access, and there are lots of Internet courses for pensioners. Every citizen should have the right to obtain relevant information. I hope that the Commissioner will take this to heart and that information will be available for free in the future.
I can only repeat what I have already said. All the information that the Commission provides for the public via the Internet is absolutely free. There is no cost to the user. Of course, installing the Internet itself involves costs, but the Commission cannot supply every citizen with free Internet access so that they can then have free access to information. What counts and what is important is that all of the Commission' s official documents are accessible at no charge. Moreover, we also have the Europa site. Access to this site is also free on the Internet and it is consulted, by the way, by millions of citizens every month.
As you see, we have already set in place the opportunity to use modern forms of media. I would also like to tell you Mrs Cederschiöld, that the Commission obviously wants to expand access to the Internet across all strata of society. For example, as the person responsible for education within the Commission, I have already looked at the question, with the Ministers for Education, of how we can ensure that as many young people, as many schools as possible, have Internet access. I know that in Nordic countries, it is relatively easy to set up this access, but this is not true for other countries in the Union. We must also reach a balance within the Union where Internet access is concerned. So, I take what you say extremely seriously.
Question No 34 by (H-0469/99):
Subject: Commission's plans for combating drug abuse and preventing the use of drugs in sport The World Championships in Seville turned the spotlight once more on the issue of drug-use among top sportsmen. The widespread use of drugs is serious, both for sport as such but also because top sportsmen act as role models for many young people. The use of drugs among top sportsmen may entail greater tolerance of the use of drugs among young people.
Does the Commission intend to take measures to prevent drug abuse in sport in connection with its efforts to combat drug-use or in other contexts?
Mr Andersson is asking what the Commission intends to do concerning drug abuse in sport.
Following President Prodi' s statements to the European Parliament, the Commission will be making an in-depth study of the situation brought about by the increase in cases of drug taking in sport, and it is considering concrete measures which it would be possible to take at a Community-wide level.
In the context of this study, we have taken into account your Parliament' s resolution of December 1998, as well as the conclusions of the Council Presidency following two informal meetings of Ministers in charge of sport. We are also working, in this matter, in close collaboration with Member States and the Council of Europe within a working group which has already met several times.
Moving on to the creation of a world-wide drug-testing agency, I can tell you, Mr President, that today, the Commission is already working on this issue. We have already moved towards a first round table discussion on the initiative of the sports ministers. I met some of them yesterday and they told me that the Commission had to act very quickly in order that we should become, as the European Union, part of this world-wide agency. The Commission expects to announce its decision on this matter next week. So, as you see, we are making huge leaps forward in this area.
In parallel with the Union' s possible membership of a world-wide drug testing agency, we feel that a European plan is needed, a plan which will make us all responsible, with all fifteen Member States marching to the same rhythm in the fight against the plague of drug taking in sport. This will be the aim of the document that we are preparing at the moment so that Mr Prodi will be able to inform the Heads of State and Government at the Helsinki Summit about the measures which need to be taken in this area. We will then be able, from next year, to propose concrete measures to you to be put into practise in our Member States.
Thank you, Commissioner. I am grateful for your answer to the effect that this matter has now been placed on the Commission' s agenda or, more accurately, placed higher up on the agenda. Work which prevents young people from beginning to use drugs is a priority area in the fight against drug abuse. If we look at sport, we see that this is an activity which attracts a lot of young people. Sports stars are often role models for young people. It is therefore important that, in this area too, we should actively combat drug abuse.
Because I think that sport has a responsibility to help prevent drug taking within sport, I wonder if plans are being made for some type of collaboration with the sports bodies in Europe with a view to tackling the problem, which has become worse in recent years. Is the Commission planning to cooperate with the sports bodies?
Mr Andersson is very aware of the problems inherent in the fight against drug taking in sport. I would like to thank him for his intervention and I would like to discuss this matter with him, as he seems to have information which I would like to make use of.
Let us move on to the specific issue here. As you know, Mr Andersson, the Treaty of Amsterdam clearly specifies that there must be a European body competent in this area, but we must also take subsidiarity into account as well as the autonomy of the world of sport. The measures that I would like to present to the College and to Parliament will therefore be measures which have the assent of Member States and which will guarantee this autonomy.
I am also responsible for youth programmes. I have already discussed this with colleagues who are dealing with these matters in Parliament. I am very aware of the importance of prevention through the work of youth movements. Our studies have shown that in most cases, sporting organisations are the ones that young people value most. I think then that through these young people, and through sport, we can convey many ideas on cooperation, attitudes of fair play and the elimination of racism and xenophobia. Consequently, moving in these directions - fair play, sport and healthy young people - youth programmes will be taking the direction that you would like to see, Mr Andersson.
Mr Andersson' s question seems very interesting to me, and having been a professional sportsman for the last 20 years, drug taking in sport is an issue which interests me and worries me very much.
As has just been said, in February this year the World Conference on Drug Taking in Sport took place and it was decided that an international agency to combat drug taking in sport would be created. Eight months have passed and this agency has still not been established because one very important issue has not been decided, which is where the agency will be based. The European Union does not want the agency to be based in Lausanne, at the headquarters of the International Olympic Committee but, nevertheless, wants to have it in one of the Member States of the European Union. Possible locations such as Madrid, Bonn, Luxembourg, Lille, Vienna, Lisbon or London are under discussion.
I would like to ask the Commissioner whether, in order to achieve our aim, it would not be better to unite all our forces and, with the backing of all the Member States, present a single European candidate as a seat for this agency.
You will not be surprised if I tell you that I agree with you entirely, Mr Zabell Lucas.
This is in fact a world-wide agency, and we Europeans cannot march out of step. I do not think, however, that the most important issue at this stage is where the agency should be located, because it has already been decided that it will be based provisionally in Lausanne, for two years, until a definitive decision is reached.
As you know, the Finnish Presidency, which would like to see the agency based in Helsinki, is putting a great deal of effort into persuading the Ministers for Sport to reach agreement on a single site which the Europeans would then propose.
I shall be making a case for this too, but I do not think that it is a matter of priority. Our priority is rather to ensure our membership of this agency. Once this is done, we will help to set it up and we will also insist that it be based in one of the Union' s Member States.
Commissioner, as a doctor specialising in sports medicine, the issue of drug taking worries me enormously.
But I would like to ask you one thing. Is the Commission aware of the powerful influence of the links between sport, the media and those with large financial and advertising interests, which induce elite sportsmen to use drugs?
Has the Commission established, with the International Olympic Committee, a timetable with regard to the issue of drug taking in sport?
I am quite surprised - pleasantly surprised - that so many Members of this Parliament are interested in the fight against drug taking in sport, and are so knowledgeable about it.
I propose then, that we put all this information together and discuss ways in which we can improve the programmes for fighting drug taking in sport.
I agree with you, Mr Bautista Ojeda: top sportsmen and women who are not "clean" , who use substances from outside sport in order to win, do set a bad example. I think that the necessary steps have to be taken as quickly as possible.
We will be taking these steps at a world-wide level in conjunction with the Olympic Committee; indeed, it is together with this body that we will take our seat within the world-wide agency on drug taking in sport if, as I hope, the decisions go the way we would like them to. In parallel though, we must develop a programme for fighting drug taking in sport across the fifteen Member States which the Member States themselves will have to set in action.
With your permission, Mr President, I shall therefore ask all Members of this Parliament who are interested in this matter to come and meet me so that together we can work out the best way of wiping out this plague.
Thank you very much, Commissioner. We will find a way of holding this meeting which promises to be so interesting. Let us proceed to the last question to the Commissioner.
Question No 35 by (H-0478/99):
Subject: Raising the awareness of European citizens concerning the EU The EU spends vast sums of money printing thousands of information leaflets on its activities. This involves, inter alia, using huge amounts of paper, which is not exactly environmentally friendly. The low turnout at the last European elections showed, however, that the message about the EU and its aims is not getting through sufficiently to European citizens.
Will the Commission look into the use of more modern means of communication for this purpose? For example, it could purchase between three and five minutes of advertising time daily between the news bulletin and the sports part of peak-time news on the TV channel with the largest viewing figures in each Member State, so as to put across in simple form the achievements and aspirations of the EU, thereby targeting the broad sections of the population who do not normally read anything, least of all our publications?
Questions to Mr Patten
The budget allocated to information activities is very small. Publications account for only 0.005% of the total EC budget - much less than average Member State expenditure on similar information products. The Commission is aware of the scope and possibilities of different communication media and carries out twice - yearly public opinion surveys with two questions, on how citizens are informed about EU affairs and how they would prefer to be informed.
Now it is interesting to see that TV is used and preferred by over 90% of citizens, so improving and increasing audiovisual information has been a priority for several years. Free dissemination of our own production material via the Europe by Satellite service and cooperation with Euronews have proved effective measures, but we cannot go further than this free availability. It is up to the communication media whether or not to use this material.
Publications follow as the second choice of medium. For general information, print is still predominant as Eurobarometer shows that access to the Internet is not yet general in most Member States, especially not for the public at large.
Concerning the purchase of public air time, a wide variety of attitudes exist amongst Member States. In some of them, free institutional primetime is available. This is very positive and we can profit from it. In others, this is perceived as unacceptable political interference. You see that respect for cultural values and preferences calls for strict application of the principle of subsidiarity, so we have also to respect cultural differences concerning the information system in the different Member States.
I would like to thank the Commissioner, whom I welcome in her new capacity to the European Parliament, of which she was once a Member before she was nominated Commissioner. I am aware of the efforts being made by your domain and I am aware of the restrictions on the budget. I also know that you consider television to be the most effective medium for reaching a wider audience. However, I am very mindful of the fact that the problem of lack of information and communication is much more widespread as far as the public at large is concerned, proved by the low turn-out in the European elections. The abstention was a spur for this weak European Union to inform and to convince people of its significance. People do not know what the problems are and they do not know of Parliament' s efforts, what Parliament is, what it does and why citizen participation is important. I suggested advertising on prime time television and, indeed, I asked if the Commission would be prepared to choose the time between the general news bulletin and the sports section of peak-time news because the public at large tend not to change channels at these times. I regret that time does not permit me to continue but I am at the Commissioner' s disposal to develop my argument verbally to her in person.
I understand why you are asking these questions Mr Marinos, because you are yourself a highly regarded professional in the media industry, and you know what works and what does not work.
If we want to operate in the different Member States, we must respect the letter and also the spirit of national prerogatives. We have tried in the past, during election campaigns, to have the Commission and Parliament conduct these campaigns jointly. The Commission cannot, of course, take a political stance, but it can take a stance on the information available to the citizen. I think that in the future, in order to reach the wider public as efficiently as possible, the Commission and Parliament should join in their efforts to inform the public of what is happening in Europe.
I would not want this information to be mere propaganda, but I feel strongly that it should be balanced and that it provides answers to our citizens' questions. I know that this is much more easily said than done. As you will see from the new flow chart of my Directorate-General, this a citizen' s service, which really puts itself at the service of the citizen, and which aims to answer all the questions and meet all the requests citizens may put to it. It does this by using, as Mrs Cederschiöld requested, the most up-to-date technology, but also falls back on the printed word when no other means can be used. If we can, in conjunction with the Member States and Parliament, make use of television, we will certainly do so, but we cannot set up access to that medium if it is not felt that there is a demand for access to it.
Annex II, Conduct of Question Time under Rule 43, part B (3) states that the time limit of 30 seconds should not be exceeded. I have now suffered because my question was No 36, a very important question dealing with people in my constituency, and I feel that people should keep to the timescale. It is unfair! This was my first time to speak in this Chamber and I have now lost that opportunity.
I am very grateful for your interpretation but it is no doubt due to the fact that it is the first time that you have spoken in this Chamber. This is the second time that I have presided in this Chamber, I have sought information and there is a Bureau doctrine which Mr David Martin should be very aware of, for example, on the time of the intervention, which has been extended to one minute.
Mr President, Mrs Reding, thank you for your explanations. I believe that increasing the awareness of the citizens of Europe is of special importance for the next elections. Is it conceivable to create our own program in the field of 'learning entertainment' ? Young people are clearly very enthusiastic about the Internet, and if we could offer the enjoyment of learning in this area with various possibilities such as prize competitions, trips to Brussels, etc. and could encourage schoolchildren to use our program on the Internet, would that not be one goal for the next five years?
Mr President, Mr Rübig has spoken from the heart. I do see the significance of a policy on information, also after my experience of many years as a Member of the European Parliament, not just in the "higher spheres" but also among very young people, among children, who absorb information like a sponge and utilise it throughout their lives. I shall certainly strive to ensure that the programmes, the cultural programmes and the youth programmes are applied not just to high schools and universities, but that cooperation between schools is promoted in primary schools too. For this, we do not actually need long journeys, as these cost a great deal of money and cannot be paid for. But different schoolrooms in different countries can be connected via the Internet. This is an idea which is close to my heart and which I will willingly take up.
I heard what the Commission had to say about Europe by Satellite, but is the Commissioner satisfied that local and regional television stations across Europe are adequately aware of their rights of access to Europe by Satellite? Can they do it easily technically? I find that in the south of England that is not the case. Is there anything the Commissioner can promise to do about making sure that local television stations get easy access to the Europe by Satellite server?
The honourable Member has given me a very important cue. It is true that it is not only the big channels which are important. The small routes - the regional TV stations and the regional newspapers, the regional newsmen and - women are also of paramount importance. I do not know whether it is technically possible or not. If not there should certainly be a solution to that. I would very much like you to send my services information about this lack of communication so that we can find a solution as quickly as possible.
Thank you very much for all your interventions, Mrs Reding.
Questions 36 to 39 will be replied to in writing.
Question No 40 by (H-0494/99):
Subject: Holding of a first annual EU­India Summit In its report A4-0066/99 of 12.3.1999 on the Commission Communication on the EU-India Enhanced Partnership, Parliament 'calls on the Council and Commission to propose to the Indian Government the holding of an annual Euro-India Summit' . Furthermore, during the debate which preceded the vote on the report the Commission, represented by Mr Monti (Commissioner), expressed its support for such an initiative.
Can the Commission say what action (including representations to the Council and the Indian Government) it has already taken or intends to take with a view to holding the first of such Summits in the very near future? In more general terms, does the Commission not think - in the light of the various crises and the growing threats posed by the many anti-democratic regimes in the region - that the development of a strategic, political, economic and cultural relationship between the EU and India (the world' s largest democracy) would make it possible, within a single policy, for the wish to establish special political and economic relations with countries governed by the principles and rules of democracy and constitutional government to be combined, in a significant and exemplary fashion, with clearly conceived trade and economic interests?
I am aware of the contents of the European Parliament' s report on the Commission' s communication on India, and I am aware also of the honourable Member' s interest in the country, which I fully share.
When I met Mr Jaswant Singh, the Indian Foreign Minister, last week on 30 September, I emphasised to him that I intend the EU-India relationship to be a very close one reflecting India' s strategic and economic importance. During our meeting Mr Singh invited me to visit India, and I hope to do so early next year. I intend to push for full implementation of the Commission communication taking into account Parliament' s recommendations. I am pleased that a number of joint working groups have already met, or will shortly do so, on topics as diverse as consular affairs and environmental issues. In addition, we have regular meetings of ministers and senior officials.
As for the specific proposal for an annual EU-India summit, this is a decision for the Council. I personally believe that we should measure the success of the EU-India relationship through substance, not summits, of which - and I hope the honourable Member will not think this too undiplomatic of me - in general, I believe there are too many.
Thank you very much for your answer, Commissioner. I see that you intend to strengthen greatly relations between the Union and India. I think, and here I differ a little from you as far as the last part of your answer is concerned, that there must be a counterbalance to the powerful signals given out by the Union to other parts of the world, which are nevertheless close to India, by organising events such as Summits.
European entrepreneurs, the European political classes and European public opinion, just like those in India, need a clear sign which only a Summit can provide. I would like to ask you then, to determine the views of the Members of the Council, to see if one or more Member States might be interested in organising this kind of Summit quite quickly.
I want to stress straight away that I totally share the honourable Member' s enthusiasm for developing our relationship with India. It is not just that we have a very close economic and trade relationship with India; it is not just that we have a relationship based on historical ties. It is much more important than that. We have a relationship based on shared values. In the last few days there has been a fair and free election taking place in India involving an electorate which is larger than the electorate of North America and the European Union put together. India is the largest democracy in the world and has coped with some horrendous problems precisely because it is a free society living under the rule of law, with a fully developed civil society.
I accept that we have to develop that relationship. We have to encourage India' s relationship with the other members of the SAARC, of its regional body. I will certainly discuss the Member' s proposal with my Indian colleague and with Member Governments. But I do not accept that the only way you can demonstrate the importance of a relationship is through a summit. Sometimes there is a danger of them being ceremonial occasions. What we really want with India is a lot more - I will not say beef - muscle in our relationship and a lot more substance to it. That I am determined to do.
If we keep putting hormones in beef we will get a lot more muscle in our beef as well.
The point I want to make to the Commissioner is this. While I welcome the question and the answer he has given - I agree with him that too much emphasis on summits is not necessarily a healthy thing - I wonder whether he will consider expanding the India/EU dialogue into an EU/Indian sub-continent dialogue? That is a role that the EU could usefully play - of bringing the Indians, Pakistanis or Bangladeshis, etc. together in that sub-continent to discuss their common problems and, in a sense, act as an external honest broker in dealings between the countries in that sub-region.
In New York about ten days ago I had an extremely good meeting, together with the Presidency and the Portuguese Foreign Minister; with the South Asian Association for Regional Cooperation under their splendid Chairman, the Sri Lankan Foreign Minister, who happens, incidentally to have been at my college. He has done a terrific job in revitalising that organisation. We are involved in trying to support it, not least administratively, as it tries to develop free trade agreements in the region.
I accept what the Member said. There is an important role to play in helping to sustain those regional relationships. After all, we do have a certain experience in the importance of regional arrangements to demonstrate here in Europe.
Question No 41 by (H-0496/99):
Subject: Joint service for Community aid to non-member countries There is not time to regale the Commission with the litany of problems being experienced by both North and South NGOs in receiving funding from projects already agreed by the former DG VIII. Obviously, the new Commissioner responsible for the SCR (Joint Service for the Management of Community Aid to Non-Member Countries) has been handed an unenviable legacy and I am sure he will be intending to institute reform in this area. However, I would like to know what the Commission intends to do about the immediate situation and the real tragedies that are occurring because of the immense backlog that has now been built up?
The honourable Member is absolutely right to highlight this important issue.
As the House is aware, one of my top priorities is to build on recent improvements in the management of European Union external aid programmes. In this context I should mention the significant personal contribution of Philippe Soubestre Director-General of the SCR.
We have a huge responsibility to the developing countries to ensure effective and timely use of European Union aid. This is vital for the credibility of our policies and for the wider international image of the EU. The honourable Member will know that the Commission' s services have recently made significant progress in eliminating the backlog of late payments on external aid contracts. The vast majority of valid invoices are now being paid within the normal deadline of 6 000 days - I beg your pardon 60 days. This applies, in particular, to the some 5 000 current projects with NGOs, financed either from the budget or via our delegations from the EDF.
It is an unfortunate but inevitable fact of life that we never have as much money as we would like. This is particularly true in development aid where the available resources are never enough. This means, for example, that we have requests for additional support for existing co-financing projects with NGOs amounting to twice the available budget in 1999.
This may create an impression of delays, but in reality it is an unavoidable consequence of pressure on limited resources.
Finally, I draw the honourable Member' s attention to recent changes to the requirements for NGOs to provide bank guarantees, which should make it easier to obtain advance payments up to EUR 1 million.
I could list a number of NGOs and others who have, in fact, waited 6 000 days and are still waiting. For example there are landmine clearance NGOs and 'Article 19' - which the Commissioner will be aware of in the UK - who have had problems with lost documents, and with a whole litany of complete chaos.
Is the Commissioner aware of the huge tensions which exist between the external DGs and the SCR now because of the confusion about tasks, because of the staffing difficulties that DG VIII has, for instance, because of their staff being moved to the SCR?
There are underlying tensions which your answer does not address. The answer is somewhat complacent about a real crisis situation in the SCR. That is added to by the fact that the RELEX DGs are being reorganised. That causes even more chaos for the very essential work that we are engaged in with countries outside the European Union.
I think the honourable Member, who knows as much if not more about the NGO sector as anyone does, recognises the priority we have given to reforming and supporting the SCR. We need to recognise as well the problem they inherited - a backlog of 19 billion of commitments, a backlog of 14 500 projects. They have been making progress in dealing with those issues and I want to help them with that and not further damage their morale or that of the DGs.
It is therefore important to understand the difference that exists at the moment between problems caused by applications which cannot be met because of budgetary considerations and the processing of commitments, where the situation, despite difficulties at the beginning of the year, has improved; and it is worth remembering that some of the problems at the beginning of the year had a little to do with the lateness of receipt of commitments in December. We all have to work together to try to ensure that the European Union gets the assistance it has promised to those to whom those promises have been made as rapidly and as effectively as possible.
I am aware of the gap between rhetoric and reality. I want to ensure that those who are responsible for managing these funds have all the support from me and from others that they deserve; and I know very well that is an objective which the honourable Member shares too.
So, I take the question as pressing me to do more but I can assure the honourable Member that I am intent in moving in the same direction as she would like.
Question No 42 by (H-0516/99):
Subject: Commission action to restrict arms transfers and promote disarmament Bearing in mind the forthcoming first annual report on the operation of the European Code of Conduct on arms transfers of 1998, would the Commissioner for External Relations indicate whether he would support an extension of Commission competence to include arms trade issues at the next intergovernmental conference? What action has the Commission taken and what does it intend to take in the future in order to implement the Joint Action and Resolution on Small Arms adopted by the Council and the subsequent EU Development Council Resolution on Small Arms?
. Member States have up to now on the basis of Article 296 (former Article 223) exempted trade in arms from the scope of application of European Community Treaty rules. There has therefore not been any scope for Community action in this field. Arms trade is currently dealt with in the context of the common foreign and security policy, with which the Commission is of course fully associated. The new Commission will have to consider whether to seek a modification of Article 296 at the next Intergovernmental Conference, taking into account the Conference agenda as well as progress on a new policy on arms exports.
Following the adoption of the Joint Action, the Commission participated in a series of troika demarches aimed at presenting the Joint Action to all governments and major regional organisations and gaining their political support for its goals. A number of specific projects are currently under way. The European Union is contributing EUR 500 000 to the UNDP Weapons in Exchange for Development pilot project in the Gramsh district of Albania, which, if successful, might be expanded to other districts. A fact-finding mission to Cambodia has put forward a series of recommendations for practical cooperation on the basis of the Joint Action. More projects are currently under consideration in the Council.
I thank the Commissioner for his response. I regard consideration as positive and urge him to bring that forward. We know that two billion a day is still being spent on the military and on arms sales - 40% of it from Europe. All of us therefore have to be more effective in curbing this trade. I congratulate the Commission on what it has done in terms of implementing the Joint Action on small arms - the project in Albania. I urge the Commissioner to implement the project in Cambodia as soon as possible, and other projects which I know he and his services are considering in a former Soviet Republic and in a South African country. I hope that when we look at the review that is taking place in the Council at the moment, we will all be able to contribute in a way that will curb the arms trade and enable more money to be made available for development.
The honourable Member will know what the Commission' s traditional view has been on the trade in arms. He may also have read recently an extremely interesting column in the Times newspaper on the arms trade by Simon Jenkins, which I thought made some extremely important and valuable points.
As the honourable Member knows, we have had discussions with the United States and Canada about small arms, and I very much hope that we can continue to make progress with specific projects in the way he has suggested.
I take it from the Commissioner' s answer that he is in favour of regulating the arms trade. What is his response to the brokering of arms which is still going on? Recently arms travelled from Russia via Antwerp to the war in Eritrea. Would he like to see a tightening up of the regulations to ensure that kind of gun-running cannot occur?
. Absolutely! As an ex-development minister I formed very strong views about expenditure on armaments as opposed to expenditure on educating people and improving their health. The honourable Member knows better than I, though I have some experience of it as well, the damage which has been done to Africa by the illegal movement of arms.
As they deal with the same subject, the following questions will be taken together.
Question No 43 by (H-0517/99):
Subject: East Timor What assistance does the Commission propose to offer to help with the reconstruction of East Timor?
Question No 44 by (H-0543/99):
Subject: East Timor Will the Commission state what action it intends to take on behalf of the European Union with regard to East Timor?
The Commission considers humanitarian aid as the most urgent priority in East Timor. The ECHO services of the Commission are relaunching their temporarily halted humanitarian aid projects worth EUR 2 million. In addition to that, a series of aid projects worth EUR 3 million is about to be started. If necessary, more money - and I want to emphasise this point - can be made available for humanitarian purposes.
As to rehabilitation programmes, the Commission is in close contact with the World Bank and other leading donors to develop a coherent scheme, thus avoiding the overlapping of donor contributions. In an interim period a UN administration will be put in place. The Commission obviously intends to participate actively in this phase. A procedure has begun to make a significant contribution to UNAMET with a view to help establish administrative structures.
Mr President, I know that the Commissioner, whom I would like to take this opportunity to greet, has several times expressed his solidarity with the people of East Timor quite emphatically, but I would like to know if there is in fact a programme of aid for the reconstruction of East Timor yet. This programme is extremely urgent, and I would like to know if it has been quantified and how much the Commission foresees spending on this plan.
. If I may say so to the honourable Member who in the course of his distinguished career has gained much more experience of this issue I imagine than almost anyone else in this Chamber, there seem to me to be three stages to our assistance.
Firstly there is the immediate humanitarian assistance which is essential, not least given the systematic trashing of infrastructure and transport by the militias in East Timor.
Secondly - and this is immensely important and I discussed it at the UN with the Secretary-General and the deputy Secretary-General - there is the question of funding civil administration in the short and medium-term. There has not been any indigenous civil administration in East Timor for as long as anybody can remember. It is going to be costly to run services in East Timor. That is why I mentioned as I did contributions to UNAMET. I hope that we will be able to help there and I hope that Member States will be able to help as Portugal has already indicated it will.
Thirdly, there is the question of longer term development assistance and longer term reconstruction help. We are discussing that with the World Bank. There was a donors' meeting on 29 September. There is going to be a subsequent mission to look at what is required. I want to see that we do what is best for East Timor, not just pluck figures out of the air.
I can assure the honourable Member that is not a way of excusing ourselves from the obligations we have to that part of the world, to that soon-to-be country.
For years every foreign minister from Europe and North America who has been to Indonesia has had a speaking note about East Timor. Now there is an obligation on us to put our money where our mouths have been all those years. I hope that we will do it in a way which is sensible and effective and focused and targeted on real needs.
Thank you very much, Mr Patten, for your clear and forceful speech, which we are all grateful for.
Questions 45 and 46 will be replied to in writing.
Questions to Mr Fischler
President. As the author is not present, Question 47 lapses.
Question No 48 by (H-0467/99):
Subject: Cultivation of flax Does the Commission consider it reprehensible that high-ranking officials at the Ministry of Agriculture should have encouraged practices reminiscent of 'premium hunting' with regard to the cultivation of flax, promoted them through administrative channels, and received perks for themselves and their families as a result? What information with regard to Spain and the EU can the Commission provide on developments in the cultivation of flax, the receipt of subsidies, the monitoring of requirements to guard against fraud, the resultant processing for marketing purposes, and the providential fires at some processing plants? What measures does it intend to implement to protect income aid for farmers under the CAP and shield such aid from fraudulent practices which tarnish the sector' s image and undermine its impact?
Mr President, as regards flax cultivation and the problems in Spain in connection with this, the Commission has already, within the framework of the prices package for the year 1996, proposed to the Council that a guaranteed ceiling be established for flax cultivation and, over and above that, that flax - with the exception of flax pulled in the traditional way - be assigned a lower level of support.
The Council should have adopted a position on this proposal by the end of 1996. The Council did not endorse this proposal. As a result, the Commission sought to implement other measures so that premium hunting - as it is termed generally - in this area could be curtailed. Here, I would like to stress particularly that we introduced compulsory supply contracts between the producers and the primary processors, and we then also introduced the principle that every primary processor requires a licence. Finally, in addition, we also introduced a processing commitment for the harvested flax and a minimum yield. Besides this, the system of explanations of sowing areas, controls and sanctions was reinforced.
On top of that, within the framework of the EAGGF statement of accounts for the budget years 1994 and 1995, the Commission services cut back the expenditure declared by Spain by 10% due to deficiencies in the checking system.
Years 1996 to 1998 are currently undergoing inspection. The inspection has not yet been completed. We will then see what amounts can be paid out definitively. In addition, in February of this year, we asked the Spanish authorities to supervise the conditions of cultivation, harvesting and processing particularly carefully in order to prevent premium hunting. Just today I learnt from the newspapers that currently only one region in Spain has acted accordingly in this area and has withdrawn support from various producers.
We all know, then, that in the Spanish Parliament a committee of inquiry was set up which has looked into these matters as well. On the part of the European Union, the anti-fraud office, OLAF, was commissioned to arrange for the Spanish judicial authorities to conduct investigations as to whether the Community aid for textile flax had been administered and monitored properly and whether incidents under assessment were to be noted as criminal offences. These investigations are still underway and are being monitored attentively by OLAF.
But, over and above this, I would like to say in conclusion that we still see a need for fundamental rehabilitation in this area and that the Commission, by the end of this year, will therefore be putting forward a proposal for a comprehensive reform of the aid system and the market organisation system in the area of flax and hemp.
Let us try to redirect the situation because your reply has also been very general.
You will know, Commissioner, that the headlines of the entire Spanish press, and not just the largest newspapers, today feature the serious irregularities uncovered by the inspection of the Agriculture Department of the Council of Communities of Castilla la Mancha in the flax processing companies which were in dispute and have been examined and analysed by the Committee which has been mentioned.
Since you know about this, I would like to ask you what information you can provide regarding the investigation, which I imagine you are also carrying out in your Directorate-General, with regard to flax and premium hunters. Do you not have any information of your own? Will you take account of the information supplied by the Agriculture Department which I have mentioned? If the Agriculture Department inspection indicates evidence of serious irregularities in the flax processing companies, should the corresponding subsidies be paid or should we await the conclusion of your Directorate-General?
Commissioner, the worst possible approach would be to try to prematurely close an investigation such as this flax investigation, which involves senior members of the Spanish Government in relation to the illegal payment of subsidies and fraud in this aid for the flax processing industry. There could be nothing worse than to close our eyes to it.
Mr President, Mr Izquierdo Collado, I would like once again to remind you that I have given very concrete answers, both to the problem and also to the steps which the Commission has taken with regard to it. If today it is reported in the newspapers here that now the competent authorities in individual regions are starting to take action, then this is only welcome and desirable, and actually complies with the request we made to these authorities as early as February.
Furthermore, I must point out to you that, insofar as it concerns suspicious circumstances which could possibly involve a criminal act, we only have the possibility of cooperating with the Spanish legal authorities on the basis of OLAF. This is an area where absolute confidentiality must be guaranteed and so, because of the legal requirements we are subject to here, I cannot name specific names or cases.
I would also like to point out to you that at the moment a number of years are being investigated by the EAGGF, and if deficiencies in the running of the market organisation system are determined in these spot check investigations, then Spain must be prepared for the fact that a lump sum penalty may be incurred, i.e. that the support payments already paid out are reduced in retrospect by a lump sum - according to the gravity of these deficiencies.
Commissioner, this question is part of the electoral stunt organised by the Spanish Socialist Worker' s Party in relation to the recent European election campaign in order to attack the then head of the Popular Party list, Loyola de Palacio. In any case, Commissioner, despite all of this, it was this list that received the most votes.
At first they talked about privileged information, but the announcement of aid is published through the European Union, Spain and the regional governments. Then they talked of an organised system for the payment of subsidies, but the family relatives of the senior members of the Agriculture Department who received subsidies already cultivated flax before those people took their senior posts, before Mrs de Palacio became Minister for Agriculture and even before Mrs de Palacio knew them.
They then tried to accuse the then Minister of Agriculture of a supposed fraud in the award of subsidies, but responsibility for the control and payment of CAP subsidies falls to the regional governments, in accordance with the distribution of competences of the Spanish State. Good evidence for this can be found in the a posteriori inspections carried out after the election campaign by the Socialist Government of the autonomous community in which this fraud took place.
Mrs Ayuso, I must remind you that you have used up one minute and 36 seconds and that furthermore you have not asked any question.
There are various procedural motions. I expected this to be the case although, in my capacity as President, I have to behave as if I were, for example, Finnish, which is the Member State which holds the Presidency of the Union for this six-month period. Naturally, I do not want to enter into a discussion of intent, not even when the issues relate to my own constituency. But I must remind all of you that you must ask questions of the Commission and that they must relate to the matter under debate.
There are various procedural motions and I am going to offer the floor to the person who asked the question, who is Mr Izquierdo Collado. I would ask him not to spend more than one minute in tabling the procedural motion.
Mr President, I would simply like to point out that, once again, groups in this Parliament and Members, specifically of the Spanish Popular Party, are manipulating Question Time and supplementary questions to the Commission.
It is truly incredible that this behaviour should reoccur and that every time there is a question from a Member, especially a Socialist, the Popular Party uses Question Time to hide the shame of its government and does not ask the corresponding Commissioner a question.
This should cease to happen in this Parliament and I would ask that the Presidency, when Members from the Popular Party are seen to behave in this manner, not to wait until the end of the intervention.
We are not currently sitting in the Spanish Parliament, nor in the Assembly of the region in question, but in the European Parliament, and I cannot prejudge nor anticipate any principle or respect for freedom of expression of the Members. I have allowed you a procedural motion in which you have also digressed and indulged in name-calling.
I would ask you to respect the dignity of this Parliament. This goes for all of us, whether Tyrians or Trojans, although I am not sure whether there are any Tyrians and Trojans here.
I would like to ask a follow-up question to question no. 48. The Commissioner made an interesting point. He intends to produce new proposals at the end of the year concerning flax cultivation in Europe. That being the case, I would like to ask if these will include proposals relating to other fibre plants cultivated in Europe, such as hemp and so on and so forth.
Commission. (DE) Mr President, ladies and gentlemen, firstly I would like to specify that as far as I am concerned there are no Socialist or other types of question. As far as I am concerned there are only questions which I am called upon to answer. Well, just such a clear question has been asked by Mr Mulder. Perhaps just now something was lost in translation. I already mentioned in my first contribution that this proposal would be presented in any case by the end of this year and, secondly, that this proposal would deal with both flax and hemp.
Question No 49 by (H-0479/99):
Subject: Possible abolition of the Directorate-General for Fisheries Can the Commission state whether it is the case that, as has been reported in the media and in contradiction to the undertaking given by Mr Franz Fischler, the Commissioner for Agriculture, at his hearing before Parliament' s Committee on Fisheries, the Commission has decided to abolish its Directorate-General for Fisheries (DG XIV) - a measure which would clearly be contrary to the interests of the Community' s fisheries industries and, in particular, the interests of fisheries-dependent regions such as Galicia?
Does the Commission intend to reverse this damaging decision, as those interests require?
Mr President, ladies and gentlemen, I believe I can answer this question very briefly. At its meeting on 18 September, the Commission decided the guidelines for the re-organisation of its departments. This was previously announced - on 9 July - by President Prodi. According to these guidelines, the Directorate-General for fisheries was furthermore set up. Thus this decision is also in accord with the explanation which I gave in my hearing to the European Parliament Committee on Fisheries on 30 October. Over and above that, the organisational plan for the Directorate-General for Fisheries was adopted by the Commission on 29 September. There is therefore also a valid organisation chart for this Directorate-General. Finally, at the same meeting, a new director-general for the Directorate-General for Fisheries was also decided, and so it is Mr Smidt who will, in future, be the director-general in charge of the Directorate-General for Fisheries. This, I hope, clearly establishes that the Directorate-General for Fisheries does exist.
I would like to congratulate you, Commissioner, on your decision to keep the Directorate-General for Fisheries. For my part, I retained my question in order to have the opportunity to hear in this plenary sitting, the ratification of your commitment to the Committee on Fisheries. I hope, as I am sure you do, that this decision will prove useful to the development of an economic and social sector which is fundamental for the people of Europe who make a living from fishing, and for European citizens' food in general.
Mr President, unfortunately, I was unable to find any question in Mr Nogueira Román' s comment. So I am unable to give an answer.
I was following the question in Portuguese instead of Spanish and I am not sure whether there really was a question. I did not want to interpret Mr Nogueira' s words.
There is a procedural motion from Mr Knörr, which I imagine will be the last intervention concerning the procedural problems of this Question Time.
I am new in this Parliament and I regret that the first question whose reply I was expecting to hear in this Parliament cannot be replied to orally due to lack of time, but I doubly regret the fact that this is due to the attitude of some people who, by raising questions in this House which, in my opinion, do not belong here, deprive us of the pleasure of hearing Mr Fischler speak today of the problem of our fishermen' s daily bread, for example.
I share your point of view, and the question which was not going to be answered orally, due to the over-running of the previous one, has been included in the end. It was Mr Nogueira' s question.
I thank Mr Fischler for his response to all of the questions.
Questions 50 to 86 will be replied to in writing.
That concludes Question Time.
(The sitting was closed at 8.20 p.m.)